





OPERATING AGREEMENT

OF

IN RETAIL FUND TEXAS, L.L.C.






































 = 1

LP  896719.4 \ 33618-64246










TABLE OF CONTENTS




PAGE

ARTICLE I

Formation of Company




1.1

Statutory Authority




1.2

Filings




ARTICLE II

Name




ARTICLE III

Purpose of the Company




ARTICLE IV

Offices, Records, Agents and Term of the Company




4.1

Principal Office of the Company




4.2

Records to be Maintained




4.3

Registered Office and Registered Agent




4.4

Term of the Company




4.5

Termination




ARTICLE V

Capital Contributions




5.1

Capital Commitments




5.2

Capital Contributions




5.3

Failure to Contribute Capital




ARTICLE VI

Properties to be Acquired; Operation of the Company




6.1

Properties to be Acquired




6.2

Inland Option to Acquire Properties




6.3

Senior Financing for the Properties




6.4

Operation in Accordance with REIT Requirements




ARTICLE VII

Accounting and Distributions




7.1

Books of Account




7.2

Intentionally Omitted




7.3

Percentage Interests




7.4

Distributions of Cash Flow




7.5

Allocation of Income and Losses




7.6

Guarantees




ARTICLE VIII

Rights, Duties, Liabilities and Restrictions of the Manager




8.1

Manager




8.2

Authority of Manager




8.3

Annual Plan




8.4

Bank Accounts




8.5

Compensation of Manager




8.6

Expenditures by Manager




8.7

Liability of Manager




8.8

Indemnity




8.9

Tax Matters Member




ARTICLE IX

Membership




9.1

Rights and Obligations of the Members




9.2

Approval of Members




9.3

Executive Committee.




9.4

Liability




9.5

Expenses of Members




ARTICLE X

Admission of Additional Members; Assignment Provisions




10.1

Additional Members and Membership Interests




10.2

General Provisions




10.3

Transfers by the Manager Prohibited




10.4

Transfers by Members




10.5

Option to Sell Interests or Properties




10.6

Option to Buy Interests or Properties




10.7

Early Exercise of Sale Procedures




10.8

Inland Stock as Consideration




10.9

Procedure Upon Winding-Up




10.10

Priority of Purchase Rights




10.11

Procedures for Closing of Purchase and Sale Transactions




10.12

Offset




ARTICLE XI

Resignations, Withdrawals, and Priorities




11.1

Resignations and Withdrawals




11.2

Priorities




11.3

Interest on Capital Contributions




ARTICLE XII

Winding Up




12.1

Liquidation Procedures




12.2

Liquidating Trustee




12.3

Distribution on Winding Up




12.4

Liquidating Trust




12.5

Distributions In Kind




12.6

Partition




ARTICLE XIII

Conflicts and Covenants




13.1

Manager Time Commitment




13.2

Related Business Partners




13.3

Competitive Undertakings




13.4

Intentionally Omitted




13.5

Intentionally Omitted




13.6

Confidentiality Covenant




13.7

Remedies




13.8

Activities of Inland




ARTICLE XIV

Counsel; Amendments




14.1

Counsel to the Company




14.2

Amendments




ARTICLE XV

Representations and Warranties




15.1

Representations of Inland




15.2

Representations of NYSTRS




15.3

Securities Representations




ARTICLE XVI

General Provisions




16.1

Notices




16.2

Successors




16.3

Governing Law




16.4

Personal Jurisdiction




16.5

Counterparts




16.6

Pronouns and Headings




16.7

Members Not Agents




16.8

No Third Party Beneficiaries




16.9

Entire Understanding




16.10

Severability




16.11

Further Assurances




16.12

Set-Off Rights




16.13

Affiliate




16.14

Prevailing Party




16.15

Press Releases




16.16

Offset Right







DEFINED TERMS INDEX




EXHIBITS

3-A

Investment Area

3-B

Investment Guidelines

7-A

Section 7.4(d) Illustration

7-B

Definition of IRR

7-C

Tax Exhibit

8-A

Major Decisions

8-B

Inland Commercial Property Management Fees and Services

8-C

Inland Management Agreement

8-D

Inland Leasing Agreement

8-E

Inland Financial Health Ratios

10-A

Conveyance Representations and Warranties

13-A

Inland Affiliates





 = 1

LP  896719.4 \ 33618-64246










THE INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY STATE, BUT HAVE BEEN ISSUED PURSUANT
TO EXEMPTIONS UNDER THE FEDERAL SECURITIES ACT OF 1933, AS AMENDED (THE “SEC
ACT”), AND APPLICABLE STATE SECURITIES LAWS.  THE SALE, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF ANY OF SAID INTERESTS IS RESTRICTED AND
MAY NOT BE ACCOMPLISHED EXCEPT IN ACCORDANCE WITH THIS AGREEMENT AND AN
APPLICABLE REGISTRATION STATEMENT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
MANAGER THAT REGISTRATION IS UNNECESSARY OR AN EXEMPTION FROM REGISTRATION UNDER
THE SEC ACT AND APPLICABLE STATE SECURITIES LAWS.

OPERATING AGREEMENT

OF

IN RETAIL FUND TEXAS, L.L.C.

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into this 11th
day of May, 2006, among the following persons (individually referred to herein
as a “Member” and collectively referred to herein as “Members”):

INLAND REAL ESTATE CORPORATION, a Maryland corporation (“Inland”)

and

THE NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM (“NYSTRS”),

a Public Retirement System established under Article 11 of the New York State
Education Law, by and through its designated advisor,




MORGAN STANLEY REAL ESTATE ADVISOR, INC. (“Morgan Stanley”)

and the following person (individually referred to herein as the “Manager”):

IN RETAIL MANAGER TEXAS, L.L.C., a Delaware limited liability company

The term “person” means any individual, sole proprietorship, partnership,
limited liability company, corporation, trust or other entity.

W I T N E S S E T H:

WHEREAS, Inland and NYSTRS desire to provide for the operation, management and
governance of a limited liability company known as IN Retail Fund Texas, L.L.C.
(the “Company”), which has previously been formed pursuant to the Limited
Liability Company Act (as amended from time to time, the “Act”) of the State of
Delaware (the “State”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
and other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:

ARTICLE 1.

Formation of Company

1.1

Statutory Authority.  The parties hereby agree to operate the Company under and
pursuant to the provisions of the Act.  Except as otherwise expressly provided
in this Agreement, the rights and obligations of the Company, its Members and
the Manager shall be governed by the Act.

1.2

Filings.  The Company has been formed pursuant to a Certificate of Formation,
filed in the Office of the Secretary of State of Delaware on March 23, 2006 (as
amended from time to time, the “Certificate”) and the Manager shall make or
cause to be made such other filings and recordings and shall do or cause to be
done such other acts and things conforming thereto as shall constitute
compliance with all requirements for the formation and continuation of a limited
liability company under the Act and, if required by applicable law, the
qualification of the Company to transact business in such other states in which
the Company elects to do business.  

ARTICLE 2.

Name

The name of the Company shall be “IN Retail Fund Texas, L.L.C.”  All of the
affairs of the Company shall be conducted under the Company name.  Any change of
the Company’s name shall require the approval of both Members.  On behalf of the
Company, the Manager shall execute and file with the proper offices any and all
certificates required by the fictitious name or assumed name statutes of the
states in which the Company elects to do business.  

ARTICLE 3.

Purpose of the Company

The purpose of the Company is to acquire, own, operate, lease, manage, maintain,
improve, finance, refinance, sell, exchange or otherwise deal with and dispose
of retail properties at locations in or around the Metropolitan Statistical
Areas (as defined by the U.S. Census Bureau) of Dallas, Austin, San Antonio,
Houston and El Paso, Texas, as depicted on EXHIBIT 3-A attached hereto and made
a part hereof (collectively, the “Investment Area”), and all improvements,
additions, replacements, easements and any and all other rights appurtenant
thereto, and all personal property that might be used or useful used in
connection therewith (individually, a “Property”, and collectively, the
“Properties”), and undertake such other activities necessary or incidental
thereto as may be authorized pursuant to this Agreement.  Unless otherwise
agreed by both Members, the Company shall cause title to each Property to be
held by a separate single purpose limited partnership (each, a Subsidiary”), of
which the Company shall be the sole limited partner and an entity wholly-owned
and controlled by the Company shall be the sole general partner (except to the
extent that the holder of any Financings (as defined herein) may require that
said general partner also have an independent manager or director for the
purpose of providing the lender with bankruptcy protection) ); provided,
however, where determined appropriate by the Manager, title may be acquired in
another form of pass-through entity owned directly or indirectly by the Company,
subject to the consent of the Members.

When determined by the Executive Committee (as defined herein) to be
appropriate, the Company may acquire, own, sell, exchange or otherwise deal with
and dispose of equity interests either directly or through Subsidiaries and as a
general partner, limited partner or member, in entities which acquire, own,
develop, operate, lease, manage, maintain, improve, finance, refinance, sell,
exchange or otherwise deal with and dispose of retail properties at locations in
or around the Investment Area.  Such interests may be acquired either directly
or through Subsidiaries, and as a general partner, limited partner or member.  

As further provided in Article 6, below, the Company may acquire Property only
in accordance with the Investment Guidelines attached hereto as EXHIBIT 3-B and
made a part hereof (such Investment Guidelines, as they may be amended from time
to time by the unanimous written approval of the Executive Committee are
hereinafter called the “Investment Guidelines”).

ARTICLE 4.

Offices, Records, Agents and Term of the Company

4.1

Principal Office of the Company.  The principal office of the Company shall be
located at such place within the United States of America (other than Alaska or
Hawaii) as the Manager may from time to time designate.  The Company may have
secondary offices at such other place or places as the Manager may from time to
time designate, subject to the approval of the Members.  Initially, the
principal office of the Company will be located c/o Inland Real Estate
Corporation, 2901 Butterfield Road, Oak Brook, IL  60523.

4.2

Records to be Maintained.  At all times during the continuance of the Company,
the Manager shall cause the Company to keep at the Company’s principal office
such records and information as the Company may be required to maintain in
accordance with the Act, which shall be subject to inspection and/or copying at
the request of any Member or its legal representative (with all such copies to
be made at the Company’s expense) during ordinary business hours, including,
without limitation, the following:  

(a)

Member List.  A list of the full name and last known address of each Member,
setting forth the amount of cash each Member has contributed or has agreed to
contribute in the future, a description and statement of the agreed value of the
other property or services each Member has contributed or has agreed to
contribute in the future and the date on which each became a Member.

(b)

Certificate of Formation.  A copy of the Certificate of Formation, as amended or
restated, together with executed copies of any powers of attorney under which
any article, application or certificate has been executed.

(c)

Tax Returns.  Copies of the Company’s Federal, state and local income tax
returns and reports, if any, for the three most recent years.

(d)

Records.  Copies of this Agreement and any amendments hereto, and of any
financial statements of the Company for the three most recent years.

(e)

Other Information.  Such other information and records as are specified in the
Act.

4.3

Registered Office and Registered Agent.  The Company’s registered agent for
service of process required to be maintained pursuant to the Act shall be CT
Corporation System, and the address of the Company’s registered agent in the
State of Delaware shall be 1209 Orange Street, Wilmington, Delaware 19801.  Such
agent and such office may be changed from time to time by the Executive
Committee.  The Executive Committee shall select and designate a registered
office and registered agent for the Company in each other state in which the
Company is required to maintain or appoint one.

4.4

Term of the Company.  The term of the Company commenced upon the filing of the
Certificate of Formation of the Company with the Office of the Secretary of
State and shall continue in perpetuity, unless sooner terminated in accordance
with Section 4.5, below.  

4.5

Termination.  The Company shall terminate prior to the time set forth in
Section 4.4, above in the following circumstances:

(a)

Sale of Assets.  Upon the sale or other disposition of all or substantially all
of the Company’s non-cash assets; provided, however, that this Agreement
generally and Article 12 in particular shall govern the conduct of the parties
during the winding up of the Company; provided, however, that in the event that
such sale or other disposition involves (i) the receipt of a deferred payment
obligation, whether or not secured, or (ii) the receipt of payment in whole or
in part in kind, then at the Members’ election the term of the Company shall not
end, and it shall continue, subject  to the other provisions hereof, until the
earlier of the time that (a) the deferred payment obligation shall have been
paid in full, or (b) the in kind considerations received by the Company shall
have been sold or otherwise converted to cash.

(b)

Dissolution by Members.  If all of the Members shall execute an instrument so
stating; provided, however, that this Agreement generally and Article 12 in
particular shall govern the conduct of the parties during the winding up of the
Company.

(c)

Term of the Venture.  Upon the date which is seven years after the date of this
Agreement (the “Termination Date”); provided, however, that this Agreement
generally and Section 10.9 and Article 12 in particular shall govern the conduct
of the parties during the winding up of the Company.  Notwithstanding anything
contained in this Section to the contrary, the Termination Date may be extended
for two additional one-year periods upon written agreement of the Members.

ARTICLE 5.

Capital Contributions

5.1

Capital Commitments.  

Subject to the terms of this Agreement, including, but not limited to, Section
6.1 hereof, NYSTRS will contribute up to $80 million in cash to the Company and
Inland shall contribute up to $20 million in cash to the Company, for an
aggregate cash capital commitment by the parties of $100 million.  At such time
as the Manager shall make a Capital Call (as defined in Section 5.2(g)), NYSTRS
shall contribute to the Company 80% of the amount of the Capital Call and Inland
shall contribute 20% of the amount of the Capital Call.

5.2

Capital Contributions.  

(a)

No Additional Assessments.  Except as set forth below or as required by the Act,
no Member shall be assessed for or shall have the right to make capital
contributions (the “Capital Contributions”).

(b)

Capital Calls. If at any time the anticipated Receipts of the Company during the
subsequent 90-day period and the available funds of the Company at such time
(including any Reserves, but only for the purpose for which the applicable
Reserve is maintained and including loan proceeds, but only to the extent said
borrowing has been approved by the Executive Committee) are less than the
Expenses of the Company (other than Acquisition Expenses) anticipated to be
incurred during said 90-day period pursuant to the then-current Annual Plan,
then (unless the Annual Plan is revised to eliminate said shortfall) the Manager
shall cause the Company to make a Capital Call (as such term is hereinafter
defined), in the amount of the shortfall (the “Operating Shortfall”).  

(c)

Acquisition Expenses. If the Members have approved the Company’s acquisition of
a Property (as such term is defined in Section 6.1(a)) pursuant to
Section 6.1(f), then the Manager shall cause the Company to make a Capital Call
for funds sufficient to enable the Company to pay all costs and expenses of said
acquisition, including the portion of the purchase price not funded with Senior
Financing as defined herein (collectively, “Acquisition Expenses”) in accordance
with the Acquisition Budget for said Property.  

(d)

Refinancing Shortfalls. If at any time there is (or is projected to be) a
“Refinancing Shortfall” (as such term is hereinafter defined), the Manager shall
cause the Company to make a Capital Call in the amount of the Refinancing
Shortfall.  As employed herein, the term “Refinancing Shortfall” means the
amount, if any, by which the proceeds of any Financings (net of the costs and
expenses of obtaining said Financings) incurred for the purpose of repaying
Existing Indebtedness (as defined in Section 6.3(a)) upon the maturity of said
Existing Indebtedness, is less than the amount required to pay off said Existing
Indebtedness in full at such time.  

(e)

Protective Expenditures. If at any time, after paying all Expenses in accordance
with the then-current Annual Plan, the Company lacks the funds to make
Protective Expenditures, the Manager shall cause the Company to make a Capital
Call in the amount of said shortfall.  As employed in this Agreement, the term
“Protective Expenditures” means expenditures of the Company or any Subsidiary
(i) for the payment of real estate taxes, insurance premiums and utility charges
on any Property; (ii) necessary to comply with, or to cure any failure of any of
the assets of the Company or any Subsidiary to comply with applicable laws,
ordinances, regulations, orders and other legal requirements; (iii) to the
extent necessary on an emergency basis for the protection or preservation of any
Property, or for the protection of the health and safety of the public or any
employees of any Property; (iv) necessary to comply with, or to cure any default
on the part of the Company or any Subsidiary under any Leases, loan documents,
or other contracts affecting the Company or any Subsidiary, including the
payment of principal, interest and other amounts when due under any loan
documents to which the Company or any Subsidiary is a party or to which any
Property is subject; and (v) to the extent incurred in connection with
litigation (whether as a plaintiff or as a defendant), including, but not
limited to, the payment of any judgments rendered against the Company.  

(f)

Capital Call by Member. If the Manager fails to cause the Company to make a
Capital Call when required to do so pursuant to Sections 5.2(b), (c), (d) or (e)
above, and said failure shall continue for ten (10) days or more following
written notice to the Manager from either Member, either Member shall have the
right to cause the Company to make the Capital Call in question.

(g)

Definition. As employed herein, the term “Capital Call” means a written notice
from the Company to the Members setting forth the amount of the Capital
Contribution, the subsection or subsections of this Section 5.2 pursuant to
which the Capital Call is being made, the purpose of said Capital Contribution,
each Member’s share of said Capital Contribution (determined in accordance with
Section 5.2(h) below), the date said Capital Contribution is due (which date
shall be not less than ten (10) business days after the date the Capital Call is
made), and wire transfer instructions for the bank account of the Company in
which Capital Contributions shall be deposited.  As used herein, any of the
terms Operating Shortfall, Acquisition Expenses, Refinancing Shortfall and
Protective Expenditures shall also be referred to as a “Section 5.2 Amount.”

(h)

Amounts to be Contributed.  The Members shall make Capital Contributions by wire
transfer of immediately available funds on or before the due date set forth in
the Capital Call, 80% of which shall be contributed by NYSTRS and 20% of which
shall be contributed by Inland.

(i)

Limits on Deficit Contributions.  Capital Contributions pursuant to
Section 5.2(e) are referred to herein as “Deficit Contributions”.  Without the
consent of both Members, the Company shall not have the authority to make
Capital Calls for Deficit Contributions that exceed, in the aggregate, the
lesser of (i) 5% of the aggregate of the gross purchase price of the Property
for which such Deficit Contributions are required or (ii) $10,000,000.  

(j)

Limit on All Capital Contributions.  In no event shall NYSTRS be obligated to
make Capital Contributions hereunder in excess of $80,000,000, plus any amount
distributed to NYSTRS as Senior Financing proceeds pursuant to Section 7.4(c),
nor shall Inland be obligated to make Capital Contributions in excess of
$20,000,000, plus any amount distributed to Inland as Senior Financing proceeds
pursuant to Section 7.4(c).

5.3

Failure to Contribute Capital.

(a)

Failure to Contribute.  If a Member (the “Defaulting Member“) fails to make such
Member’s Capital Contribution within the time period prescribed in
Section 5.2(g), and the other Member (the “Non-Defaulting Member”) has made its
Capital Contribution in accordance with this Agreement, the Non-Defaulting
Member shall notify the Defaulting Member of said failure and the Non-Defaulting
Member shall have the right, but not the obligation, to:

(w)

withdraw its Capital Contribution, in which event the Non-Defaulting Member
(i) shall have no liability for failure to contribute its Capital Contribution,
and (ii) shall have the right to exercise the provisions of Sections 10.5, 10.6
or 10.7 of this Agreement as a result of the Defaulting Member’s failure to
contribute said Capital Contribution; or

(x)

designate its Capital Contribution as a Capital Contribution and, in addition,
contribute to the Company, as a Capital Contribution for its own account (a
“Default Contribution“), the amount due from the Defaulting Member (the
“Deficiency Amount“); or

(y)

withdraw its Capital Contribution and advance directly to the Company both the
Defaulting Member’s Contribution Amount and the Non-Defaulting Member’s Capital
Contribution as a Company Loan (as such term is hereinafter defined); or

(z)

designate its Capital Contribution as a Capital Contribution and advance
directly to the Company (on behalf of the Defaulting Member) the Defaulting
Member’s Contribution Amount as a Member Loan (as such term is hereinafter
defined).

These provisions shall be applicable each time that a Member shall fail to
contribute capital as required in this Agreement.  The Non-Defaulting Member
shall elect which of the foregoing remedies it will pursue (and, in the case of
an election to proceed under clause (x), (y) or (z) above, shall advance to the
Company either the Deficiency Amount or the amount of the Company Loan or the
Member Loan, as the case may be) within twenty (20) days after sending the
notice of the Defaulting Member’s failure to contribute its Contribution Amount.
 Upon the election by the Non-Defaulting Member to proceed under clause (x), (y)
or (z) above, the Non-Defaulting Member shall not be entitled to proceed under
Sections 10.5, 10.6 or 10.7.

(b)

Effect on Percentage Interests and Capital Accounts.  If the Non-Defaulting
Member makes a Default Contribution as provided in clause (x) of Section 5.3(a)
then, effective from the date on which the Non-Defaulting Member makes a Capital
Contribution in an amount equal to the Deficiency Amount, the Percentage
Interest of the Defaulting Member immediately prior thereto shall be reduced
(but not below 0%) by the number of percentage points equivalent to the fraction
(the “Dilution Fraction”) obtained by dividing (i) 100% of the applicable
Deficiency Amount by (ii) the aggregate amount of the Capital Contributions made
by all of the Members (including said Default Contribution), and concomitantly,
the Percentage Interest of the Non-Defaulting Member shall be increased by the
same number of percentage points. By way of example, suppose that NYSTRS had
previously funded $80 in Capital Contributions and that Inland had previously
funded $20, that a Capital Call for $100 in additional Capital Contributions is
made, and that one Member (Inland) fails to contribute its share ($20) of said
Capital Contributions.  If the Non-Defaulting Member (NYSTRS) elects to make a
Default Contribution of $20 under clause (x) of Section 5.3(a), then the
Dilution Fraction would be equal to $20 (100% of the Default Amount) divided by
$200, or 0.10.  Thus, the Percentage Interest of the Defaulting Member (Inland)
would be reduced by 10 percentage points, from 20% to 10%; the Percentage
Interest of the Non-Defaulting Member (NYSTRS) would be increased by 10
percentage points, to 90%, and any amounts otherwise distributable to the
Defaulting Member under Section 7.4(d) would be reduced from 20% to 10%, with
said amount being distributed instead to the Non-Defaulting Member. The
Incentive Distribution Percentage (as defined in Section 7.4(d) hereof), shall
also be adjusted as described in Section 7.4(d)(iii).

(c)

Company Loan.  If the Non-Defaulting Member shall elect to make a loan to the
Company as provided in clause (y) of Section 5.3(a) above, the Non-Defaulting
Member shall designate such loan as a “Company Loan“.  Company Loans shall bear
interest (“Company Loan Yield“) at the cumulative annual interest rate (the
“Default Rate“) equal to the lesser of (i) 18% per annum and (ii) the maximum
rate of interest permitted by applicable law, compounded monthly on the average
daily outstanding balance of principal, and shall be paid ahead of any
distributions payable to the Members pursuant to Article 7 or Article 12 of this
Agreement.  Interest expense incurred on any Company Loan shall be treated as an
obligation and expense of the Company.  Payments on the Company Loans shall be
made pro rata in proportion to the principal amount of and any accrued interest
on all such Company Loans, and shall be applied first to accrued interest and
then to principal.  

(d)

Member Loans.  If the Non-Defaulting Member funds the Deficiency Amount pursuant
to clause (z) of Section 5.3(a) and designates such amount as a “Member Loan”,
then such amount shall be treated as loaned by the Non-Defaulting Member to the
Defaulting Member, and in turn, contributed by the Defaulting Member to the
capital of the Company.  A Member Loan shall bear interest at the Default Rate,
compounded monthly on the average daily outstanding balance of principal.  Until
such time as a Member Loan has been satisfied as a result of the Conversion
Election described below or repaid in full by the Defaulting Member, all
distributions pursuant to this Agreement that would otherwise be paid by the
Company to the Defaulting Member pursuant to Article 7 or Article 12 of this
Agreement shall instead be paid by the Company directly to the Non-Defaulting
Member, and the Defaulting Member hereby grants the Non-Defaulting Member a
security interest in the Defaulting Member’s rights to distributions under
Article 7 or Article 12 to secure said obligation.  Such amounts shall for all
purposes of this Agreement be deemed distributed by the Company to the
Defaulting Member pursuant to this Agreement and then paid by the Defaulting
Member to the Non-Defaulting Member and applied first against accrued but unpaid
interest owing with respect to the Member Loan and then in reduction of the
principal balance thereof.  Each Member Loan, including all accrued interest
thereon, shall be due and payable in full on the first anniversary of the date
on which the Non-Defaulting Member advances the applicable Deficiency Amount to
the Company (the “Due Date“).

(e)

Maturity of Member Loans.  Upon the Due Date of a Member Loan, the
Non-Defaulting Member shall have the right, determinable in its sole discretion,
to:  (i) convert the Member Loan to a Capital Contribution by the Non-Defaulting
Member as described below (the “Conversion Election“), (ii) enforce the
obligation of the Defaulting Member to pay the outstanding principal balance and
all accrued and unpaid interest under the Member Loan, or (iii) extend the Due
Date of the Member Loan for an additional one-year period.

(f)

Conversion Election.  If the Non-Defaulting Member wishes to exercise the
Conversion Election, it may do so by delivering written notice thereof to the
Company not later than sixty (60) days following the Due Date of such Member
Loan.  If the Non-Defaulting Member exercises the Conversion Election, then, for
all purposes of this Agreement, (i) the Member Loan, including all accrued and
unpaid interest thereon, shall be deemed satisfied in full; (ii) the Capital
Contributions deemed made by the Defaulting Member shall be reduced by the sum
of the then outstanding principal balance of and all accrued and unpaid interest
on the Member Loan; (iii) the amount of the outstanding principal balance of and
all accrued and unpaid interest on the Member Loan shall be deemed to constitute
a Capital Contribution by the Non-Defaulting Member; and (iv) the Percentage
Interests and Capital Accounts of the Members shall be adjusted as provided in
Section 5.3(b) as though, at the time of the Conversion, the Non-Defaulting
Member had made a Capital Contribution in the amount of the Deficiency Amount
pursuant to clause (x) of Section 5.3(a) based on the Capital Contributions of
the Members after giving effect to the foregoing.

(g)

Enforcement of Member Loan. If, after the Due Date, the Non-Defaulting Member
elects to enforce the obligations of the Defaulting Member under the Member
Loan, the Non-Defaulting Member shall deliver written notice of such election to
the Defaulting Member within sixty (60) days following the Due Date.  The
obligation of the Defaulting Member to repay the Member Loan and all accrued
interest thereon shall be a personal liability of the Defaulting Member and
shall be enforceable against any assets of the Defaulting Member, including its
Interest in the Company.  

(h)

Extension of Due Date. If the Non-Defaulting Member does not elect to either
exercise the Conversion Election or to enforce the Member Loan in the applicable
manner described above, then the Non-Defaulting Member shall be deemed to have
elected to extend the Due Date for a period of one year following such Due Date.
 If the Non-Defaulting Member elects to extend the Due Date of the Member Loan,
then if the Member Loan and all accrued interest thereon are not paid in full on
or before such extended Due Date, then, at such time, the Non-Defaulting Member
shall again have the right to elect the remedies described in Section 5.3(e).

(i)

Acknowledgment and Agreement.  Each Member acknowledges and agrees that the
other Member would not be entering into this Agreement were it not for (i) the
Members agreeing to make the Capital Contributions provided for in this
Article 5, and (ii) the provisions of this Article 5 that describe the
consequences of being a Defaulting Member (the “Remedy Provisions“).  The
Members acknowledge and agree that the Remedy Provisions could result in a
Member reducing its interest in the Company to zero.  Each Member acknowledges
and agrees that in the event a Member fails to make its Capital Contributions
pursuant to this Agreement, the other Member will suffer substantial damages and
the Remedy Provisions are fair, just and equitable in all respects.  Although it
is the intent of the Members that the Remedy Provisions will be fully effective
without the execution of any documents or instruments by the Defaulting Member
in connection therewith, each Member hereby agrees that in the event its
Percentage Interest is reduced pursuant to any Remedy Provision, it shall
execute and deliver such conveyances, agreements, instruments or other documents
which may be reasonably necessary in the judgment of the other Member to confirm
and render fully effective the Remedy Provisions, including, but not limited to,
an assignment of all or a portion of its Percentage Interest and any amendments
to this Agreement and to the Certificate of Formation of the Company.

ARTICLE 6.

Properties to be Acquired; Operation of the Company

6.1

Properties to be Acquired.  

(a)

Acquisition of Properties.  For the two-year period from and after the date of
this Agreement (the “Acquisition Period”), the Company shall seek to acquire
properties from third parties which are not Affiliates (as defined in Section
16.13) of Inland or NYSTRS (individually, a “Property”, and collectively, the
“Properties”) that meet the Investment Guidelines; provided, however, that the
Acquisition Period may be extended for one additional one-year period by written
agreement of the Members.  When determined by the Executive Committee (as
defined herein) to be appropriate, the Company may acquire equity interests in
entities which own or have interests in retail properties at locations in or
around the Investment Area, which equity interests may be acquired either
directly or through Subsidiaries, and as either general partnership, limited
partnership, manager or membership interests (an “Equity Interest”).  The
Company shall use its best efforts to cause any Equity Interest to be
transferable among the Members in accordance with the purchase and sale rights
contained in Article 10 of this Agreement, or as otherwise agreed to by the
Members.   For purposes of this Agreement, ownership of any Equity Interest
shall be deemed to be ownership of a “Property” hereunder.  At the end of the
Acquisition Period, the Company shall cease to acquire Properties; provided,
however, that it shall complete any transactions to acquire Properties for which
it has become contractually bound during the Acquisition Period.

(b)

Evaluation Materials.  The Manager will use commercially reasonable efforts to
identify Properties that meet the Investment Guidelines.  Should the Manager
negotiate a reasonably detailed non-binding letter of intent on behalf of the
Company to purchase a Property that meets the Investment Guidelines, the Manager
will submit to the Executive Committee, a package of information, including, but
not limited to: a description of the Property, a rent roll, financial
projections, market data (including rental and sales comparables); photographs;
site plans; known environmental and physical issues, competitive submarket
survey, financing plan; due diligence budget, the amount of the Capital
Contributions (as defined herein) which will be required to be made by the
Members in connection with the acquisition of the Property, and such other
information as the Manager determines to be necessary (or as either Member may
reasonably request) in connection with the evaluation of the Property
(collectively, the “Evaluation Materials”) in order to permit the Executive
Committee to evaluate the proposed acquisition.  Any such letter of intent shall
expressly state that the parties shall not be bound until a mutually
satisfactory purchase contract has been entered into between the Company and the
seller of the Property.

(c)

Approval by the Executive Committee.  Within 7 business days from the Executive
Committee’s receipt of the Evaluation Materials (the “Committee Approval
Period”), the Executive Committee shall advise the Manager in writing of its
preliminary approval or disapproval of the acquisition of the Property based
upon the Evaluation Materials.  In the event that the Executive Committee fails
to provide its approval or disapproval of a Property within the Committee
Approval Period, such transaction shall be deemed to have been disapproved;
provided, however, if consented to by the Manager, the Executive Committee may
subsequently issue its approval to the Manager after the Committee Approval
Period as described below has expired.

(d)

Approval by NYSTRS and Inland. Upon issuance by the Executive Committee of its
preliminary approval, NYSTRS and Inland shall each have the periods thereafter
designed in such letters, agreements or other documents by and between the
Company and the owner of the Property to advise the Manager in writing of their
approval or disapproval of the acquisition of the Property (the “Preliminary
Member Approval Period”).  During the Preliminary Member Approval Period, the
Company shall engage consultants and professionals, as appropriate, from lists
of consultants and professionals approved by the Executive Committee, to perform
legal, business and physical due diligence, and said consultants and
professionals shall permit the Members to rely on their reports.  The Manager
shall advise the Executive Committee if the Manager obtains any information
regarding the Property in the course of the due diligence review which the
Manager determines in the exercise of its reasonable judgment is material to the
decision by the Members to approve the acquisition of the Property.  Upon
receipt by the Manager of NYSTRS’ and Inland’s Preliminary Member Approval, the
Manager shall proceed to take such actions as shall be necessary to complete the
acquisition of the Property on behalf of the Company in accordance with the
terms and conditions set forth in the Evaluation Materials; subject, however, to
the final approval by the Members as described in this Section.   

(e)

Disapproval by NYSTRS; Resubmission of Evaluation Materials.  In the event that
NYSTRS advises the Manager in writing that it disapproves of the acquisition of
the Property, or if NYSTRS fails to give its preliminary approval or disapproval
within the Preliminary Member Approval Period, unless extended by mutual written
agreement of the Members, the Property shall be deemed rejected by NYSTRS, the
Company shall not acquire the Property, and thereafter, Inland or any affiliate
or subsidiary thereof shall be free to acquire the Property materially in
accordance with the terms and conditions set forth in the Evaluation Materials.
 In the event that any of the terms of the transaction set forth in the
Evaluation Materials shall be materially revised or amended after the rejection
by NYSTRS, the Manager shall submit the revised or amended Evaluation Materials
to NYSTRS and Inland, in which event the Preliminary Member Approval Period
shall be reinstated and the procedures for notice of approval or rejection
described herein shall once again be complied with by the parties.

(f)

Final Approval by the Members. Final approval of the acquisition of any Property
by the Company shall be subject to the satisfaction of each of the following
express conditions (any of which may be waived by the Members) set forth below.
 Final approval or disapproval shall be given by the earlier of (i) no later
than 7 business days after the Manager’s request for approval; or (ii) the time
by which such approval must be given in accordance with the terms and conditions
set forth in any agreements or other documents entered into by the Company and
the owner of any Property. The Manager’s request for approval should be
accompanied by a recommendation from Manager that the acquisition be approved.
The failure of the Members to provide their final approval within the time
period described above shall be deemed to be a disapproval of the acquisition,
unless otherwise agreed to by the Members and the Manager.  The express
conditions to which final approval is subject are as follows:

(i)

Property level due diligence in accordance with the standard criteria and
procedures of NYSTRS and Inland, including, without limitation, reviews of
title, survey, entitlements and other matters of legal compliance,
environmental, physical, litigation and other items customary to such a
transaction;

(ii)

Satisfactory review of financial statements, leases, rent rolls, existing
financing documents and other information requested by either Member;

(iii)

Consents of sellers, partners, lenders, tenants and other persons whose consent
is determined by either Member to be reasonably necessary to consummate the
acquisition of the Property;

(iv)

Negotiation and approval of all transactional and subsidiary investment entity
documents determined by either Member to be reasonably necessary to consummate
the acquisition of the Property including, where appropriate, the structure of
and documentation evidencing any Equity Interest;

(v)

Receipt by the Company of adequate insurance for the Property to the
satisfaction of the Members;

(vi)

As to Inland only, approval of the Board of Directors of Inland; and

(vii)

As to NYSTRS only, approval by authorized officers of NYSTRS.

(g)

Title to Properties.  Title to each of the Properties shall be acquired by the
Company in a separate single purpose limited partnership, of which the Company
shall be the sole limited partner and an entity wholly-owned and controlled by
the Company shall be the sole general partner (except to the extent that the
holder of any Financings (as defined herein) may require that said general
partner also have an independent manager or director for the purpose of
providing the lender with bankruptcy protection); provided, however, where
determined appropriate by the Manager, title may be acquired in another form of
pass-through entity, subject to the consent of the Members.  If the Property to
be acquired by the Company is in the form of an Equity Interest, title shall be
held in such manner as may be determined to be advisable and appropriate by the
Executive Committee. All income, expense, cash flow and other financial activity
of any Subsidiary shall be consolidated with and shall constitute the financial
activity of the Company.  All cash flow distributions from any Subsidiary to the
Company shall be characterized as Net Ordinary Cash Flow or Net Extraordinary
Cash Flow of the Company in accordance with the terms of this Agreement and
shall be retain such characterization for all purposes hereunder, including, but
not limited to, distributions to Members.

(h)

Transaction Costs.  If the Executive Committee provides its preliminary approval
pursuant to Section 6.1(c), the Company shall pay all of the ordinary and
customary out-of-pocket costs associated with the review and acquisition of any
Property, including, but not limited to, due diligence, engineering and
environmental inspections and reports, and outside legal counsel retained by the
Company.  If the acquisition of a Property is rejected by NYSTRS or Inland, or
if such approval is given, but the Property is not thereafter acquired by the
Company, Inland shall reimburse the Company for such out-of-pocket costs if the
Property is thereafter purchased by an Inland-related REIT or other investor
that is an Affiliate of Inland.  

(i)

Agents and Financial Advisors. Each of the Members hereby represents and
warrants and acknowledges and agrees that there are no agents, brokers or
financial advisors involved in connection with the formation of the Company.

6.2

Inland Option to Acquire Properties.  Notwithstanding anything to the contrary
contained herein, Inland may acquire a Property that meets the Investment
Guidelines, if Inland, in its reasonable judgment, determines that the
opportunity to acquire the Property will be lost to the Company unless Inland
proceeds to consummate the acquisition.  Inland shall acquire such Property in a
limited partnership of which Inland is the sole limited partner and an entity
wholly-owned and controlled by Inland is the general partner.  Within 7 days of
such acquisition, Inland shall advise NYSTRS’ in writing that the Property has
been acquired, and the parties shall comply with the provisions of Section 6.1
of this Agreement, to the extent appropriate, to obtain the approval or
disapproval of the NYSTRS Executive Committee Members and NYSTRS; provided,
however, that upon receipt of the Evaluation Materials, the NYSTRS Executive
Committee Members shall have no less than 7 business days to provide their
preliminary approval or disapproval of the Property and after issuance of the
preliminary approval by the NYSTRS Executive Committee Members, NYSTRS shall
have no less than 30 business days to provide its final approval.  In the event
that the NYSTRS gives its final approval for the acquisition by the Company of
the Property, Inland shall cause the Property (or Inland’s interest in the
single member limited liability company holding title to the Property) to be
conveyed to the Company, and the Company shall acquire the Property from Inland
at Inland’s acquisition costs, including, but not limited to, the net amount of
the purchase price paid by Inland for the Property and all other expenses
incurred by Inland in connection with the acquisition, exclusive of any
pass-through expenses and without additional mark-up.  In connection with such
conveyance, Inland shall provide a representation and warranty to the Fund that
since the date on which Inland acquired the Property (the “Acquisition Date”):
(i) no material information has come to the attention of Inland with respect to
the Property which would cause Inland to believe that the representations and
warranties of the sellers contained in the agreement pursuant to which Inland
acquired the Property were not true in all material respects as of the
Acquisition Date, and (ii) no material change has occurred with respect to the
Property since the Acquisition Date which would have a material adverse effect
on the Property or which would cause the representations and warranties of the
sellers to be untrue in any material respect if they were remade by the sellers
as of the date on which the Property is acquired by the Fund.  The Company shall
pay all costs and expenses, including any transfer fees, associated with the
conveyance of the Property to the Company, and any other fees to which Inland or
any of its Affiliates would have been entitled to hereunder if the Property had
been originally been acquired by the Company.  All receipts derived by Inland
with respect to the Property during the period while Inland owns title to the
Property shall inure to the benefit of Inland and all expenses associated with
the Property during such period shall be assumed by the Inland.  All prorations
and adjustments related to the transfer to the Company shall be calculated on
the same basis as was agreed to by Inland and the third party seller for
purposes of acquiring the Property.




6.3

Senior Financing for the Properties.  

(a)

Senior Financing.  Upon or near the acquisition date for any Property acquired
by the Company thereafter, and provided that the Executive Committee determines
that it is economic and expeditious to do so, the Company shall seek
non-recourse acquisition debt financing from a third party institutional lender
or lenders in an amount which is no greater than 50% of the total acquisition
cost of the applicable Property (the “Senior Financing”).  Where agreed to by
the Executive Committee, the Company shall assume any existing indebtedness on
the Property (the “Existing Indebtedness”).  In the event that the Members
thereafter agree to cause the Existing Indebtedness or Senior Financing secured
by any Property to be repaid by the placement of new indebtedness on such
Property, such new indebtedness shall be in an amount that is no greater than
50% of the market value of the Property at the time of the refinancing (the
“Refinancing”).  

(b)

Senior Financing Terms.

(i)

Each Senior Financing or Refinancing (collectively, “Financings”) will be
secured by a first mortgage on the applicable Property.  In no event shall the
Financings provide for any recourse to NYSTRS.

(ii)

It is anticipated (but not required) that the Financings described above will
have terms that include, but are not limited to, a fixed rate of interest, a
scheduled maturity date as approved by the Executive Committee taking into
account appropriate terms and yield curves, and payment of interest only or
amortizing debt until maturity as approved by the Executive Committee. None of
the Financings will provide for any cross default provisions among the Property
loans.

(iii)

The Company shall use its best efforts to cause each Financing to permit the
exercise by the Members of any purchase and sale rights contained in Article 10
of this Agreement, or any other transfer of the Property or Interests in the
Company between the Members, without regard to any due on sale provision
contained in the Financing and without payment of any prepayment penalty or
assumption or other fee, except for an administrative fee to the lender to
process any ownership change.

(iv)

Each of the Financings will provide for the replacement of Inland Commercial
Property Management, Inc. as the property manager or leasing agent “for cause”
(consistent with the applicable provisions of the Management Agreement), or if
Inland ceases to be a Member pursuant to a “Buy-Out Event” as described in
Section 10.7(b), or if NYSTRS (or its affiliated entity) becomes the owner of
the Property pursuant to the exercise of the purchase and sale provisions
contained in Article 10.

(v)

All fees and costs associated with the Financings will be paid by the Company.

(c)

Equity Interest.  Notwithstanding anything to the contrary set forth in this
Section 6.3, when the Property to be acquired by the Company is in the form of
an Equity Interest, the approval given by the Members with respect to such
acquisition shall be deemed to include approval of the amount, type, terms and
conditions of any indebtedness encumbering the underlying property related to
the Equity Interest.   

6.4

Operation in Accordance with REIT Requirements.    The Members acknowledge that
Inland is a real estate investment trust (a “REIT”) under Sections 856 through
860 of the Internal Revenue Code of 1986, as amended (the “Code”) and that the
ability of Inland to be qualified as a REIT will depend upon the nature of the
Company’s operations.  Accordingly, notwithstanding anything to the contrary
contained herein, the Manager shall endeavor to operate the Company at all times
in a manner that will enable Inland to satisfy all the requirements applicable
to a REIT with respect to its activities, income, operation, and assets as set
forth in Code Section 856, et seq. (the “REIT Requirements”) and avoid the
imposition of any federal income or excise tax liability on Inland.  In
addition, the Manager shall cause the Company to avoid taking any action that
would result in Inland ceasing to satisfy any of the REIT Requirements or would
result in the imposition of any federal income or excise tax liability on
Inland.  Upon the recommendation of the Manager, the Executive Committee shall
not take or omit to take any course or action or require that the Manager take
or omit to take any course of action which is inconsistent with the foregoing.

ARTICLE 7.

Accounting and Distributions

7.1

Books of Account.  

(a)

Maintenance of Books of Account.  At all times during the continuance of the
Company, the Manager shall cause proper and true books of account to be
maintained in conformity with generally accepted accounting principles
consistently applied (“GAAP“) wherein there shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Company, or paid,
received, sold or purchased in the course of the Company’s activities, and all
of such other transactions, matters and things relating to the Company as are
usually entered in books of account kept by persons engaged in activities of a
like kind and character.  All reports prepared pursuant to this Article 7 shall
be prepared separately for each Property and also on a consolidated basis for
the Company and all of its Subsidiaries that hold title to any of the
Properties.

(b)

Monthly Reports.  The Management Agreement and Leasing Agreement attached hereto
as Exhibits 8-C and 8-D set forth the format of financial statements which shall
be delivered by the Property Manager and the Leasing Agent with respect to the
Properties.  In addition to the financial statements to be prepared for each
Property, the Manager shall cause the Property Manager and the Leasing Agent to
provide to the Manager consolidated statements with respect to all of the
Properties owned by the Company in the formats set forth in the Management
Agreement and Leasing Agreement, and within 10 days after the receipt of such
consolidated statements, the Manager shall cause them to be delivered to the
Members or their designees.

(c)

 Financial Statements; Tax Returns. The Company’s books of account shall be
closed as soon as practicable after the close of each calendar year (which shall
be the Company’s “Calendar Year”) and an annual audit shall be performed at the
expense of the Company in accordance with GAAP by KPMG or such other independent
certified public accounting firm approved by the Members (such initial firm of
accountants, or any replacement firm so selected, the “Accountants”); provided
that in no event shall said accounting firm be the same firm as has been engaged
by NYSTRS for its own internal audit purposes for the Calendar Year (or any
portion thereof) in question.  NYSTRS agrees that NYSTRS shall not engage the
then-current Accountants of the Company except at the beginning of a new
Calendar Year.  In the event that at any time hereafter NYSTRS desires to engage
the then-current Accountants for the Company, NYSTRS shall give the Company no
less than 120 days written notice prior to the beginning of the Calendar Year
for which NYSTRS will engage the Accountants, so that the Company shall have
sufficient opportunity to retain new Accountants.  If NYSTRS does not advise the
Company in writing within 120 days prior to retaining the then-current
Accountants, NYSTRS shall been deemed to have waived its right to cause the
Company to obtain Accountants which differ from those engaged by NYSTRS.
 Notwithstanding the foregoing, the Company shall not be required to obtain new
Accountants if the appointment has already been made for the up-coming Calendar
Year or it would result in a material financial and substantial business
hardship for the Company to retain new Accountants.  The Manager shall cause to
be delivered to the Members within 60 days after the close of each taxable year
a draft of the audited financial statement (in the format prepared by the
Accountants retained by the Company) and tax return for such taxable year, and
shall cause to be delivered to the Members within 90 days after the close of
each taxable year, the final audited financial statements (in the format
prepared by the Accountants retained by the Company) and tax return for the
Company and/or any subsidiary entity of the Company that owns any Property,
which can be used by the Members for tax reporting purposes.  Such financial
statements shall include certification by the Manager that any and all
distributions made by the Company were made in accordance with the terms of this
Agreement, and a verification thereof by the accountants.  The Manager shall be
responsible for engaging the Accountants to prepare and seeing to the filing of
all Federal, state and local tax returns on behalf of the Company, and all costs
of preparing the audited financial statements and tax returns shall be an
expense of the Company.

7.2

Intentionally Omitted.  

7.3

Percentage Interests.  The Percentage Interest of each Member shall be as
follows:

(a)

Initial Percentage Interests.  The Percentage Interest of the Members is as
follows:

INLAND

20%

NYSTRS

80%




(b)

Adjustments to Percentage Interests.  The Percentage Interests of the Members
are expected to remain the same throughout the term of the Company; however, the
Percentage Interests shall be modified as provided in Section 5.3(b).  

(c)

Adjustment Methods.  In the event of any changes in any Member’s Percentage
Interest during the Calendar Year, the Manager shall take into account the
requirements of Code Section 706(d) and shall have the right to select any
method of determining the varying interests of the Members during the Calendar
Year that satisfies Code Section 706(d), subject to the approval of the
Executive Committee.

7.4

Distributions of Cash Flow.  

(a)

Definitions.  

“Expenses”.  For a given period of time, a sum equal to the aggregate of the
expenditures, charges and costs actually paid or required to be paid during such
period of time in accordance with the terms of this Agreement or in accordance
with any Annual Plan approved pursuant to this Agreement or otherwise in
connection with the business of the Company including, without limitation:

(A)

expenses, costs and charges in connection with the acquisition, ownership,
operation, management or leasing of all or any portion of any Property;

(B)

expenses, costs and charges in connection with the repair, maintenance,
replacement, alteration of or addition or capital improvement to any portion of
any Property, including any casualty or condemnation losses, to the extent that
the losses are not reimbursed during such period by any third party responsible
therefor or through insurance maintained by the Company;

(C)

payments of all outstanding principal and interest due with respect to Company
Loans, if any;

(D)

all sales, payroll, real estate, personal property, occupancy and other excise,
property, privilege or similar taxes and assessments imposed upon the Company or
any Property;

(E)

utility costs and deposits and other costs and deposits required to obtain or
lease any service or equipment relating to any Property;

(F)

management fees and other fees and reimbursements payable to the Property
Manager pursuant to the Management Agreement;

(G)

leasing commissions, including commissions payable to the  Leasing Agent under
the Leasing Agreement, and expenditures required to be made in connection with
any lease covering space in or at any Property, including tenant improvements,
tenant allowances and payments, costs incurred in connection with the Company
(or any Subsidiary) assuming a tenant’s lease obligations with respect to other
real property and costs incurred in connection with the Company’s (or any
Subsidiary’s) exercise of a right, or entering into an agreement, to “takeback”
space in any Property;

(H)

the net increase, if any, in the Reserves during such period of time;

(I)

the fees and expenses of attorneys, accountants, architects, engineers,
appraisers, and other professionals retained by or on behalf of the Company in
accordance with the terms hereof;

(J)

all other customary and necessary direct costs and expenses of the Company
incurred in accordance with this Agreement; and

Notwithstanding the foregoing, there shall, however, be excluded from Expenses:

(ii)

all noncash items such as depreciation;

(iii)

Distributions;

(iv)

all payments, deposits, expenses and reserves deducted from the proceeds of a
Major Capital Event to determine the Net Extraordinary Cash Flow;

(v)

any expense, cost or charge enumerated above, to the extent such expense, cost
or charge was paid from Reserves; and

(vi)

expenditures that would be capitalized pursuant to generally accepted accounting
principles consistently applied, to the extent that (x) the Company has Reserves
available to pay such expenditures; (y) the Company has obtained a credit
facility which is available to pay such expenditures; or (z) the Members agreed,
prior to acquiring the Property to which said expenditures relate, to contribute
additional capital when needed to pay such expenditures.

“Major Capital Event”.  Any transaction with respect to any Property which
generates cash receipts other than ordinary operating income, including, without
limitation, sales of real or personal property (other than sales of personal
property in the ordinary course of business), condemnations (and conveyances in
lieu thereof) (but only to the extent not required to be paid to mortgagees,
tenants or other third parties and not applied to the restoration of the
Property), damage recoveries (but only to the extent not required to be paid to
mortgagees, tenants or other third parties and not applied to the restoration of
the Property), receipts of insurance proceeds (other than rent insurance
proceeds) (but only to the extent not required to be paid to mortgagees, tenants
or other third parties and not applied to the restoration of the Property),
borrowings, and other transfers or dispositions of all or a significant part of
(i) any Property or (ii) the aggregate assets of the Company.

“Net Extraordinary Cash Flow”.  The amount remaining, if any, after subtracting
from cash receipts arising from a Major Capital Event (i) all expenses of, and
payments and deposits by, the Company related to such Major Capital Event,
including, without limitation, any payment made in respect of any indebtedness
encumbering the Property, and (ii) such reasonable reserves for the business of
the Company as may be authorized pursuant to any Annual Plan, as modified from
time to time, and (iii) the payment of all outstanding principal and interest
due with respect to Company Loans, if any.  

“Net Ordinary Cash Flow”.  For any given period of time, the Receipts for such
period of time minus the Expenses for such period of time.  

“Receipts”.  For any given period of time, a sum equal to the aggregate of all
amounts actually received by or unconditionally made available to the Company
from or in respect of all of the Properties or other property of the Company
during such period, including, without limitation:

(A)

all rents, percentage rents, expense reimbursements and other charges received
from tenants and other occupants of the Properties;

(B)

proceeds of rent insurance and business interruption insurance;

(C)

all utility or other deposits owned by and returned to the Company;

(D)

interest, if any, earned on tenants’ security deposits or escrows to the extent
unconditionally retained and security deposits to the extent applied pursuant to
the provisions of the applicable leases;

(E)

interest, if any, earned and available to the Company on any Reserves or other
Company funds, or on any escrow or other funds deposited by the Company with
others;

(F)

the amount of any net reduction of Reserves other than to pay Expenses; and

(G)

revenue received by the Company from any other source.

Notwithstanding the foregoing, Receipts shall not include (w) amounts
contributed or loaned by the Members pursuant to this Agreement, (x) each
tenant’s security deposit and interest thereon, if any, as long as the Company
has a contingent legal obligation to return that deposit or such interest
thereon and (y) amounts arising from a Major Capital Event.

“Reserves”.  The amounts of reserved cash set forth in an Annual Plan, or
otherwise reasonably determined from time to time or at any time by the
Executive Committee to be necessary or advisable, or as required by any secured
lender to the Company pursuant to any Existing Indebtedness or Financing
(“Secured Lender”), for (i) payment of debt service coming due within a
reasonable future time with respect to indebtedness of the Company;
(ii) management, operation, improvement, maintenance, replacement or
preservation of any Property; (iii) payment of taxes, insurance premiums and
other reasonably anticipated costs and expenses of the Company; and
(iv) increases in working capital and other contingencies.

“Unreturned Capital”. shall consist of so much of a Member’s Capital
Contributions that have not been returned to such Member by way of distributions
under paragraph 7.4(c)(i)  or Section 10.13.

(b)

Distribution of Net Ordinary Cash Flow.  Net Ordinary Cash Flow shall be
distributed on a monthly basis to the Members according to their Percentage
Interests.

(c)

Distribution of Net Extraordinary Cash Flow.  Net Extraordinary Cash Flow shall
be distributed within 10 days of a Major Capital Event in the following rank and
order:

(i)

First, to and among the Members in an amount equal to each Member’s Unreturned
Capital, provided, however, if there is insufficient Net Extraordinary Cash Flow
available for distribution to pay all Members’ Unreturned Capital, then the
amount of such distribution shall be made to and among the Members in accordance
with the ratio that the amount of each Member’s Unreturned Capital bears to the
aggregate Unreturned Capital of all of the Members; and

(ii)

Second, among the Members according to their Percentage Interests;

Provided, however, that the net proceeds of Financings shall be distributed to
the Members in accordance with Sections 7.4(c)(ii) only.  

(d)

Incentive Distributions.  

(i)

After the aggregate of distributions of Net Ordinary Cash Flow and Net
Extraordinary Cash Flow have caused each Member’s internal rate of return as
defined herein to equal or exceed 12% Inland shall be entitled to an incentive
distribution (the “Incentive Distribution“) equal to 20% (the “Incentive
Distribution Percentage”) of all amounts that would otherwise be available for
distribution to the Members pursuant to Section 7.4(c).  The calculation of the
internal rate of return (“IRR”) shall take into account the amount and timing of
all Capital Contributions and distributions made hereunder shall be determined
in accordance with EXHIBIT 7-B attached hereto.  For purposes of determining
whether the IRR has been met hereunder, if any Member hereafter acquires a
Property from the Company in accordance with the terms of this Agreement, or
otherwise, any distributions made by the Company to the Members as a result of
such transaction, whether in cash or in-kind, shall be deemed to have been a
distribution of Net Extraordinary Cash Flow to the Members.

(ii)

The Incentive Distribution shall first be calculated within 10 days after the
Company (directly or through its Subsidiaries) has sold all of its Properties,
and shall be paid to Inland by the Company out of the next distribution of Net
Extraordinary Cash Flow to be paid to Members hereunder within 10 days after the
calculation of the Incentive Distribution.  Under no circumstances shall the
Incentive Distribution be payable during any period of time in which the Company
or any Subsidiary owns any Property.  The Incentive Distribution shall be paid
to Inland after distributions to satisfy Company Loans, but before distributions
to Members in accordance with their Percentage Interests. In the event that the
aggregate amount of the Incentive Distribution to be paid to Inland is greater
than the amount of Net Extraordinary Cash Flow which is available to satisfy the
Incentive Distribution, each Member shall repay to the Company upon demand on a
pro rata basis such portion of the distributions previously made by the Company
to such Member as shall be necessary to permit the Company to pay the Incentive
Distribution which is due to Inland hereunder. After the payment of the
Incentive Distribution, any amounts remaining shall be distributed to the
Members in accordance with their Percentage Interests.  By way of example,
suppose (i) the Net Extraordinary Proceeds from the sale of the last Property
owned by the Company are $200, (ii) there are no Company Loans and no Default
Contributions have been made, (iii) the Members’ Unreturned Capital is $70 which
will be distributed pursuant to Section 7.4(c)(i), and (iv) after an additional
$30 is distributed to the Members under Section 7.4(c)(iv), each Member will
have achieved a 12% IRR.  Then, the next $100 would be distributed as follows:
 $20 would be distributed to Inland as an Incentive Distribution, and the
remaining $80 would be distributed to NYSTRS and to Inland in accordance with
their respective Percentage Interests.  See also the illustration in EXHIBIT
7-A.  No amount paid by the Company to Inland as Incentive Distribution is
intended to constitute a fee or other remuneration for services.

(iii)

If at the time at which the Incentive Distribution is to be paid to Inland, the
aggregate of the Capital Contributions which have been made by Inland and NYSTRS
are not 20% and 80% respectively as the result of the contribution by either
party of a Default Contribution, the Incentive Distribution Percentage to be
paid to Inland hereunder shall be reduced or increased by the change in Inland’s
Percentage Interest from 20%.  By way of example, if as a result of a Default
Contribution, the Percentage Interest of Inland has been reduced from 20% to 15%
(a 25% reduction), then the Incentive Distribution percentage would be reduced
by 25%, from 20% to 15%; however, if the Percentage Interest of Inland has been
increased from 20% to 25% (a 25% increase), then the Incentive Distribution
percentage would be increased by 25%, from 20% to 25%.

(e)

Repayment of Loans.  Prior to the distribution by the Manager of any Net
Ordinary Cash Flow, Net Extraordinary Cash Flow or Incentive Distribution to the
Members, the Manager shall cause the principal amount and any interest due and
owing on any Company Loan made by Members to the Company to be repaid in full.  

(f)

Restrictions on Distributions.  Notwithstanding the distributions contemplated
by this Section, if the Company has creditors, no distribution may be made if,
after giving effect to such distribution, either (i) the Company would be unable
to pay its debts as they become due in the usual course of business or (ii) the
net assets of the Company would be less than zero.  

7.5

Allocation of Income and Losses.  The agreement of the Members concerning the
maintenance of capital accounts, allocation of income and loss, and other
related tax matters is set forth in EXHIBIT 7-C, attached hereto and made a part
hereof.  

7.6

Guarantees.  Notwithstanding the terms of any guarantee or other document
executed by a Member or the Manager or any of their affiliates (collectively, a
“Guarantor”), the Company shall indemnify and hold harmless any Guarantor who is
required to provide a guarantee with respect to any third party indebtedness of
the Company.  If any Guarantor is required to make any payment with respect to a
guarantee of any Company indebtedness, the Company shall reimburse such
Guarantor for such payment and all costs and expenses of the Guarantor in
connection therewith from the next distribution of Net Ordinary Cash Flow or Net
Extraordinary Cash Flow, before making any other distributions to Members
pursuant to this Agreement.  In no event shall the Company make a Capital Call
or borrow funds from a third party to reimburse the Guarantor.

ARTICLE 8.

Rights, Duties, Liabilities and Restrictions of the Manager

8.1

Manager.  

(a)

Generally.  Subject to the terms of this Agreement, the day-to-day business
affairs of the Company shall be managed by a manager (the “Manager”), who shall
be appointed and, as the case may be, removed and replaced, in accordance with
the terms of this Agreement.

(b)

Number.  There shall be one Manager of the Company.  

(c)

Election; Removal; Replacement.  The Members do hereby elect IN Retail Manager
Texas, L.L.C. as the initial Manager of the Company.  Members holding all of the
Percentage Interests shall have the authority at any time and from time to time
hereafter to remove, replace and appoint the Manager. The Person appointed as
Manager shall serve as Manager unless and until replaced pursuant to this
Section 8.1; provided that, without the unanimous consent of the Members, no
Person shall serve as Manager unless said Person is (or is an asset manager for,
or an Affiliate of) a Member, and any Person that has previously been appointed
as Manager shall immediately cease acting as Manager at such time, if any, as
said condition is no longer satisfied.  If the Manager (i) breaches this
Agreement by taking actions that constitute Major Decisions without the approval
of the Executive Committee, (ii) takes any action or omits to take any action on
behalf of the Company that constitutes fraud, bad faith, or wanton and willful
misconduct, (iii) fails in any material respect to satisfy its duties and
obligations set forth herein, and such failure is not cured within 30 days after
written notice from the other Member (the “Aggrieved Member“) (or, if said
failure is not capable of being cured within said 30 day period, then the
Manager shall have commenced said cure within said 30 day period and shall
thereafter prosecute said cure diligently to completion), or if Inland shall
fail to satisfy its duties and obligations under that certain Operating
Agreement dated October 8, 2004 by and between Inland and NYSTRS with respect to
IN Retail Fund, L.L.C. (the “2004 Agreement”) which failure continues after the
exercise of any applicable cure periods set forth in such 2004 Agreement, then
the Aggrieved Member shall have the right by notice to the Manager (the
“Replacement Notice“) to designate an asset manager for, or an Affiliate of the
Aggrieved Member to replace the Manager and thereafter to serve as Manager, with
said replacement to be effective on the thirtieth (30th) day following the
furnishing of the Replacement Notice, subject however to the Manager’s rights to
dispute said replacement, as provided below in this Section 8.1(c).  If the
Manager disputes the basis on which the Replacement Notice is issued by the
Aggrieved Member, the Manager shall have the right, to be exercised within
thirty (30) days after receiving the Replacement Notice, to submit the matter of
whether the Aggrieved Member is entitled to replace the Manager in accordance
with this Section 8.1(c) (and no other matter) to the American Arbitration
Association in Chicago, Illinois for adjudication pursuant to the Commercial
Arbitration Rules utilizing expedited procedures. If the Manager does make such
submission within such thirty (30) day period, the Manager shall remain as the
Manager unless the arbitrators conclude that the Manager should be replaced by
the Aggrieved Member’s designated Affiliate.  The decision of the arbitrators
shall be final and may be enforced by the winning party in any court of
competent jurisdiction.  All costs of the arbitration and such enforcement shall
be borne and promptly paid by the losing party.  The Manager and the Aggrieved
Member shall make all submissions to the arbitrators in a timely manner and
shall otherwise cooperate to achieve a timely resolution of the dispute. If the
arbitrators in the arbitration process set forth above fail to render a decision
within one (1) year after the Manager’s submission thereto, the Buy-Sell Option
set forth in Section 10.6 shall apply.  Upon the furnishing of an Initiating
Notice pursuant to Section 10.6(b), the arbitration process shall be terminated,
and no decision shall be rendered.

(d)

Inland hereby agrees that in the event that Inland shall fail to satisfy its
duties and obligations pursuant to this Agreement, which failure continues after
any applicable cure periods, then NYSTRS shall have the right to remove the
manager of IN Retail Fund, L.L.C., pursuant to Section 8.1(c) of the 2004
Agreement.

8.2

Authority of Manager.  

(a)

Exclusive Right to Manage.  Subject to the Annual Plan approved by the Executive
Committee, and except as otherwise provided herein, (i) the Manager shall have
the sole and exclusive right and authority to manage, control and conduct the
affairs of the Company, and (ii) the Manager shall make all decisions affecting
the affairs and business of the Company and shall carry out the purposes of the
Company as set forth herein.  

(b)

Power and Authority.  Consistent with the purposes of the Company, the Manager
shall have the power and authority, subject to the provisions of this Agreement,
to acquire assets; purchase goods and services; sell, exchange, lease, license
or otherwise deal in or with any and all assets of the Company; borrow funds to
finance the Company’s activities and in connection with such borrowing,
mortgage, hypothecate, pledge, lien or otherwise encumber the revenues and
assets of the Company; manage or arrange for the management of the Properties,
supervise any construction on the Properties, enter into any contract or
agreement or amend or cancel the same; invest and reinvest any funds or other
assets of the Company, all as incident to or necessary for the operations of the
Company.  

(c)

Major Decisions.  Notwithstanding any other provisions of this Agreement, the
Manager shall not be authorized to take, and shall not take, any of the actions
or make any of the decisions that are listed on EXHIBIT 8-A hereto (each a
“Major Decision”) without the prior written consent of the Executive Committee.
 The Members agree that notwithstanding the requirements of this subsection, if
the Company acquires an Equity Interest, the right of the Executive Committee to
consent to Major Decisions may be superseded by and shall be governed under the
terms and conditions set forth in any agreements related to the ownership by the
Company of the Equity Interest.

(d)

Inland Services.  Unless the Executive Committee agrees to the appointment of a
third party property management or leasing company in connection with a Property
acquisition, the Company shall retain Inland Commercial Property Management,
Inc. (the “Property Manager” pursuant to the Management Agreement and the
“Leasing Agent” pursuant to the Leasing Agreement) to provide day-to-day
decisions and operations as to the management of the Properties, including, but
not limited to, services related to the acquisition, operation and leasing of
the Properties as described on EXHIBIT 8-B attached hereto and made a part
hereof, which services shall be provided to the Company pursuant to the terms of
the Management Agreement, attached hereto as EXHIBIT 8-C (the “Management
Agreement”) and the Leasing Agreement, attached hereto as EXHIBIT 8-D and made a
part hereof (the “Leasing Agreement”, and collectively, with the Management
Agreement, the “Property Agreements”). Property Agreements shall be entered into
between the Company and the Property Manager and/or Leasing Agent with respect
to each of the Properties.  Without the Executive Committee’s approval, the
Property Manager may not enter into subcontracts with third party property
managers and leasing agents to provide services from time to time under the
Property Agreements, with the exception of Inland Southwest Management, LLC and
entities that are Affiliates of Inland or within the group of Inland-related
companies (collectively, the “Inland Entities”) as determined by the Property
Manager.  Except as set forth in Section 13.2 of this Agreement, the Property
Manager shall be responsible to compensate such Inland Entities for such
services, and no additional costs will be incurred by the Company in connection
therewith.  Upon termination of either of the Property Agreements as provided
therein, Inland agrees to assist NYSTRS in securing an unaffiliated third party
property manager and leasing agent satisfactory to both parties.  Inland
acknowledges that NYSTRS, acting alone on behalf of Company, shall have the
right to exercise Company’s rights and remedies, at law, in equity, or under the
Property Agreements, in the event of a breach of the Property Agreements by the
Property Manager or the Leasing Agent.

(e)

Insurance.  The Manager shall cause the Company to carry comprehensive
liability, fire, terrorism and earthquake insurance (where applicable), extended
coverage, and other appropriate insurance coverage as determined by the Manager,
including any insurance coverage required by any lender to the Company, with
respect to each Property all in form and substance acceptable to the Members.
 The required insurance for the Company and its Subsidiaries shall be set forth
in the Annual Plan.  

(f)

No Duty to Inquire.  Nothing herein contained shall impose any obligation on any
person or firm doing business with the Company to inquire as to whether or not a
Manager has exceeded his power and authority in executing any contract, lease,
mortgage, security agreement, deed or other instrument on behalf of the Company,
and any such third person shall be fully protected in relying upon such
authority.  

(g)

Tax Elections.  Subject to the prior approval of the Executive Committee, the
Manager shall have the right to make (and revoke) any and all tax elections for
the Company, including, without limitation, an election to adjust the tax basis
of Company assets.  

(h)

Proscriptions.  The Manager shall have no authority to expend or use Company
money or property other than on the account and for the benefit of the Company
or to pledge any of the Company’s credit or property for other than Company
purposes.  

8.3

Annual Plan.

(a)

Annual Plan.  The Manager shall prepare and submit to the Executive Committee
for approval a proposal (a “Proposed Annual Plan“) for the following items
(collectively, if and to the extent approved by the Executive Committee in
accordance with this Agreement, the “Annual Plan“) for the Company and each
Subsidiary on an annual basis: (i) an operating budget (the “Operating Budget“)
setting forth the estimated revenues and expenses (including variances and
contingencies) of the Company and each Subsidiary for the ensuing Calendar Year;
(ii) a capital budget (the “Capital Budget“), which shall include the proposed
capital expenditures (including variances and contingencies) relating to each
Property and sources of funds in connection therewith, including the projected
time for, and amount of, any projected Capital Contributions to be required by
the Members during the period covered by such budget; and (iii) a leasing budget
and plan (including variances and contingencies) for each Property, and leasing
guidelines for each Property which will include minimum and maximum length of
lease terms and the minimum permissible “economics” of leases (to be specified
as a net present value or another reasonable methodology incorporating factors
such as minimum rental rates, brokerage commissions, tenant improvement costs,
landlord contribution costs and free rent periods) (the “Leasing Guidelines“).
 On or prior to the date on which any Property is acquired by the Company, the
Executive Committee shall approve an Annual Plan for such Property which will be
for the period from the acquisition date through December 31 of the year of
acquisition. The Proposed Annual Plan for each subsequent Calendar Year of the
Company shall be prepared by the Manager and submitted for the approval by the
Members, such submission to be made not later than November 1 of the year prior
to the Calendar Year covered thereby.  

(b)

Revisions to Annual Plan for Property.  In connection with the approval process
pursuant to Section 6.1(f), the Manager shall submit to the Executive Committee,
concurrently with the request for final approval of the Company’s acquisition of
any Property, (i) a proposed amendment to the Annual Plan to reflect the
Company’s acquisition of the Property, including proposed modifications to the
Capital Budget, for the period of through the end of the calendar year in which
the Property is acquired, and (ii) a proposed amendment to the Annual Plan to
reflect the sources and uses of funds in connection with said acquisition,
including an explanation of any Capital Calls and borrowings that will be
required in connection with said acquisition (an “Acquisition Budget”).  

(c)

Revisions to Annual Plan for Changes in Receipts and Expenses.  If at any time
the Manager believes that the Annual Plan requires modification to reflect
changes in Receipts or Expenses not reflected in the then-current Annual Plan,
the Manager shall propose an amendment of the Annual Plan.  Any amendment or
modification proposed by the Manager with respect to the then-applicable Annual
Plan shall be subject to approval by the Executive Committee in accordance with
the same procedures as are set forth herein for approval of a Proposed Annual
Plan. The Manager shall make itself available to answer question concerning the
Proposed Annual Plan from the Executive Committee.  

(d)

Procedure for Approval.  Within thirty (30) days after receiving a Proposed
Annual Plan from the Manager, the Executive Committee Members appointed by the
other Member (for purposes of this Section, referred to as the “Other Member”)
shall furnish a written response to the Manager, (i) identifying all elements of
the Proposed Annual Plan which said Other Member approves, (ii) identifying any
elements of the Proposed Annual Plan which the Other Member disapproves,
including an explanation of the reasons for said disapproval, and (iii)
proposing specific alternatives to the elements that are disapproved.  The
Member that is an Affiliate of the Manager (and its representatives on the
Executive Committee) shall automatically be deemed to have approved each
Proposed Annual Plan, any modifications thereto, and any modification to any
Annual Plan that is submitted by the Manager to the Members.  The Members shall
cooperate in good faith in an effort to resolve any disagreements regarding a
Proposed Annual Plan prior to the commencement of the Calendar Year to which it
relates.  If the Members shall consider for adoption a Proposed Annual Plan for
any year and shall fail to adopt it in its entirety because one or more of its
elements have been disapproved in accordance with this Section 8.3(d), then the
Company shall adopt as the Annual Plan for such year such Proposed Annual Plan
exclusive of the items as to which there is disagreement.  If all or any
elements of a Proposed Annual Plan have not been approved in accordance with
this Section 8.3(d) on or before the start of the Calendar Year to which said
Proposed Annual Plan relates (said elements being referred to as “Disapproved
Elements“), then the Company may, until the disagreement over such element is
resolved, as to each Disapproved Element, expend up to 105% of the amount
authorized to be expended for said Disapproved Element for the Calendar Year for
which an Annual Plan (or the relevant portions thereof) has been approved .

(e)

Nondiscretionary Items.  Notwithstanding anything to the contrary contained
herein, expenditures for Nondiscretionary Items shall not be limited by amounts
set forth in an Annual Plan.  As employed herein, the term “Nondiscretionary
Items” means items that reasonably must be paid by the Company or any Subsidiary
to avoid a material adverse effect on the business, operations or value of the
assets of the Company, any Subsidiary or any Property (but not capital
expenditures made in connection with the renovation or expansion of a Property
unless required by law or contractual obligation or made in connection with the
repair or restoration of a Property following the occurrence of a casualty or
condemnation).  Without limiting the generality of the foregoing, the Members
acknowledge and agree that Nondiscretionary Items include the minimum amount of
funds needed to (a) pay and perform when due all of the obligations of the
Company under any notes, mortgages and other documents to which the Company is
or shall be a party or by which it or its assets are bound and which have been
entered into in accordance with the terms hereof, (b) pay when due real estate
and other taxes affecting the Company assets, utility charges and insurance
premiums for the Company assets and the Company, (c) comply with all laws now or
hereafter in force which shall be applicable to all or any part of the Company
assets and the operation and management thereof (including the making of capital
expenditures required for such compliance), (d) following a casualty,
condemnation or deed in lieu thereof in respect of a Property or any portion
thereof, restore the Property to its condition (or as near thereto as is
practicable) immediately prior to such casualty, condemnation or deed in lieu
thereof, (e) pay when due the fees or other amounts owing pursuant to any
Occupancy Leases or other contracts or agreements duly entered into or approved
pursuant to this Agreement or (f) in the case of an emergency involving an
immediate threat to persons, property or the continued operations of the
Property, take actions to mitigate or eliminate such threat.

(f)

Long-Term Plan Items. In addition to the foregoing, elements of any Proposed
Annual Plan that are approved by the Members, the cost of which the Members
expected to be incurred over more than one year (and therefore to be included in
more than one Annual Plan) shall be deemed approved in advance with respect to
future Annual Plans.  

8.4

Bank Accounts.

(a)

Bank Accounts.  Except as set forth herein with respect to proceeds from a Major
Capital Event, pending any expenditure, distribution or long-term investment,
all funds of the Company shall be deposited in a bank account or accounts as
shall be designated by the Manager from time to time (collectively, the “Master
Account”); including, but not limited to, an account from which the receipts and
expenses of the Properties will be managed, a lock-box account through which
rents and other receipts will be collected and such other Company accounts as
shall be necessary in connection with the operations of the Company and payment
of Company operating expenses. Inland and NYSTRS acknowledge that the funds of
third parties may be maintained in the Master Account.  All Expenses of the
Properties shall be paid from the Master Account, provided, however, that the
Manager shall cause any funds in excess of Expenses of the Properties,
including, but not limited to, funds designated hereunder as Reserves, to be
transferred to a segregated operating account or accounts for the Company
(collectively, the “Operating Account”) on a monthly basis.  Upon the receipt by
the Company of proceeds from any Major Capital Event, such funds shall be
deposited directly into the Company’s Operating Account.  All withdrawals from
accounts maintained for or on behalf of the Company shall be made upon the
signature of such person or persons as the Manager may designate.   

(b)

Indemnification.  Inland agrees to indemnify and hold NYSTRS harmless from any
loss incurred by NYSTRS if the Company loses any funds maintained in the Master
Account due to the actions, omissions or financial condition (including without
limitation the bankruptcy or insolvency) of any Person other than the Company,
its subsidiaries or NYSTRS who has (or is asserted in any bankruptcy or
insolvency proceedings to have) an ownership interest in such Master Account,
excluding; however,  any bankruptcy, insolvency or similar event related to the
financial institution at which the Master Account is maintained.

(c)

Requirement for Segregated Accounts.  NYSTRS shall be entitled to require that
the Manager and the Property Manager cause all funds of the Company to be
deposited in the Operating Account, and not in the Master Account, if at any
time hereafter Inland fails to meet 2 of the 3 ratios described on EXHIBIT 8-E
attached hereto (the “Ratios”).  The Manager shall cease to deposit funds in the
Master Account and cause all funds of the Company then deposited therein to be
transferred to the Operating Account within five (5) days after written notice
from NYSTRS that Inland has failed to meet such Ratios as reasonably determined
by NYSTRS after review of any filing made by Inland with the Securities and
Exchange Commission setting forth the financial information required to
determine the Ratios (the “Filing”).  In the event that based upon the next
Filing made by Inland, Inland’s financial position has changed such that Inland
has cured the failure to meet 2 of the 3 Ratios, the Manager and the Property
Manager, may, upon written notice from the Manager to NYSTRS (containing a copy
of such Filing), again deposit Company funds in the Master Account; provided,
however, that the right to cure the failure the meet the Ratios may only be
exercised by Inland twice, and upon the third failure to meet the Ratios, all
Company funds shall thereafter be deposited solely to the Operating Account, and
no deposits of Company funds may thereafter be made in the Master Account.

8.5

Compensation of Manager.  Except as otherwise set forth in this Agreement,
during the term of the Company, the Manager shall not be entitled to any fees or
other remunerations for its services as Manager of the Company.  

8.6

Expenditures by Manager.  The Company shall reimburse the Manager for any costs
that may be expended by the Manager on behalf of the Company in accordance with
this Agreement made out of funds other than those of the Company.

8.7

Liability of Manager.  The Manager (which for purposes of this Section 8.7 and
Section 8.8 shall include his partners, officers, directors, shareholders,
members, managers, employees, agents, affiliates and legal representatives)
shall not be liable to a Member or the Company for honest mistakes of judgment,
or for action or inaction, taken reasonably and in good faith for a purpose that
was reasonably believed to be in the best interests of the Company, or for
losses due to such mistakes, action or inaction, or for the negligence of any
employee, provided that such employee was supervised with reasonable care, or
for the negligence, dishonesty or bad faith of any broker or other agent of the
Company, provided that such broker or agent was selected, engaged or retained
and supervised with reasonable care. The Manager may consult with counsel and
accountants in respect of Company affairs and be fully protected and justified
in any action or inaction that is taken in accordance with the advice or opinion
of such counsel or accountants, provided that they shall have been selected with
reasonable care.  The Members shall look solely to the assets of the Company for
the return of their capital and, if the assets of the Company remaining after
payment or discharge of the debts and liabilities of the Company are
insufficient to return such capital, they shall have no recourse against the
Manager for such purpose.  Notwithstanding any of the foregoing to the contrary,
the provisions of this Section shall not be construed to relieve (or attempt to
relieve) the Manager for any liability it may have to a Member or the Company
for any actions by the Manager, or its agents or employees, which constitute the
breach or violation of its obligations under or in connection with this
Agreement or any liability by reason of gross negligence, recklessness or
intentional wrongdoing or to the extent (but only to the extent) that such
liability may not be waived, modified or limited under applicable law, but shall
be construed so as to effectuate the provisions of this Section to the fullest
extent permitted by law.

8.8

Indemnity.

(a)

Company Indemnity.  The Company shall, to the fullest extent permitted by
applicable law, indemnify, defend and hold harmless each Member and its
Affiliates, including without limitation the Manager (collectively, the
“Indemnified Party“) against any losses, claims, cost, expenses, damages,
demands or liabilities to which such Indemnified Party may become subject as a
result of claims brought by third parties (i.e., any Person that is not an
Affiliate of NYSTRS or Inland) in connection with any matter arising out of or
incidental to any act performed or omitted to be performed by any such
Indemnified Party in connection with this Agreement or the Company’s business or
affairs; but only to the extent that such act or omission (i) was not
attributable to such Indemnified Party’s fraud, bad faith, willful misconduct or
gross negligence and (ii) did not constitute a breach or violation by said
Indemnified Party of its obligations under or in connection with this Agreement.
 If an Indemnified Party becomes involved in any capacity in any action,
proceeding or investigation in connection with any matter arising out of or in
connection with this Agreement or the Company’s business or affairs, the Company
shall make advances to such Indemnified Party for its reasonable legal and other
reasonable out-of-pocket expenses (including the cost of any investigation and
preparation) as they are incurred in connection therewith, provided that such
Indemnified Party shall promptly repay to the Company the amount of any such
reimbursed expenses paid to it if it shall ultimately be determined that such
Indemnified Party was not entitled to be indemnified by the Company in
connection with such action, proceeding or investigation. Any indemnity under
this Section 8.8(a) shall be paid solely out of and to the extent of Company
assets and shall not be a personal obligation of any Member.  

(b)

Release and Member Indemnity. Each Member hereby releases the other Member, the
Manager and each of their Affiliates and holds them harmless from and against
any and all claims, demands, liabilities, costs, damages, expenses and causes of
action of any nature whatsoever arising out of or incidental to any action or
omission of the Member or the Manager taken or omitted to be taken reasonably
and in good faith and in conformity with the material terms of this Agreement,
except to the extent that such actions or omissions arise out of or are
incidental to the fraud, bad faith, willful misconduct or gross negligence of
such party.  To the extent not released hereby, each Member and the Manager
(each such Person being referred to herein as an “Indemnitor”) shall indemnify,
defend and hold harmless the Company and each of the other Members and their
Affiliates from and against any and all claims, demands, liabilities, costs,
damages, expenses and cause of action of any nature whatsoever arising out of or
incidental to any act performed by or on behalf the Indemnitor not taken
reasonably and in good faith and in conformity with the material terms of this
Agreement, or out of or incidental to fraud, bad faith, willful misconduct or
gross negligence.  A Member whose Affiliate is serving as the Manager shall be
jointly and severally liable with said Affiliate for the performance of the
Manager’s obligations as an Indemnitor under this Section 8.8(b).

(c)

Survival. The provisions of this Section 8.8 shall survive for a period of two
years from the date of dissolution of the Company, provided that if at the end
of such period there are any actions, proceedings or investigations then
pending, an Indemnified Party may so notify the Company, the Members and the
Manager at such time (unless the Indemnified Party has previously provided
notice to the Company, the Members and the Manager of such matter), which notice
shall include a brief description of each such action, proceeding or
investigation and the liabilities asserted therein and the provisions of this
Section 8.8 shall survive with respect to each such action, proceeding or
investigation (or any related action, proceeding or investigation based upon the
same or similar claim) for which the Company had notice until such date that
such action, proceeding or investigation is finally resolved, and the
obligations of the Company under this Section 8.8 shall be satisfied solely out
of Company assets.  

(d)

Expenses.  To the extent that a Manager, Member, officer, employee or agent of
the Company has been successful, on the merits or otherwise, in the defense of
any action, suit or proceeding referred to in paragraph (a) or (b), above, or in
defense of any claim, issue or matter therein, the person shall be indemnified
against expenses (including attorney’s fees) actually and reasonably incurred by
the person in connection therewith.  

(e)

Determination.  Any indemnification under paragraphs (a) and (b), above (unless
ordered by a court), shall be made by the Company only as authorized in the
specific case, upon a determination that indemnification of the manager, member
officer, employee or agent is proper in the circumstances because the person has
met the applicable standard of conduct set forth in either paragraph (a) or (b),
above.  The determination shall be made by the Executive Committee, excluding
any member of the Executive Committee appointed by a Member who (or whose
Affiliate) is a party to the action, suit or proceeding.  

(f)

Payment in Advance.  Expenses incurred in defending a civil or criminal action,
suit or proceeding may be paid by the Company in advance of the final
disposition of the action, suit or proceeding, as authorized by the Manager or
Members in the specific case, as provided in paragraph (d), above, upon receipt
of an undertaking by or on behalf of the manager, member, officer, employee or
agent to repay that amount, unless it shall ultimately be determined that the
person is entitled to be indemnified by the Company as authorized in this
Section 8.8.  

(g)

Indemnification Not Exclusive.  The indemnification provided by this Section 8.7
shall not be deemed exclusive of any other rights to which those seeking
indemnification may be entitled under the Company’s Certificate of Formation, or
any agreement, vote of members or disinterested managers, or otherwise, both as
to action in the person’s official capacity and as to action in another capacity
while holding office, and shall continue as to a person who has ceased to be a
director, officer, manager, employee or agent, and shall inure to the benefit of
the heirs, executors and administrators of such person.  

(h)

Insurance.  The Company may purchase and maintain insurance on behalf of any
person who is or was a manager, officer, employee or agent of the Company, or
who is or was serving at the request of the Company as a director, officer,
manager, employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, against any liability
asserted against the person and incurred by the person in any capacity, or
arising out of the person’s status as such, whether or not the Company would
have the power to indemnify the person against the liability under the
provisions of this Section 8.8.  

(i)

Report to Members.  If the Company has paid indemnity or has advanced expenses
to a manager, member, officer, employee or agent, the Company shall promptly
report the indemnification or advance in writing to the Members.  

(j)

Definitions.  For purposes of this Section, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a manager, officer, employee or agent of the Company that imposes duties on,
or involves services by the manager, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries.  A person who acted
in good faith and in a manner the person reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Section 8.8.  

8.9

Tax Matters Member.  Inland shall be the Company’s “Tax Matters Partner” as
defined in Code Section 6231(a)(7) (the “TMP”).  The TMP shall have the right to
resign by giving 30 days written notice to the Members.  Upon the resignation of
the TMP, a successor TMP shall be selected by the Members.  The TMP shall employ
experienced tax counsel to represent the Company in connection with any audit or
investigation of the Company by the Internal Revenue Service (the “Service”) and
in connection with all subsequent administrative and judicial proceedings
arising out of such audit.  The Company shall not be obligated to pay any fees
or other compensation to the TMP in its capacity as such; provided, however,
that all reasonable expenses incurred by the TMP in serving as the TMP shall be
a Company expenses and the TMP shall be reimbursed by the Company in connection
therewith.  Notwithstanding the foregoing, it shall be the responsibility of the
Manager and of each Member, at their expense, to employ tax counsel to represent
their respective separate interests.  If the TMP is required by law or
regulation to incur fees and expenses in connection with tax matters not
affecting each of the Members, then the TMP may, in its sole discretion, seek
reimbursement from or charge such fees and expenses to the Capital Accounts of
those Members on whose behalf such fees and expenses were incurred.  The TMP
shall keep the Members informed of all administrative and judicial proceedings,
as required by Code Section 6223(g), and shall furnish to each Member a copy of
each notice or other material communication received by the TMP from the
Service, and each notice or other communication sent by the TMP to the Service,
except such notices or communications as are sent directly to such Member by the
Service.  The relationship of the TMP to the Members is that of a fiduciary, and
the TMP has a fiduciary obligation to perform its duties as TMP in such manner
as will serve the best interests of the Company and all of the Members.
 Notwithstanding the foregoing, the TMP shall not take any position or action
with the Service without prior approval from the Members, including but not
limited to any decision:  

(a)

to enter into a settlement agreement which purports to bind Members other than
the TMP;

(b)

to file a petition contemplated in Section 6226(a) or 6228(a) of the Code;

(c)

to file any request contemplated in Section 6227(b) of the Code;

(d)

to enter into an agreement extending the period of limitations as contemplated
in Section 6229(b)(1)(B) of the Code.  

To the fullest extent permitted by law, the Company agrees to indemnify the TMP
and its agents and save and hold them harmless, from and in respect of (i) all
reasonable fees, costs and expenses in connection with or resulting from any
claim, action or demand against the TMP, the Manager or the Company that arise
out of or in any way relate to the TMP’s status as TMP for the Company, and
(ii) all such claims, actions and demands and any losses or damages therefrom,
including amounts paid in settlement or compromise of any such claim, action or
demand; provided that this indemnity shall not extend to conduct by the TMP
adjudged (i) not to have been undertaken reasonably and in good faith to promote
the best interests of the Company in accordance with this Agreement or (ii) to
have constituted gross negligence, recklessness, intentional wrongdoing or
breach or violation of this Agreement by the TMP.

ARTICLE 9.

Membership

9.1

Rights and Obligations of the Members.  Except as otherwise provided in this
Agreement to the contrary, the Members shall take no part in the control or
management of the affairs of the Company, nor shall a Member have any authority
to act for or on behalf of the Company or to sign for or bind the Company.  

9.2

Approval of Members.  Whenever any vote or consent of the Members shall be
required pursuant to this Agreement, such vote or consent shall require the
unanimous agreement of all of the Members.  

9.3

Executive Committee.  

(a)

Executive Committee.  When and to the extent that the Members are required to
vote or consent or otherwise take any action hereunder, including, but not
limited to, the approval of any Major Decisions, such vote, consent or action on
the part of the Members shall be taken on behalf of the Members by the Executive
Committee (the “Executive Committee”), except for the approval of the
acquisition by the Company of any Property, which acquisition must be approved
by the Members in accordance with the procedure described in Section 6.1.  

(b)

Number.  There shall be four (4) members of the Executive Committee.  

(c)

Election; Removal; Replacement.  Inland does hereby elect Mark Zalatoris and
Scott Carr to act on behalf of Inland on the Executive Committee (individually,
an “Inland Executive Committee Member”, and collectively, the “Inland Executive
Committee Members”) with David Kayner designated as an alternate with the right
to attend and vote at any meeting of the Executive Committee not attended by
either or both of the other two Inland Executive Committee Members.
 Notwithstanding anything to the contrary contained herein, Inland shall have
the authority at any time and from time to time to remove and replace any Inland
Executive Committee Member (and any successor thereto). NYSTRS does hereby elect
Brian Lantz and Mark Bratt to act on behalf of NYSTRS on the Executive Committee
(individually, an “NYSTRS Executive Committee Member”, and collectively, the
“NYSTRS Executive Committee Members”) with Jay Raghavan designated as an
alternate with the right to attend and vote at any meeting of the Executive
Committee not attended by either or both of the other two NYSTRS Executive
Committee Members.  Notwithstanding anything to the contrary contained herein,
NYSTRS shall have the authority at any time and from time to time to remove and
replace any NYSTRS Executive Committee Member (and any successor thereto).  If
any Executive Committee Member is not available to attend and vote at any
meeting of the Executive Committee, then the alternate Executive Committee
Member named by such Member shall be entitled to act as an Executive Committee
Member after notice from the Member whose alternate will be attending and voting
to the other Member.  The Executive Committee Members, the Manager and the other
Member shall be entitled to act in reliance upon the votes cast or the consents
given by any alternate Executive Committee Member.

(d)

Decisions.  Whenever the Executive Committee shall be required to take any
action, make any decision or exercise any discretion, the action, decision or
exercise of discretion shall require the concurrence of all of the persons
appointed to the Executive Committee.  Whenever the Inland Executive Committee
Members or the NYSTRS Executive Committee Members, as the case shall be, shall
be required to take any action, make any decision or exercise any discretion on
behalf of the Member which such Executive Committee Members represent, such
action, decision or exercise of discretion by the Inland Executive Committee
Members or the NYSTRS Executive Committee Members, as the case may be, shall
require the concurrence of all of the persons appointed as the Inland Executive
Committee Members or the NYSTRS Executive Committee Members.  

(e)

Meetings of the Executive Committee Members.  Regular meetings of the Executive
Committee Members may be held on a monthly or other basis as agreed to by the
Executive Committee Members from time to time.  Special meetings of the
Executive Committee may be called for any purpose at any time by any Executive
Committee Member.  Meetings shall be held at the principal office of the Company
or such other place as may be designated by the Executive Committee Members. Any
actions required or permitted to be taken at a meeting of the Executive
Committee may be taken without a meeting upon the unanimous written consent of
the Executive Committee Members. Executive Committee Members may participate and
act at any meeting through the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear and speak to each other.  

(f)

Officers of the Company.  The Executive Committee may from time to time appoint
one or more persons to serve as officers of the Company, in such capacities and
with such delegated rights and powers as the Executive Committee may unanimously
approve; provided, however, that no such officer shall have any different or
greater rights and powers than the Manager has under this Agreement.  Officers
appointed by the Executive Committee shall be entitled to be indemnified by the
Company in accordance with Section 8.8.

(g)

Continuation of Business.  Upon the recommendation of the Manager, the Executive
Committee shall approve all actions necessary (1) for the continuation of the
Company’s valid existence as a limited liability company under the laws of the
State of Delaware and of each other jurisdiction in which such existence is
necessary to protect the limited liability of the Members or to enable the
Company to conduct the business in which it is engaged and (2) for the
accomplishment of the Company’s purposes.

(h)

Time.  The Executive Committee Members shall devote to the Company such time as
may be necessary for the proper performance of all of their duties under this
Agreement, but the Executive Committee Members shall not be required to devote
full time to the performance of such duties and may have other business
interests or engage in other business activities.  Neither the Company nor any
Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of the Executive Committee
Members.  The Executive Committee Members shall not incur any liability to the
Company or to any Member as a result of engaging in any other business or
venture.  

(i)

Restrictions on Authority of the Executive Committee.  Without the consent of
all Members, the Executive Committee shall have no authority to:  

(A)

do any act in contravention of this Agreement or the Act;

(B)

possess property, or assign rights in specific Company property, for other than
a Company purpose; or

(C)

knowingly perform any act that would subject any Member to liability for the
obligations of the Company in any jurisdiction.  

(j)

Liability of Executive Committee Members.  The Executive Committee Members shall
not be liable to the Company or to any Member for any losses sustained or
liabilities incurred as a result of any act or omission of the Executive
Committee if the act or omission did not constitute fraud, bad faith, gross
negligence, or willful or wanton misconduct.  For purposes of this Agreement,
any act or omission, if done or omitted to be done in reliance, in whole or in
part, upon the advice of independent legal counsel or independent certified
public accountants unanimously selected by the Executive Committee, will be
presumed to have been done or omitted to be done in good faith and not to
constitute fraud, bad faith, gross negligence or willful or wanton misconduct.  

(k)

Compensation.  The Executive Committee Members shall not be entitled to
compensation for their services as a member of the Executive Committee.

9.4

Liability.  No Member shall be personally liable for any of the debts of the
Company or any of the losses thereof beyond the amount contributed or required
to be contributed by it to the Company under this Agreement and as otherwise
specified in the Act.

9.5

Expenses of Members.  The Company shall reimburse the Members for any costs that
may be expended by them on behalf of the Company in accordance with this
Agreement made out of funds other than those of the Company.   

ARTICLE 10.

Admission of Additional Members; Assignment Provisions

10.1

Additional Members and Membership Interests.  No additional Members may be
admitted to the Company, other than any Transferee of the Interests in the
Company currently owned by NYSTRS or Inland, as the case may be, as and to the
extent permitted under this Agreement.  No additional membership interests in
the Company may be issued.  

10.2

General Provisions.  The following rules shall apply to transfers of Company
interests and the admission of additional persons to the Company:  

(a)

Definitions.  The following terms shall have the following meaning:  

“Interest”.  The interest of each Member in the Company attributable to its
status as a Member of the Company, including the right of such Member to any and
all Distributions and other benefits (including management and voting rights) to
which such Member may be entitled as provided in this Agreement and under
applicable law, subject to all liabilities and obligations of such Member as
provided in this Agreement and under applicable law.  

“Transfer”.  As a noun, the transfer, sale, assignment, conveyance, gift,
mortgage, pledge, hypothecation, charge or other encumbrance of a Member’s
Interest (or, as the context may require, a direct or indirect interest in any
Member), in whole or in part, whether voluntarily or by operation of law, or the
entry by a Member into any agreement or contract to do so (that is not
conditioned on any approval or other conditions required hereunder), or the
consent by or permission of a Member to any of the foregoing with respect to
such Member’s Interest (or a direct or indirect interest in such Member), or the
sufferance by a Member of any third person to do any of the foregoing; and as a
verb, to take any of the preceding actions; provided that:  

(A)

In the case of NYSTRS, no Transfer shall be deemed to have occurred by reason of
any change from time to time in the beneficiaries of NYSTRS or any merger or
reorganization of NYSTRS with or into any other New York State-sponsored pension
plan or retirement plan;

(B)

In the case of Inland, notwithstanding any other provision of this Agreement to
the contrary, no Transfer shall be deemed to have occurred by reason of (A) any
merger or reorganization of Inland with or into Inland Retail Real Estate Trust,
Inc., Inland Western Retail Real Estate Trust, Inc. or Inland American Real
Estate Trust, Inc., regardless of whether Inland is the survivor, (B) any merger
or reorganization of Inland with or into any other entity, provided that either
(i) Inland is the survivor, or, (ii) if Inland is not the survivor in a merger
with any other entity, two or more of the key executives named in Section 10.7
continue to be involved in the operation of the Company in substantially similar
capacities and the net worth of the surviving entity is equal to or greater than
the net worth of Inland on or prior to the date of merger, or (C) any transfer
by any owner of any securities issued by any Member or any direct or indirect
owner of any Member pursuant to a transaction occurring in the ordinary course
of trading of publicly traded securities, if the securities were issued pursuant
to a registration statement that has been filed with and declared effective by
the United States Securities and Exchange Commission, subject only to any
required consent of the mortgage or beneficiary under any deed of trust of any
property of the Company; provided, however, no Change of Control shall have
occurred in connection with any of the foregoing.  

“Change of Control”.  Shall mean that a Person or group of Persons acting in
concert (other than the direct or indirect beneficial owners of the membership
interests of Inland as of the date hereof) shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, have become the direct or indirect beneficial owner (within the
meaning of Rule 13d3 under the Exchange Act) of securities of Inland
representing more than twenty percent (20%) of the combined voting power of the
outstanding voting securities for the election of directors or shall have the
right to elect a majority of the management committee or board of managers of
Inland, or shall otherwise have the right to direct the management of Inland.  

“Transfer Affiliate”.  With respect to each Member, any Person that directly, or
through one or more intermediaries, controls or is controlled by or is under
common control with, such Member; or any person in which such Member has a
direct, or indirect through one or more intermediaries, controlling interest as
a partner, member, manager, principal, shareholder, beneficiary or otherwise as
an owner.  

(b)

Restrictions on Transfer.  Except as expressly permitted in Sections 10.2(e) and
(f), no Member shall Transfer, or cause or permit the Transfer of, all or any
portion of its Interest or any interest therein, without obtaining the prior
written consent of the other Member.  Such consent may be given or withheld in
the sole and absolute discretion of any Member, whether reasonable or
unreasonable under the circumstances.  Any Transfer, or purported Transfer, of
all or any part of an Interest made in violation of the provisions of this
Article 10 shall be void and of no force or effect against the Company, the
other Member, any creditor of the Company or any claimant against the Company.
 If a Member consents to a Transfer of the Interest of another Member or if a
Member effects a Transfer of its Interest permitted under this Article 10, then
the giving of any such consent or the making of such permitted Transfer in any
one or more instances shall not limit or waive the requirement for such consent
or the application of the provisions of this Article 10 to any other or
subsequent Transfer of such Member’s Interest.  

(c)

Condition to All Transfers.  It shall be a condition to any Transfer that any
required consent to such Transfer by any Secured Lender or pursuant to the terms
and conditions set forth in any agreements related to the ownership by the
Company of the Equity Interest shall have been obtained.  It shall also be a
condition to the effectiveness of any Transfer of all or part of the Interest of
a Member to a Person other than a Member, including Transfers otherwise
permitted by Section 10.2(e) or (f), and a condition to the purported transferee
of such Transfer being admitted as a Member of the Company or otherwise being
entitled to any benefits or rights under this Agreement or otherwise associated
with such Interest, that:  

(i)

except in the case of a Transfer of ownership interests in a Member permitted by
Section 10.2(e), (a) the transferee shall execute and deliver to the other
Member a written agreement reasonably satisfactory to the other Member accepting
and adopting the terms of this Agreement and unconditionally assuming and
agreeing to be bound by all obligations, conditions and covenants of the
transferring Member hereunder with respect to the Interest transferred (whether
in existence at the time of such Transfer or accruing thereafter), and (b) any
guarantor of the obligations of the transferor under this Agreement shall
execute a written guaranty of the obligations of the transferee hereunder, to
the same extent and on the same terms as such guaranty of the transferor’s
obligations;

(ii)

except in the case of a Transfer of ownership interests in a Member permitted by
Section 10.2(e), the other Member shall have received such evidence (including
opinions of counsel) of the due authorization, execution and delivery of
instruments by, and the validity and enforceability of such instruments against,
such transferee as the other Member shall reasonably request; and

(iii)

the other Member, at its option, shall have received an opinion of counsel
reasonably acceptable to the other Member that (a) such Transfer shall not
violate any federal or applicable state securities law or cause the Company to
fail to qualify for an exemption from registration under the federal and any
applicable state securities laws, and (b) such Transfer will not result in the
imposition of fiduciary responsibility on the Company, any Member or any
Affiliate of any Member under the Employee Retirement Income and Security Act of
1974, as amended from time to time (“ERISA”).  

(d)

Indirect Transfers.  If an Interest is at any time held by a Member that is a
partnership, corporation, limited liability company, trust or other person, any
Transfer of a direct or indirect ownership interest in such Member shall be
deemed a Transfer of the Interest of such Member and subject to the provisions
of Section 10.2, except as expressly provided in Section 10.2(e) or (f) or in
the definition of “Transfer.”  

(e)

Certain Permitted Transfers.  Notwithstanding the provisions of Sections 10.2(b)
and (d), but subject to the limitations of Section 10.2(c), any Person who is a
stockholder, partner, member or other direct or indirect owner of any Member
may, from time to time, Transfer all or a portion of such Person’s direct or
indirect interest in such Member to any Person, provided that (a) any required
consent of the mortgagee or beneficiary under any mortgage or deed of trust of
any of the property of the Company has been received, (b)

any consent required in connection with the transfer of any Equity Interest has
been received; (c) either (i) the assignee of such interest satisfies the
provisions set forth in Section 10.2(g) or (ii) the Members receive other
evidence satisfactory to each of them that the proposed Transfer shall not
result in adverse consequences to such Member or the Company relating to ERISA,
and (d) after giving effect to such Transfer, such Member would come within the
definition of a “Transfer Affiliate” as applied to such Member as constituted on
the date of this Agreement.  

(f)

Transfers to Transfer Affiliates.  Subject to the limitations of
Section 10.2(c), each Member shall have the right, at any time or from time to
time, without the consent of the Manager or any other Member, to sell or assign
all or any portion of its Interest to a Transfer Affiliate of such Member.  In
the event of any such transfer, the transferee shall assume all obligations of
the transferor attributable to the Interest transferred, in accordance with
Section 10.2(c), provided that the transferor shall not thereby be released and
shall continue to be jointly and severally liable with such transferee for all
such obligations.  Furthermore, any transferee of all or any portion of the
Interest of a Member shall have the right, pursuant to this Section 10.2(f), to
assign all or any portion of its Interest to such Member or any Transfer
Affiliate of such Member, except that if a Member has assigned its entire
Interest, any further assignment of all or any portion of such Interest shall be
subject to the provisions of this Article 10.  If a Member shall transfer less
than its entire Interest to a Transfer Affiliate, references to such Member in
this Agreement shall refer to such Member and its Transfer Affiliate
collectively, and such transferor Member shall be authorized to act on behalf of
such Transfer Affiliate for all purposes under this Agreement.  

(g)

ERISA Provisions.  A purchaser or assignee referred to in Section 10.2(b) shall
satisfy the provisions of this Section 10.2(g) if (a) such Person is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, (b) the assets of such Person do not constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3101, and
(c) such Person is not a “governmental plan” within the meaning of Section 3(32)
of ERISA.  Each Member hereby agrees to indemnify, defend and hold the other
Member harmless from and against all loss, cost, damage and expense (including,
without limitation, attorneys’ fees and costs incurred in the investigation,
defense and settlement of claims and losses incurred in correcting any
prohibited transaction, and in obtaining any individual prohibited transaction
exemption under ERISA that may be required, in such other Member’s sole
discretion) that such other Member may incur, directly or indirectly, as a
result of a Transfer of a direct or indirect interest in such Member to any
Person not satisfying the provisions of this Section 10.2(g).  

(h)

Binding Effect.  Any person acquiring or claiming an interest in the Company, in
any manner whatsoever, shall be subject to and bound by all terms, conditions
and obligations hereof to which its predecessor in interest, if any, was subject
or bound, without regard to whether such person has executed a counterpart
hereof or any other document contemplated hereby.  No person, including the
legal representatives, heirs or legatees of a deceased Member, shall have any
rights or obligations greater than those set forth herein and no person shall
acquire an interest in the Company or become a Member except as permitted
hereby.  

(i)

Actions Prior to Acceptance of Assignment.  The Company and the Manager shall be
entitled to treat the assignor of the assigned interest as the absolute owner
thereof in all respects and shall incur no liability for distributions made in
good faith to such assignor prior to such time as the documents specified in
paragraph (a), above, have been delivered to and accepted by the Manager.

(j)

Costs.  The costs incurred by the Company in processing an assignment (including
attorney’s fees) shall be borne by the assignee, and shall be payable prior to
and as a condition of admission to the Company.

10.3

Transfers by the Manager Prohibited.  The Manager’s interest in the Company is
that of an agent of the Company and is not susceptible of being sold, assigned,
pledged, mortgaged or otherwise disposed of or transferred.  

10.4

Transfers by Members.  

(a)

Continuation of Company Upon Certain Events.  The death, disability, court
declaration of incompetence, bankruptcy, dissolution, liquidation or other
dissociation of a Member shall not dissolve the Company, but it shall be
continued with the successor or legal representative of the Member; such
successor or legal representative shall, to the extent of the interest acquired,
be entitled only to the predecessor Member’s rights, if any, in the capital,
profits and losses and distributions of the Company, and no such person shall
have any right to participate in the management of the affairs of the Company or
vote on any Company matter without the written consent of the Members.  

(b)

Restrictions of Transfer.  In addition to the general restrictions set forth
herein, no Member shall sell, exchange, pledge, mortgage, hypothecate or
otherwise transfer or encumber its interest in the Company without the prior
written consent of the Members. Any such transfer or encumbrance shall be void
from inception and of no force or effect whatsoever.  

10.5

Option to Sell Interests or Properties.  

(a)

Option to Sell.  At any time after the second anniversary of the acquisition of
any Property (collectively, the “Investment Period”), any Member can seek to
obtain a bona fide offer to sell to a third party for cash either (a) all (but
not less than all) of its interest in the Company, or (b) one or more Properties
owned by the Company; provided that the Property to be sold has been held for
two years (the “Offered Interest”).  No Property that is held by the Company
through an Equity Interest may be sold hereunder unless the Equity Interest
which the Member seeks to sell is transferable by the Company.  Prior to
obtaining such offer, the Member that desires to sell the Offered Interest (the
“Selling Member”) shall furnish the Manager and the other Member (the “Other
Member”) with notice setting forth the cash price (subject to adjustment as set
forth in Section 10.11(i)) and any other material economic terms at which the
Selling Member will agree to sell the Offered Interest (the “Offer Notice”).
 The provisions of this Section shall not apply to a transfer described in
Section 10.2(e) or (f), above.  If the Offered Interest consists of more than
one Property, the Selling Member shall submit a separate Offer Notice with
respect to each such Property, and the procedures of this Section 10.5 shall
apply separately and independently with respect to each Offer Notice (so that,
for example, the Other Member may deliver a separate Response Notice with
respect to each Property), and the term Offered Interest shall refer separately
to each Property, rather than to such Properties collectively.  Under no
circumstances shall any Member have the right to Transfer its Interest in the
Company, pursuant to this Section 10.5, to any “Prohibited Transferee.”  As
employed herein, the term Prohibited Transferee shall mean:  

(x)

with respect to NYSTRS, Donahue Schriber or Edens & Avant; and

(y)

with respect to Inland, transferees who are not operators of retail properties
with an equity capitalization of at least $750,000,000.

(b)

Response Notice.  The Other Member shall have the right and option (the
“Option”) to purchase all (but not less than all) of the Offered Interest at the
purchase price set forth in the Offer Notice (subject to adjustment as set forth
in Section 10.11(i)), said Option being exercised by notice from the Other
Member to the Selling Member and the Manager (the “Response Notice”) on or
before the 30th day after the Other Member’s receipt of the Offer Notice.  The
Response Notice shall be accompanied by written evidence of the deposit by the
Other Member with a third-party escrow agent selected by the Other Member (the
“Escrow Agent”) in an amount equal to the lesser of 5% of the cash price set
forth in the Offer Notice or $1,000,000, as the case may be.  

(c)

Closing.  If the Other Member elects to exercise its Option to acquire the
entire Offered Interest, the Selling Member shall sell and assign the Offered
Interest or shall consent to the Company’s sale of the Offered Interest, as the
case may be, to the Other Member, which sale and assignment shall be closed at
the Company’s principal office or such other location as the Members may
mutually agree, at any time on or before the 60th day following the Other
Member’s receipt of the Offer Notice or on such later date as the Members may
agree.  At the closing, payment of the purchase price for the interests in the
Company or the Selling Properties, as the case may be, purchased pursuant to the
exercise of any rights or option arising under this Section shall be paid in
full by wire transfer of immediately available funds.  

(d)

Rejection of Option.  If the Selling Member wishes to sell its interest in the
Company and the Other Member does not agree to purchase all of the Offered
Interest, the Option provided to the Other Member in this Section shall be
deemed to have lapsed and expired.   If the Selling Member desires to sell more
than one Property, and the Other Member does not agree to purchase one or more
of the Properties as set forth in the Response Notice delivered hereunder by the
Other Member, the Option provided to the Other Member in this Section shall be
deemed to have lapsed and expired as to the Property which the Other Member has
not agreed to purchase.  If the Other Member fails to deliver a Response Notice
required hereunder, such failure shall mean that the Other Member does not agree
to the purchase described herein, and the Option provided to the Other Member
shall be deemed to have lapsed and expired.  Thereupon, the Selling Member shall
be entitled to sell and assign the its interest in the Company or the Property
or Properties which the Other Member did not agree to purchase for an all-cash
purchase price, to any bona fide third party and in connection therewith shall
have the right to engage brokers, attorneys and other consultants not Affiliated
with the Selling Member on behalf of the Company, on terms acceptable to the
Selling Member; provided, however, such sale or assignment (i) is consummated
for a purchase price which is not less than 100% of the price set forth in the
Offer Notice and upon other economic terms that are not more favorable to the
buyer than those set forth in the Offer Notice, and (ii) is closed within 12
months of the date the Offer was originally received by the Selling Member.  In
the event that the Offered Interest is not transferred in accordance with the
terms and conditions set forth herein, the Option shall be reinstated, and the
Offer Notice shall again be required to be given to the Other Member as set
forth herein.  In the event of a sale of one or more of the Properties owned by
the Company, the purchase price shall be distributed by the Company to the
Members as provided in Section 7.4(c) and, if applicable, Section 7.4(d), above.
 

(e)

Two-year Holding Period Requirement.  Except to the extent provided in
Section 10.7, and notwithstanding anything to the contrary contained in this
Section 10.5, no Member can seek to sell all of its interest in the Company (as
opposed to an interest in one or more of the Properties) if there are any
Properties owned by the Company which have been held for less than two years.  

10.6

Option to Buy Interests or Properties.  

(a)

Buy-Sell Notice.  At any time after the Investment Period, any Member (the
“Initiating Member”) may give written notice (the “Buy-Sell Notice”) to the
other Member (the “Responding Member”) stating the Initiating Member’s
determination of either (i) the value of the Company (the “Company Value”) or
the value of one or more Properties of the Company (the “Selling Properties”)
that the Initiating Member desires that the Company sell (the “Property Value”).
 No Property that is held by the Company through an Equity Interest may be sold
hereunder unless the Equity Interest which the Member seeks to sell is
transferable by the Company.  In the case of the Property Value, the Property
Value shall be the gross fair market value of the Property or Properties.  In
the case of the Company Value, the Company Value shall be the gross fair market
value of all of the Properties and other tangible Company assets.  The Buy-Sell
Notice shall state that the Initiating Member is willing to (a) in the case of
the interests in the Company, buy all of the Responding Member’s interests in
the Company or (b) in the case of the Selling Properties, purchase from the
Company the Selling Properties for the Property Value (subject to adjustment as
set forth in Section 10.11(i)). If the Buy-Sell Notice would relate to the
purchase of more than one Property, the Selling Member shall submit separate
Buy-Sell Notices with respect to each such Property, and the procedures of this
Section 10.6 shall apply separately and independently with respect to each Offer
Notice (so that, for example, the Other Member may deliver a separate Response
Notice with respect to each Property), and the term Selling Properties shall
refer separately to each Property, rather than to such Properties collectively.
  

(b)

Response Notice.  On or before the 60th day after the receipt by the Responding
Member of the Buy-Sell Notice, the Responding Member may give written notice
(the “Response Notice”) either (i) accepting the Initiating Member’s offer to
purchase all of the Responding Member’s interests in the Company or purchase the
Selling Properties for the Property Value, as the case may be, or (ii) agreeing
to purchase all of the Initiating Member’s interests in the Company or purchase
the Selling Properties for the Property Value, as the case may be, in either
case subject to adjustment as set forth in Section 10.11(i).  If the Response
Notice provides that the Responding Member is agreeing to purchase all of the
Initiating Member’s interests in the Company or the Selling Properties, the
Response Notice shall be accompanied by the tender to a third-party escrow agent
selected by the Initiating Member (the “Escrow Agent”) in an amount equal to the
lesser of 5% of (i) the Company Value or the Property Value, or (ii) $1,000,000,
as the case may be (the “Buy-Sell Deposit”).  If the Response Notice accepts the
Initiating Member’s offer to purchase, then within five (5) business days after
its receipt of the Response Notice, the Initiating Member shall tender to the
Escrow Agent an amount equal to the Buy-Sell Deposit with respect to the Selling
Property or the selling Member’s Interest, as the case may be.  If the
Responding Member fails to deposit the Buy-Sell Deposit as and when required
pursuant to this paragraph (b), the Response Notice shall be deemed defective,
with the same consequences as through the Response Notice had not been
delivered.  If the Initiating Member fails to deposit the Buy-Sell Deposit as
and when required pursuant to this paragraph (b), and such failure is not cured
within 5 business days after written notice from the other Member, the
Initiating Member shall be in default of this Agreement, and shall be deemed to
be a “Defaulted Member,” with the consequences set forth in Section 10.11(k)
below.

(c)

Purchase Price.  Upon the sale of any Member’s interest in the Company pursuant
to this Section or the sale of the Selling Properties for the Property Value,
the buying Member shall pay to the selling Member cash in the amount that the
selling Member would have received had the Company received the Company Value or
the Property Value, as the case may be, and the same was distributed by the
Company to the Members as provided in Section 7.4(c) and, if applicable, Section
7.4 (d) above.  The Company Value or the Property Value, as the case may be,
shall be adjusted for any outstanding indebtedness, and any transaction costs,
expenses and prorations in accordance with Section 10.11.

(d)

Failure to Respond.  If the Responding Member does not deliver the Response
Notice to the Initiating Member as set forth herein, then the Responding Member
shall be deemed to have accepted the offer of the Initiating Member to purchase
all of the Responding Member’s interests in the Company or purchase the Selling
Properties for the Property Value, as the case may be.  

(e)

Closing.  The closing of any purchase made under this Section shall be held at
the principal place of business of the Company or such other location as the
Members may mutually agree, on a date designated by the Member who is purchasing
the interests in the Company, but in no event later than 30 days after the date
when all existing options to purchase have been exercised or have expired.  At
the closing, payment of the purchase price for the interests in the Company or
the Selling Properties, as the case may be, purchased pursuant to the exercise
of any rights or option arising under this Section shall be paid in full by wire
transfer of immediately available funds.  

(f)

Two-year Holding Period Requirement.  Except to the extent provided in
Section 10.7, and notwithstanding anything to the contrary contained in this
Section 10.6, no Member can seek to sell all of its interest in the Company (as
opposed to an interest in one or more of the Properties) if there are any
Properties owned by the Company which have been held for less than two years.  





 = 1

LP  896719.4 \ 33618-64246










10.7

Early Exercise of Sale Procedures.

(a)

Events Triggering Sale of Interests or Properties.  Upon the occurrence of any
of the events described in Section 10.7(b) (a “Buy-Out Event”), the provisions
of Section 10.5 and 10.6 may be exercised at any time from and after the date of
this Agreement by the Members as follows:  

(i)

Upon the occurrence of a Buy-Out Event described in Section 10.7(b)(i), the
procedures described in Sections 10.5 or 10.6 may be initiated by any Member;
and

(ii)

Upon the occurrence of a Buy-Out Event described in Section 10.7(b)(ii) through
and including (xiv), the procedures described in Sections 10.5 or 10.6 may only
be initiated by the Member who has not given rise to the Buy-Out Event.  

(b)

Buy-Out Events.  For purposes of this Agreement, each of the following shall be
considered a “Buy-Out Event”:  

(i)

The Executive Committee is unable to reach unanimous agreement as to a Major
Decision, and such impasse is not resolved by unanimous vote of the Members,
acting individually, and not through the Executive Committee, within a 60-day
period.  

(ii)

A Member becomes insolvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they mature, or the Member applies for, consents
to, or acquiesces in, the appointment of a trustee, receiver or other custodian
for the Member, or makes a general assignment for the benefit of creditors; or
in the absence of such an application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for the Member or for a substantial
part of the property of the Member, and is not discharged within thirty (30)
days; or any bankruptcy, reorganization, debt arrangement or other proceeding
under any bankruptcy or insolvency law, or any dissolution or liquidation
proceeding, is instituted by or against the  Member, and, if instituted against
the Member, is consented to or acquiesced in by the Member or remains for thirty
(30) days undismissed; or any warrant or attachment or similar legal process is
issued against any Member or any substantial part of its property which is not
released within thirty (30) days of service.  

(iii)

The failure of a Member (or, if said Member has an Affiliate serving as the
Manager of the Company, the failure of said Member’s Affiliate) to perform any
material term, condition or obligations under this Agreement or any other
agreement governing the Company or its interest in any Property, and such
failure continues beyond any applicable notice and/or cure period, or if none is
provided, if such failure is not cured within 30 days after written notice
specifying such failure from the other Member, which cure period shall be
extended for such longer period as is necessary if the default is by its nature
not capable of being cured within 30 days and the notified Member (or its
Affiliate) has promptly commenced and is diligently proceeding to cure such
failure.  

(iv)

Any attempted sale, transfer or assignment or hypothecation of any Member’s
interest in the Company, or any part thereof, that is not permitted in
accordance with the terms of this Agreement, including, but not limited to, a
Transfer hereunder which is not permitted under Section 10.2 or Section 10.5
hereof.   

(v)

Upon any termination, dissolution or liquidation of any Member.  

(vi)

The entry of any final judgment or decree of a court or governmental agency
having proper jurisdiction, declaring any Member guilty of a felony involving
moral turpitude, fraud or wrongdoing in connection with any business activity.  

(vii)

Misapplication by any Member or any affiliate or subsidiary thereof of any funds
of the Company or any affiliate or subsidiary of the Company, which funds are
not properly reapplied within 15 days after written notice thereof from the
Company.  

(viii)

Fraud or intentional misrepresentation by any Member or any affiliate or
subsidiary thereof of a material fact to another Member or any affiliate or
subsidiary of such other Member, whether or not with respect to the business or
affairs of the Company, which affects the business, operations, assets or
reputation of the Company.  

(ix)

Willful or intentional misconduct by the Member or any affiliate or subsidiary
thereof with respect to the business, operations or assets of the Company.  

(x)

An attempt by the Member to partition the property of the Company in violation
of this Agreement.  

(xi)

An attempt by the Member to withdraw from the Company in violation of this
Agreement.  

(xii)

A failure by a Member to contribute capital to the Company which such Member has
agreed to contribute pursuant to Section 5.2 of this Agreement.  

(xiii)

If two or more of Mark Zalatoris, Scott Carr, Bill Anderson or Brett Brown cease
to be full-time employees of Inland at any time within the Acquisition Period,
and such persons are not replaced by Inland with executives with similar
experience within 120 day of the cessation of their employment subject to the
approval of NYSTRS in its sole discretion.

(xiv)

The termination of the REIT Agreement described in Section 13.5 hereof.

10.8

Inland Stock as Consideration.  In the event that Inland is the acquirer of any
Property or NYSTRS Interests pursuant to the exercise of the procedures
described in Sections 10.5 or 10.6, NYSTRS, at its sole option, may elect to
require that some or all of the cash consideration that would otherwise be due
to NYSTRS be paid in the common stock of Inland (the “Stock”); provided,
however, that the portion of the consideration to be paid in Stock shall be no
more than 8.5% of the aggregate equity capitalization of Inland for the Calendar
Year ended immediately prior to the issuance of the Stock.  The Stock shall be
issued at a price based upon the trailing 30 calendar day average price as of
the date of issuance, less a 2.5% discount with respect to the typical costs
which would otherwise have been incurred by Inland in connection with the
offering of the Stock, and shall be subject to the terms of a lock-up agreement
between Inland and NYSTRS pursuant to which NYSTRS shall agree not to sell or
otherwise transfer the Stock for 18 months after issuance by Inland, and such
other reasonable terms and conditions as may be required by Inland which shall
not unreasonably restrict transfer of the Stock.  NYSTRS agrees to make such
other covenants, agreements, representations and warranties and execute and
deliver such other documents as shall be determined by Inland and its counsel as
necessary and appropriate in connection with the issuance of its Stock.  

10.9

Procedure Upon Winding-Up.

(a)

Dissolution Notice.  If on the Termination Date, as may be extended by agreement
of the Members hereunder, the disposition of all of the remaining Properties and
other non-cash assets of the Company (collectively, the “Assets”) has not been
completed, then Inland shall give written notice (the “Dissolution Notice”) to
NYSTRS stating Inland’s determination of the value of such Assets, which shall
be itemized for each of the Assets  (the “Stated Price”).  

(b)

NYSTRS Response Notice.  On or before the sixtieth (60th) day after the receipt
by NYSTRS of the Dissolution Notice, NYSTRS shall give written notice (the
“NYSTRS Response Notice”) either (i) agreeing to sell its interests in the
Company; or (ii) agreeing to sell some or all of the individual Assets (the
“Identified Assets”) to Inland at the purchase price described in Section
10.9(c), and requiring that the Company sell all of the other Assets not being
sold to Inland, if any, and to the extent that the other Assets, including any
Equity Interests, are transferrable (the “Remaining Assets”) to a buyer that is
not an Affiliate of Inland and that is not acting as a nominee for Inland (a
“Third Party Buyer”) in open market transactions for not less than 100% of the
Stated Price.

(c)

Sale of NYSTRS Interests.  If NYSTRS elects to sell its interests in the Company
or the Identified Assets to Inland, then within 30 days of the receipt of the
Response Notice, Inland shall pay to NYSTRS, in cash, such amount as would be
due to NYSTRS if the Company (i) had sold the Identified Assets at the Stated
Price, (ii) satisfied all of its obligations, and (iii) made liquidating
distributions to the Members in accordance with Article 12, except that no
deduction shall be made for transfer taxes, prepayment premiums, yield
maintenance charges or other like charges except to the extent actually payable
in connection with the transaction.  Simultaneously with the payment to NYSTRS,
the Company shall transfer and convey its interests in the Identified Assets to
Inland or NYSTRS shall transfer and convey its interests in the Company to
Inland.  

(d)

Sale of Assets.  Manager shall cause the Remaining Assets to be sold by such
means as the Manager determines would be appropriate to cause the Remaining
Assets to be sold for all-cash to a Third Party Buyer no less than 180 days from
the Termination Date; provided, however, if the third party offers which the
Manager receives during the sale period for any of the Assets (the “Offer
Prices”), are less than 100% of the Stated Price for said Asset, then Inland
shall be entitled to acquire the said Asset at the Offer Price which have been
received by the Manager, provided, that such Offer Price is at least 97% of the
Stated Price.  If, however, the Offer Prices for any Remaining Asset is less
than 97% of the Stated Price, or if the Manager gets no offers with respect to
any Remaining Asset, or if the Offer Price for any Remaining Asset is between
97% and 100% and Inland does not elect to buy said Remaining Assets, then the
Members must agree to either (i) sell the Remaining Assets with Offer Prices to
Inland at the Offer Prices, and sell the other Remaining Assets to Inland for
amounts which shall be agreed to by the Members in their sole discretion, or
(ii) sell the applicable Remaining Assets to the third parties at the Offer
Prices, and sell the other Remaining Assets to Inland for amounts which may be
agreed to by the Members in their sole discretion, or (iii) extend the term of
the Company for one year and repeat the process described herein at the end of
the one-year extension, provided, however, that at such time the then Remaining
Assets shall be sold at market to third parties for the best offers received by
the Company and no Member shall have any further rights to acquire the Remaining
Assets.  

(e)

Failure to Respond.  If NYSTRS does not deliver the NYSTRS Response Notice to
Inland as set forth herein, then NYSTRS shall be deemed to have accepted the
offer of Inland to acquire the interests of NYSTRS as provided in this Section.
 

10.10

Priority of Purchase Rights.  Notwithstanding any other provisions of this
Article 10, a Member may not initiate the procedures under any of Sections 10.5,
10.6, 10.7 or 10.9 (the “Buy-Sell Options”, or a “Buy-Sell Option”) during any
period after which the provisions of any such Section have been initiated and
the purchase of a Member’s Interest or one or more Properties is pending, until
either such pending transaction has been consummated or it has been conclusively
determined that such pending transaction shall not be consummated either by
reason of the expiration of any specified time periods or otherwise.
 Notwithstanding the foregoing, if a Member has initiated the procedures in
Section 10.5, 10.6 or 10.7 with respect to certain Properties, the other Member
shall have the right to initiate the procedures in Section 10.5, 10.6 or 10.7
with respect to one or more of the other Properties.  The order of the
initiation of the procedures under the Buy-Sell Options shall be determined by
the date of deemed delivery of the applicable notices, as provided in Article
15.  

10.11

Procedures for Closing of Purchase and Sale Transactions.  The provisions of
this Section 10.11 shall apply to any purchase by one Member of another Member’s
Interest pursuant to any provision of this Article 10, or one Member’s purchase
of a Property from the Company, except to the extent otherwise specified in the
applicable Section within this Article 10.  

(a)

Liabilities; Indemnity.  The purchasing Member (and the Company, if it continues
in existence) shall indemnify, defend and hold the selling Member, its
directors, officers, shareholders, partners, members, managers, employees and
agents, or any of them harmless from any and all claims, demands, actions,
losses, liabilities, costs, or expenses (including reasonable attorneys’ fees)
arising out of or in connection with all obligations or liabilities of the
Company, incurred or accrued after the date of consummation of the purchase and
sale of the selling Member’s Interest or the Property. Thereupon, except as
limited by the preceding sentence and except to the extent that the Member
continues to have an Interest in the Company, this Agreement shall terminate as
to the transferring Member but shall remain in effect as to the other Member.  

(b)

Releases.  In connection with a purchase by a Member of another Member’s
Interest or the purchase by a Member of any Property from the Company under any
provision of this Article 10, if the non-selling Member or any Affiliate thereof
is a guarantor or an indemnitor, in the case of the purchase of a Member’s
Interest, with respect to any obligations of the Company for or in connection
with borrowed money or is otherwise liable thereon, or in the case of a Property
being purchased, with respect to any obligations of the Company for or in
connection with borrowed money or liabilities with respect to the Property, then
at or prior to the closing of such transaction and as a condition precedent to
such closing, the purchasing Member shall obtain a release of such guarantee or
liability (excluding only any environmental indemnity to any lender to the
Company to the extent that such indemnity relates to the period preceding the
closing); or if such a release is not obtainable without the payment of any
money by any Member, with the consent of the Member whose guarantee or other
obligation is to be released  (which may be granted or withheld in its sole
discretion), the purchasing Member shall fully indemnify the Member whose
obligation is to be released and its Affiliates with respect to any such
obligations arising from and after the date of the applicable Transfer, in form
and substance reasonably satisfactory to both Members.  Any such indemnity by
the purchasing Member shall be secured by its right to all distributions under
Article 7 by the Company (both with respect to the purchased Interest and with
respect to all other Interests of the purchasing Member and its Affiliates).  If
the releases described above are not obtainable without the payment of money by
any Member and the Member to be released does not consent to the indemnification
described above, then the Members shall have no further rights or obligations
under this Article 10 to purchase or sell the applicable Interest with respect
to the particular event or election giving rise to such rights, except that any
deposit given in connection with the purchase shall be promptly returned to the
purchasing Member.  Notwithstanding the immediately preceding sentence, the
right of a Member to purchase the other Member’s Interest under this Agreement
may subsequently arise as a result of similar or other circumstances, subject in
each case to this Section 10.11.  

(c)

Form of Payment of Purchase Price.  The purchase price for a Member’s Interest
or any Property shall be paid by wire transfer of immediately available funds as
directed by the selling Member or the Company, as the case may be.  

(d)

Location and Time Periods.  The closing of any purchase and sale of an Interest
between Members or of any Property under this Article 10 shall be held at the
principal office of the Company or such other location as the Members may
mutually agree upon, within the time period prescribed for said closing under
the applicable section of this Article 10.  

(e)

Closing Documents.  Each Member or the Company, as the case may be, shall
deposit such documents and instruments, duly executed, and acknowledged where
required, as may be necessary to consummate the purchase and sale of a Member’s
Interest or the purchase of a Property hereunder.  Without limiting the
foregoing, the selling Member or the Company, as the case may be, shall execute
and deliver at the closing an assignment, instrument of conveyance or other
instrument appropriate to convey the entire Interest of the selling Member to
the purchasing Member, or the Property to the purchasing Member, and shall
deliver to the purchasing Member such evidence as the purchasing Member may
reasonably request showing that the Interest or the Property being sold is owned
or will be owned by the purchasing Member free and clear of any and all claims,
liens and encumbrances of any kind or nature, except to the extent expressly
assumed by the purchasing Member.  Such conveyance instrument (or a separate
document that survives closing) shall contain the representations and warranties
set forth on EXHIBIT 10-A hereto.

(f)

Lender and Third Party Consents.  In addition, as a condition precedent to the
closing, the parties to the transaction shall obtain the written consents of any
lenders to the Company or the consents of any third parties required as a result
of ownership by the Company of any Equity Interests (to the extent such consents
are required under the applicable loan documents or any other agreements) to the
transactions to be consummated at the closing.  The purchasing and selling
Members shall each use their reasonable best efforts and cooperate in good faith
to obtain such consents.  If any such consent cannot be obtained, then, at the
election of the purchasing Member, either (i) the purchasing Member may, in its
sole discretion, waive the requirement of such consents; or (ii) the rights and
obligations of the Members to purchase and sell resulting from the applicable
election shall terminate and no Member shall have any further right or
obligation arising from such election to purchase or sell.  

(g)

Payment of Loans.  If the selling Member has any outstanding debts to the
Company or the purchasing Member that were not taken into consideration in
determining the purchase price, all proceeds of the purchase price will be paid
to the Company or the purchasing Member (pro rata in accordance with the amounts
owed by the selling Member to each) for and on behalf of the selling Member
until all such debts, including accrued and unpaid interest, will have been paid
and discharged in full. If there are any outstanding loans owed by the Company
or the purchasing Member to the selling Member or its Affiliates, such loans,
including accrued and unpaid interest, shall be purchased without discount by
the purchasing Member as a condition precedent to the closing, except to the
extent that said obligations were taken into consideration in determining the
purchase price.  The purchase price for such loans shall be paid in full at the
closing in the same manner as the purchase price for the Interest is paid.  At
the closing, the selling Member shall deliver to the purchasing Member each note
or other instrument evidencing such loans, all documents securing such loans and
an assignment or satisfaction, which assignment or satisfaction shall be at the
election of the purchasing Member.  

(h)

Operations in Pre-Closing Period.  From the date of an Offer Notice or a
Buy-Sell Notice or an Election Notice until the date on which the closing occurs
under said section, or, if earlier, the date on which the Members agree not to
proceed with such closing, the Company will continue to be operated in the
ordinary course, as if the closing were not going to occur, the Members and the
Manager will continue to have all power and authority granted in this Agreement
(including the power to make distributions), and the Members and the Manager
will exercise their power and authority in good faith and without regard to the
fact that such closing may occur, and the Company shall not enter into any
contracts or agreements, or otherwise agree, to sell or otherwise dispose of the
Property; except that the Company shall be authorized to consummate any
transactions which were the subject of binding contractual obligations entered
into prior to the commencement of such period.  

(i)

Closing Costs and Prorations.  On the date of the closing of the purchase of a
Member’s Interest by another Member, or the purchase of a Property by a Member,
 closing adjustments and prorations of items of income and expense of the
Company and transaction costs and expenses shall be made between the Members,
such that the closing adjustments and prorations shall reflect those that would
have been incurred, paid or received had the Property or Properties been sold
using the same methodology by which the closing adjustments and prorations were
determined by the Company and the third party seller in connection with the
acquisition of the Property by the Company.  In addition, the parties shall take
into account, without limitation of customary practice and procedure, the
following additional items: Financings which shall continue to encumber the
Property after the closing, any accrued interest on such Financings, and any
cash reserves or other assets held for the benefit of the Property by the
Company, the Property Manager, any lender, agent or other person.  The Members
shall, in good faith, use their reasonable best efforts to resolve any dispute
or questions relating to the amount of transaction costs, expenses and net
proration credits.  If the Members are unable to promptly resolve the same in
good faith, either may apply to the American Arbitration Association (AAA), in
Chicago, Illinois for the appointment of an independent attorney, certified
public accountant or real estate professional familiar with customary commercial
real estate practices and procedures for adjudication pursuant to the Commercial
Arbitration Rules utilizing expedited procedures to settle any dispute or
resolve any questions concerning transaction costs, expenses and net prorations.
 The pendancy of any dispute or questions concerning transaction costs, expenses
and net prorations shall not postpone closing as provided in this Article, but
closing (based on the purchasing Member’s good faith estimate) shall not
prejudice the entitlements of any party should the dispute or question be
resolved in its favor.  All such adjustments and prorations shall be either
charged or debited to the selling or purchasing Member, as may be appropriate.
 One hundred twenty (120) days after the date of the closing, any such
prorations shall be adjusted to the extent necessary to reflect actual events,
subject to the resolution of any pending dispute or open questions regarding
same.  The purchase price to be paid for a selling Member’s Interest shall also
be (i) increased by the aggregate amount of all Capital Contributions made by
the selling Member pursuant to Article 5, as between the date on which the
purchase price for such Member’s Interest was established pursuant hereto and
the date of closing, (ii) reduced by the aggregate amount of all distributions
of Net Extraordinary Cash Flow received by the selling Member between the date
on which the purchase price was established and the date of closing, and (iii)
in the case of a closing under the Buy-Sell Option, adjusted to reflect interest
accrued and unpaid with respect to Company Loans, Member Loans or other
Indebtedness, to the extent not otherwise taken into consideration in
determining the amount distributed under the Buy-Sell Option.  Furthermore, in
the case of the sale of a Member’s Interest, the purchasing Member shall have
the right to offset any sums owed by the selling Member to the purchasing Member
or the Company against the purchase price payable for the Interest acquired, and
in the case of the sale of a Property, the purchasing Member shall have the
right to offset any sums owed by the Company to the purchasing Member against
the purchase price payable for the Property acquired, to the extent that said
obligations were not otherwise taken into consideration in determining the
purchase price. Each Member shall bear the costs and expenses of the attorneys,
consultants and other professionals engaged by it.  Any transfer and transaction
taxes, stamp taxes or recording taxes in connection with said Transfer shall be
paid by the buyer or seller, as the case may be, in keeping with local custom in
the jurisdiction in which the taxes are levied.  

(j)

Specific Performance.  It is the intent of the Members that the requirements or
obligations, if any, of any Member to sell its Interest and of any Member to
purchase another Member’s Interest or a Property from the Company in accordance
with the provisions of this Article 10 shall be enforceable by an action for
specific performance, with the same force and effect and at least to the same
extent as is permitted at law or in equity for the specific performance of a
contract relating to the purchase of real property or an interest therein.  

(k)

Failure to Close.  If the Member electing to buy the other Member’s Interests in
the Company or the Selling Properties fails to consummate the acquisition as
contemplated under the Buy-Sell Option, except to the extent that such failure
is caused by the other Member or the Company (the “Defaulted Member”), the
Defaulted Member may not initiate the purchase and sale procedures under the
Buy-Sell Options for a period of 12 months after the date on which the
acquisition was otherwise required to close hereunder and any Buy-Sell Deposit
made to the Escrow Agent shall be tendered to the other Member as liquidated
damages, and not as penalty, for the failure of the Defaulting Member to close.
 The other Member may, at its sole option, thereafter sell to a third party the
Company interests or the Properties which were to be sold pursuant to the
Buy-Sell Option at the price which was to be paid by the Defaulted Member. Such
sale shall be consummated during the 12-month period described herein without
further obligation to obtain the consent of the Defaulted Member, provided,
however, if the other Member consummates such sale to a third party, the other
Member shall reimburse the Defaulted Member for any Buy-Sell Deposit.  The
Defaulted Member shall cooperate with the selling Member and shall take such
actions as shall be necessary to complete such sale.  In the event of a sale of
a Member’s interest in the Company, the purchaser of the interest shall, to the
extent of the interest acquired, be entitled only to the predecessor Member’s
rights, if any, in the capital, profits and losses and distributions of the
Company, and no such person shall have any right to participate in the
management of the affairs of the Company or vote on any Company matter without
the consent of the Members.  In the event of a sale of one or more of the
Properties owned by the Company, the purchase price shall be distributed by the
Company to the Members as provided in Section 7.4(c) and (d) above.

(l)

Assignees.  For purposes of this Article 10, the Interest of each Member shall
include all Company Interests owned by such Member and any Interest that is
owned by any Affiliate of such Member or that has been assigned by such Member
to an Affiliate of such Member or to any other Person (other than to another
Member or an Affiliate thereof).  Any elections made by any Member, and any
obligations of any Member to sell its Interest under this Article 10 shall bind
any Affiliate and any other such assignee of such Member.  All references in
this Article 10 to a Member shall include all Affiliates of such Member and,
except as provided above, all Persons to which any such Member has assigned any
portion of its Interest.  

(m)

Termination on Sale.  Upon consummation of the purchase and sale of a Member’s
Interest to another Member under this Article10, (i) the selling Member’s
Interest in the Company shall be fully and completely settled and terminated,
and (ii) the selling Member’s rights and obligations under this Agreement shall
terminate, except (x) as to items incurred or accrued as of such date and not
subject to indemnification hereunder, and (y) as to any indemnity obligations of
such selling Member attributable to acts or events occurring prior to such date
or otherwise specified in this Article 10.  

(n)

Obligations Arising Prior to Transfer.  No Transfer permitted under this Article
10 (whether or not to another Member) shall relieve the transferor of any of its
obligations prior to such Transfer; except that the non-acquiring Member will be
released from any further obligation to make Capital Contributions to the
Company, whether or not approved prior to the date of transfer.

10.12

Offset.  The purchasing Member will be entitled to deduct from the amounts
otherwise payable to the selling Member any and all amounts owed by the selling
Member to the purchasing Member, including damages owed by the selling Member by
reason of any default, to the extent agreed by the parties or to the extent such
damages have been reduced to an arbitration award or a final nonappealable
judgment, as applicable, and to the extent not otherwise taken into
consideration in determining the purchase price.

ARTICLE 11.

Resignations, Withdrawals, and Priorities

11.1

Resignations and Withdrawals.  No Member shall be entitled to withdraw or resign
from the Company, except pursuant to the terms of this Agreement.  The Manager
shall not have the right to resign or withdraw as Manager of the Company, except
that the Manager shall be entitled to resign and appoint as Manager an Affiliate
of the Manager, provided, however, that such appointee is also an affiliate of a
Member; the consent to which replacement shall not be unreasonably withheld by
the Members in accordance with Section 8.1(c) hereof.  No Member shall be
entitled to receive any money or property from the Company except (a) by way of
distributions upon the winding up of the Company pursuant to Article 12, (b) by
way of distributions of Net Ordinary Cash Flow and Net Extraordinary Cash Flow
as provided pursuant to Section 7.4, (c) in respect of any bona fide loans to
the Company then due and owing and (d) as expressly provided elsewhere in this
Agreement.  

11.2

Priorities.  Except as expressly provided in this Agreement to the contrary, no
Members shall have a priority right as to withdrawals, distributions or the
return of contributions.  

11.3

Interest on Capital Contributions.  No interest shall be allowed to any Member
upon the amount of its Capital Contributions or Capital Account.  

ARTICLE 12.

Winding Up

12.1

Liquidation Procedures.  Upon termination of the Company pursuant to Article 5,
the affairs of the Company shall be wound up and the Company shall be dissolved.
 As part of the winding up of the Company, a proper accounting shall be made of
the net profit or net loss of the Company from the date of the last previous
accounting to the date of termination.  

12.2

Liquidating Trustee.  Upon the winding up of the Company business for any
reason, the Manager shall act as “Liquidating Trustee” or shall elect a
Liquidating Trustee.  If the Manager has been removed, has withdrawn or is
unwilling or unable to act as or elect a Liquidating Trustee, Members holding a
majority of the Percentage Interests shall act as or elect a Liquidating
Trustee.  The Liquidating Trustee shall have full power to sell, assign and
encumber Company assets for all-cash in transactions with Persons that are not
Affiliates of either Member and are not acting as nominees for either Member.
 All certificates or notices required by law shall be filed on behalf of the
Company by the Liquidating Trustee.  

12.3

Distribution on Winding Up.  In the event of the winding up of the Company for
any reason, the proceeds of liquidation shall be applied by the end of the
Calendar Year in which the liquidation occurs or, if later, within 90 days after
the date of such liquidation, in the following rank and order:  

(a)

Creditors.  To the creditors of the Company, including Members who are
creditors, in satisfaction of liabilities of the Company, all in the order of
priority and to the extent provided by law.  

(b)

Expenses.  To the payment of costs and expenses incurred in the dissolution and
termination of the Company.  

(c)

Priority Loans.  To the repayment of any unpaid Company Loans made by Members to
the Company.  

(d)

Members.  Among the Members in accordance with Section 5.1 of EXHIBIT 7-C.

12.4

Liquidating Trust.  In the discretion of the Liquidating Trustee, a pro rata
portion of the distributions that would otherwise be made to the Members
pursuant to Section 12.3 may be distributed to a trust established for the
benefit of the Members for the purposes of liquidating Company assets,
collecting amounts owed to the Company and paying any contingent or unforeseen
liabilities or obligations of the Company arising out of or in connection with
the Company.  The assets of any such trust shall be distributed to the Members
from time to time in the reasonable discretion of the Liquidating Trustee, in
the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to this Agreement.
 

12.5

Distributions In Kind.  No distributions in kind shall be made to any Member,
unless expressly approved in advance by both Members or as otherwise provided in
this Agreement.  

12.6

Partition.  No Member shall have the right to partition any property of the
Company during the term of this Agreement, or while such assets are held in
trust pursuant to Section 12.4, nor shall any Member make application to any
court of authority having jurisdiction in the matter or commence or prosecute
any action or proceeding for such partition and the sale thereof, and upon any
breach of the provisions of this Section by any Member, the other Members, in
addition to all of the rights and remedies in law and in equity that they may
have, shall be entitled to a decree or order restraining and enjoining such
application, action or proceeding.  

ARTICLE 13.

Conflicts and Covenants

13.1

Manager Time Commitment.  The Manager shall cause so much time to be devoted to
the business of the Company as, in its judgment, the conduct of the Company’s
business shall reasonably require.  

13.2

Related Business Partners.  Without the prior written approval of the other
Member (the “Non-Affiliated Member”) the Company may not employ, contract for
services with, acquire or sell goods, property and materials from or to and
otherwise deal with any Member or Manager or any Affiliate of any Member or
Manager, on any basis, with the exception of (a) the Management Agreement and
the Leasing Agreement between the Property Manager and/or the Leasing Agent and
the Company attached hereto as EXHIBIT 8-C and EXHIBIT 8-D, respectively, (b)
any other agreement between the Company and any other Inland Affiliates which
Affiliates are set forth on Exhibit 13-A on terms which are customary and
competitive and otherwise fair and reasonably, or (c) agreements which are
approved by the Executive Committee as a Major Decision pursuant to Section
8.2(c) or in the Annual Plan.  The Non-Affiliated Member shall have the sole
right to enforce, compromise or settle, and exercise any and all rights of the
Company with respect to, any contract between the Company and any Affiliate of
the other Member in accordance with the terms of such agreements.  The
Management Agreement and the Leasing Agreement set forth those provisions of
such agreements which cannot be amended or modified without the consent of the
Non-Affiliated Member. No other contracts between the Company and any Affiliate
of a Member or Manager may be amended or modified in any way without the prior
written approval of the Non-Affiliated Member.  

13.3

Competitive Undertakings.  Except as otherwise provided in Sections 13.4, 13.5
and 13.7 of this Agreement, any Member and the Manager may engage in business
ventures of any nature and description independently or with others, including,
but not limited to, business of the character described in Article 3 (or any
part thereof), and neither the Company nor any of the Members shall have any
rights in or to such independent ventures or the income or profits derived
therefrom.  

13.4

Intentionally Omitted.  

13.5

Intentionally Omitted.  

13.6

Confidentiality Covenant.  

(a)

Restriction on Disclosure.  Each Member, on behalf of itself and its Executive
Committee Members and advisors, agrees that it shall not at any time or in any
manner, either directly or indirectly, publish, communicate, divulge, disclose,
disseminate or otherwise reveal to any person or entity other than said Member’s
board members, trustees, officers and employees, prospective lenders to the
Company or its Properties, prospective investors or purchasers of the Company or
its Properties or any Member’s interest in the Company (which investors or
purchasers are themselves subject to confidentiality agreements reasonably
approved by the Manager), any attorneys, agents, advisors, consultants or
professionals engaged by said Member in connection with said Member’s investment
in the Company or the exercise (or potential exercise) of said Member’s rights
under this Agreement, or use for any purpose whatsoever any Confidential
Information, except as may be necessary in the course of performing authorized
services for the Company or as may be required by applicable order of court or
any governmental authority, any law, statute or regulation, the rules of any
stock exchange on which said Member’s shares are traded, any applicable federal
or state Freedom of Information Act, other similar legislation, or any
requirements of the Service regarding disclosure or reporting of the tax aspects
of this Agreement.  Before disclosing any Confidential Information under
compulsion of law, the Members shall use their best efforts to notify the
Company to the extent practicable and permitted by law.

(b)

Definitions.  For the purposes of this Agreement, the term “Confidential
Information” shall mean all information or data relating to (x) the terms of
this Agreement or (y) the business and affairs of the Company or Inland not
generally known outside of the Company or Inland, including, without limitation,
any information related to the Properties, as well as any information related to
any potential investments in properties, whether or not investment in such
properties is thereafter accepted or rejected by the Members, or any of the
Company’s or Inland’s processes, data, designs, compilations of information,
apparatus, computer programs, information of or relating to suppliers or
customers, customer requirements, cost or price data, research data, business
plans, marketing or sales plans or information, financial data, salary
information, policies and procedures, sales know-how or any other information
that may be considered to be proprietary to or a trade secret of the Company or
Inland, whether or not such information is considered a trade secret within the
meaning of applicable law. Information shall not be considered “Confidential
Information” if any of the following apply:  

(i)

It is already in or enters into the public domain otherwise than as a
consequence of a breach of the terms of this Agreement.  

(ii)

It is already properly and lawfully in the possession of the receiving party and
is not subject to any obligation of secrecy on the receiving party’s part.  

(iii)

It becomes available to a party on a non-confidential basis from a source other
than the Company, provided that such information was properly and lawfully in
the possession of such source and not, so far as the receiving party is aware
(after making due and careful inquiry), subject to any obligation of secrecy on
the part of such source.  





2

 = 1










13.7

Remedies.

(a)

Remedies of Company.  The Members and the Executive Committee Members agree that
the scope and time periods contained in this Article have been carefully
considered and specifically agreed to as being reasonable and necessary.   If
any Member or Executive Committee Member or any Member’s advisors shall at any
time breach, violate or fail to comply fully with any of the terms, provisions
or conditions of this Article, the Company shall be entitled to equitable relief
by way of injunction (in addition to, but not in substitution for, any and all
other relief to which the Company may be entitled either in law or in equity) to
restrain such breach or violation or to require compliance fully with the terms,
provisions or conditions of this Article.  In any such proceeding the Members
and the Executive Committee Members agree not to raise as a defense in any such
proceeding any allegation that any of the provisions of this Article are either
unnecessary or unreasonable or that any of them illegally restrain trade or any
personal rights.  The Members further agree to reimburse the Company for any
cost of enforcing the provisions of this Article, including reasonable
attorney’s fees.

(b)

Remedies by Inland. If NYSTRS or any NYSTRS Executive Committee Member or any
NYSTRS advisor shall at any time breach, violate or fail to comply fully with
any of the terms, provisions or conditions of Section 13.7 of this Article,
Inland shall be entitled to equitable relief by way of injunction (in addition
to, but not in substitution for, any and all other relief to which Inland may be
entitled either in law or in equity) to restrain such breach or violation or to
require compliance fully with the terms, provisions or conditions of Section
13.7 of this Article.  In any such proceeding NYSTRS and the NYSTRS Executive
Committee Members agree not to raise as a defense in any such proceeding any
allegation that any of the provisions of Section 13.7 of this Article are either
unnecessary or unreasonable or that any of them illegally restrain trade or any
personal rights.  NYSTRS further agree to reimburse Inland for any cost of
enforcing the provisions of Section 13.7 of this Article, including reasonable
attorney’s fees.

(c)

Remedies by NYSTRS. If Inland or any Inland Executive Committee Member shall at
any time breach, violate or fail to comply fully with any of the terms,
provisions or conditions of Section 13.7 of this Article, NYSTRS shall be
entitled to equitable relief by way of injunction (in addition to, but not in
substitution for, any and all other relief to which NYSTRS may be entitled
either in law or in equity) to restrain such breach or violation or to require
compliance fully with the terms, provisions or conditions of Section 13.7 of
this Article.  In any such proceeding Inland and the Inland Executive Committee
Members agree not to raise as a defense in any such proceeding any allegation
that any of the provisions of Section 13.7 of this Article are either
unnecessary or unreasonable or that any of them illegally restrain trade or any
personal rights.  Inland further agree to reimburse NYSTRS for any cost of
enforcing the provisions of Section 13.7 of this Article, including reasonable
attorney’s fees.

(d)

Modification by Court.  If a court or other body of authority and competent
jurisdiction determines that the covenants contained in this Article are
unenforceable, in whole or in part, due to the duration or scope of the
restrictions or limitations imposed therein or for any other reason, then the
court is hereby authorized and directed to make such modifications thereto as
are necessary to render said covenants enforceable to the maximum extent
permitted under applicable law, that being the intention of the parties hereto.

13.8

Activities of Inland.  NYSTRS expressly acknowledges and agree that Inland and
its affiliates and subsidiaries are engaged in all aspects of real property
ownership, management, leasing, acquisition and disposition, including, but not
limited to, each of the activities to be undertaken by the Company pursuant to
the terms of this Agreement.  Inland intends, in its capacity as Manager and as
a Member of the Company, to use its best efforts to take all actions in the
usual and customary course of its business to cause the Properties owned by the
Company to be operated, managed, leased, acquired and disposed of in the best
interests of the Company and each of its Members. Notwithstanding the forgoing,
and except as expressly agreed to by Inland in Section 13.5 hereof, nothing set
forth in this Agreement is intended to require that Inland or any of its
Affiliates operate their businesses in a manner which shall cause Inland or any
of its Affiliates to take any actions which are not in the best interests of the
owners or the tenants of any of the retail properties which are now or hereafter
owned or managed by Inland, or any of its Affiliates, including the Properties.
 NYSTRS, acknowledges and agree that Inland owes no fiduciary or other duty to
NYSTRS to cause the Properties to be treated any differently than any other
property which may be owned, managed or leased by Inland or any of its
affiliates or subsidiaries.  Notwithstanding the forgoing sentence, and except
as expressly agreed to by Inland in Section 13.5 hereof, nothing set forth in
this Agreement is intended to require that Inland or any of its Affiliates
operate the Properties in a manner which shall cause Inland or any of its
Affiliates to take any actions which are not in the best interests of the
Company and each of its Member.  Inland on behalf of itself and its Affiliates
and subsidiaries, agrees that, subject to the limitations of the Annual Plan,
and subject to obtaining the approval of the other Member in the case of Major
Decisions, for as long as Manager is an Affiliate of Inland, the Manager shall
operate the Company and its Subsidiaries and Properties in a manner consistent
with the customary standards for similar equity investments and properties owned
by Inland and its Affiliates taking into consideration the specific
characteristics of the Properties.  NYSTRS releases and holds Inland harmless
from any claims, losses, costs, damages or expenses which might be asserted by
NYSTRS as a result of any action or omission taken by Inland or any Affiliate
thereof which is or could be construed, interpreted or asserted to be to be
discriminatory, damaging or in any way adverse to any of the Properties or to
the Company.  

ARTICLE 14.

Counsel; Amendments

14.1

Counsel to the Company.  The Manager shall select attorneys for the Company from
a list of attorneys approved for various specified purposes, which shall be
attached to, and shall form a part of, each Annual Plan.  The fees and
disbursements of attorneys so selected shall be paid by the Company.  The
Members agree that neither shall assert the fact that a law firm has represented
(or is representing) the other Member in connection with the negotiation of this
Agreement or in connection with other matters unrelated to the Company to be a
basis for disqualifying said law firm from representing the Company and that the
future representation of the Company by any such law firm shall not disqualify
said firm from representing the respective Members in any dispute with each
other; provided that said firm shall thereupon cease to represent the Company.  

14.2

Amendments.  The terms and provisions of this Agreement may not be modified or
amended at any time and from time to time without the unanimous written consent
of the Members.

ARTICLE 15.

Representations and Warranties

15.1

Representations of Inland.  Inland represents and warrants to NYSTRS, as an
inducement to NYSTRS to execute this Agreement and perform its covenants and
agreements contained herein, that Inland has the capability to provide $20
million of Capital Contributions to the Company.  

15.2

Representations of NYSTRS.  NYSTRS represents and warrants to Inland, as an
inducement to Inland to execute this Agreement and perform its covenants and
agreements contained herein as follows:  

(a)

NYSTRS Capital Contributions.  NYSTRS has the capability and will, if required
under the terms of this Agreement, contribute to the Company $80 million of
Capital Contributions to the Company; and

(b)

Board Approval.  NYSTRS has received the appropriate approvals from its Board of
Trustees and Morgan Stanley’s Investment Committee to enter into this Agreement
and make such Capital Contributions as are contemplated by this Agreement.

15.3

Securities Representations.  Each of the Members hereby represents and warrants
to the other Members as follows:  

(a)

No Registration Statement.  It has been advised no registration statement
relating to interests in the Company or otherwise has been or shall be filed
with the United States Securities and Exchange Commission under the Federal
Securities Act of 1933, as amended, or the securities laws of any state.  

(b)

Representations and Warranties.  Each Member represents and warrants to the
Manager and to the Company that:  

(i)

This Agreement has been duly authorized, executed and delivered by such Member
and constitutes the valid and legally binding agreement of such Member,
enforceable in accordance with its terms against such Members, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditor’s rights generally, by general equitable
principles and by any implied covenant of good faith and fair dealing.  

(ii)

Such Member’s interest in the Company has been or will be acquired solely by and
for the account of such Member for investment purposes only and is not being
purchased for subdivision, fractionalization, resale or distribution; such
Member has no contract, undertaking, agreement or arrangement with any person to
sell, transfer or pledge to such person or anyone else such Member’s interest
(or any portion thereof); and such Member has no present plans or intentions to
enter into any such contract, undertaking or arrangement.  

(iii)

Such Member’s interest in the Company has not and will not be registered under
the Federal Securities Act of 1933, as amended, or the securities laws of any
state, and cannot be sold or transferred without compliance with the
registration provisions of said Securities Act of 1933, as amended, and the
applicable state securities laws, or compliance with exemptions, if any,
available thereunder.  Such Member understands that neither the Company nor the
Manager have any obligation or intention to register the interests under any
Federal or state securities act or law, or to file the reports to make public
the information required by Rule 144 under the Securities Act of 1933, as
amended.

(iv)

Such Member expressly represents that (a) it has such knowledge and experience
in financial and business matters in general, and in sophisticated real estate
transactions of the type to be made by the Company in particular; (b) it is
capable of evaluating the merits and risks of an investment in the Company;
(c) its financial condition is such that it has no need for liquidity with
respect to its investment in the Company to satisfy any existing or contemplated
undertaking or indebtedness; (D) it is able to bear the economic risk of its
investment in the Company for an indefinite period of time, including the risk
of losing all of such investment, and loss of such investment would not
materially adversely affect it; and (E) it has either secured independent tax
advice with respect to the investment in the Company, upon which it is solely
relying, or it is sufficiently familiar with the income taxation of partnerships
that it has deemed such independent advice unnecessary.

(v)

Such Member acknowledges that the Manager has made all documents pertaining to
the transaction available and has allowed it an opportunity to ask questions and
receive answers thereto and to verify and clarify any information contained in
the documents.  Such Member is aware of the provisions of this Agreement
providing for Capital Contributions and dilution of its interest in the Company.

(vi)

Such Member has relied solely upon the documents submitted to it and independent
investigations made by it in making the decision to purchase its interest in the
Company.

(vii)

Such Member expressly acknowledges that (a) no Federal or state agency has
reviewed or passed upon the adequacy or accuracy of the information set forth in
the documents submitted to such Member or made any finding or determination as
to the fairness for investment, or any recommendation or endorsement of an
investment in the Company; (b) there are restrictions on the transferability of
such Member’s interest in the Company; (c) there will be no public market for
the interest, and, accordingly, it may not be possible for such Member to
liquidate its investment in the Company; and (D) any anticipated Federal or
state income tax benefits applicable to such Member’s interest may be lost
through changes in, or adverse interpretations of, existing laws and
regulations.

(viii)

If the Member is a corporation, partnership or limited liability company, that
its bona fide principal place of business is at the address set forth on the
signature pages hereof and that it was not formed for the purpose of making an
investment in the Company.  If the Member is a trust, the aforesaid
representations shall be made by the trustee.  

ARTICLE 16.

General Provisions

16.1

Notices.  All notices, offers or other communications required or permitted to
be given pursuant to this Agreement shall be in writing and shall be considered
as properly given:

(a)

Upon personal delivery;

(b)

On the fifth business day following mailing from within the United States by
first class United States mail, postage prepaid, certified mail; or

(c)

On the next business day following delivery via a recognized overnight delivery
service such as Federal Express or DHL, and shall be addressed as follows:

If to Inland, the Manager or the

Inland Executive Committee Members:

Inland Real Estate Corporation

2901 Butterfield Road

Oak Brook, IL  60523

Attn:

Mark Zalatoris

PH:

630-218-8000

Fax:

630-218-7357

  

with a copy to:

Levenfeld Pearlstein, LLC

2 North LaSalle Street

Suite 1300

Chicago, IL  60602

Attn:

Marc Joseph, Esq.

PH:

(312) 476-7571

Fax:

(312) 346-8434

  

If to NYSTRS or the NYSTRS Executive Committee Members:

New York State Teachers’ Retirement System

10 Corporate Woods Drive

Albany, NY  12211

Attn:

John Virtanen

PH:

(518) 447-2751

Fax:

(518) 447-2766

  

with a copy to:

Piper Rudnick LLP

203 North LaSalle Street

Chicago, IL  60601

Attn:

Ross Green, Esq.

PH:

(312) 368-2132

Fax:

(312) 630-5307

  

If to Morgan Stanley:

Morgan Stanley Real Estate Advisor, Inc.

440 South LaSalle Street

One Financial Place

Floor 37

Chicago, IL  60605

Attn:

Mark Bratt and Brian Lantz

PH:

(312) 706-4420

Fax:

(312) 706-4699

  

with a copy to:

Piper Rudnick LLP

203 North LaSalle Street

Chicago, IL  60601

Attn:

Ross Green, Esq.

PH:

(312) 368-2132

Fax:

(312) 630-5307

  

Any Member or Manager may change its address for all future notices, offers or
other communications by giving notice to the Manager and all Members stating its
new address.  

16.2

Successors.  This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of all Members and their legal
representatives, heirs, successors and permitted assigns, except as expressly
herein otherwise provided.

16.3

Governing Law.  This Agreement shall be construed in conformity with the laws of
the State of Delaware, as applied to agreements whose only parties are residents
of such state and which are to be performed entirely within such state.

16.4

Personal Jurisdiction.  Except as otherwise set forth herein, the Company, the
Manager and each Member hereby irrevocably consent to the jurisdiction of the
United States District Court for the District of Delaware for purposes of any
litigation among or between the Company, the Manager and any Member concerning
the Company or this Agreement or any other litigation to which the Company, the
Manager or any Member is a party under the Contribution Agreement or the
Property Agreements.  In any such proceeding, the Company and each Member shall
be deemed to have waived its right to a trial by jury.  The parties hereto
hereby individually agree that they shall not assert any claim that they are not
subject to the jurisdiction of such courts, that the venue is improper, that the
forum is inconvenient or any similar objection, claim or arguments.  Service of
process on any of the parties hereto with regard to any such action may be made
by mailing the process to such person by regular or certified mail to the
address of such person set forth herein or to any subsequent address to which
notices shall be sent.

16.5

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

16.6

Pronouns and Headings.  As used herein, all pronouns shall include the
masculine, feminine, neuter, singular and plural thereof wherever the context
and facts require such construction.  The headings, titles and subtitles herein
are inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

16.7

Members Not Agents.  Nothing contained herein shall be construed to constitute
any Member the agent of another Member, except as specifically provided herein.

16.8

No Third Party Beneficiaries.  Without limiting any of the provisions of this
Agreement, including any obligations of Members to make capital contributions or
to return money or other property to the Company, the provisions of this
Agreement are intended solely to benefit the Company and the parties hereto and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company (and no such creditor
shall be a third party beneficiary of this Agreement), and the Members shall
have no duty or obligation to any creditor of the Company to make any
contributions or return any money or other property to the Company.

16.9

Entire Understanding.  This Agreement constitutes the entire understanding among
the Members and supersedes any prior understanding and/or written or oral
agreements among them with respect to the Company.

16.10

Severability.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid by a court of
competent jurisdiction, the remainder of this Agreement, or the application of
such provision to persons or circumstances other then those to which it is held
invalid by such court, shall not be affected thereby.

16.11

Further Assurances.  Each of the Members shall hereafter execute and deliver
such further instruments and do such further acts and things as may be required
or useful to carry out the intent and purpose of this Agreement and as are not
inconsistent with the terms hereof.  Recognizing that each Member may find it
necessary from time to time to establish to third parties, such as accountants,
banks, mortgagees or the like, the then-current status of performance hereunder,
each Member agrees, upon the written request of another Member (including the
Manager, for and on behalf of the Company), from time to time, to furnish
promptly a written statement of the status of any matter pertaining to this
Agreement or the Company to the best of the knowledge and belief of the Member
making such statements.  

16.12

Set-Off Rights.  The Company shall be entitled to set off against any amounts
which may be or become due to a Member from the Company any obligations, fees,
expenses or other amounts which may be payable to the Company by such Member.  

16.13

Affiliate.  As used herein, the term “Affiliate” shall mean and include any
Person that directly, or through one or more intermediaries, controls or is
controlled by or is under common control with, a Member; or any person in which
such Member has a direct, or indirect through one or more intermediaries,
controlling interest as a partner, member, manager, principal, shareholder,
beneficiary or otherwise as an owner.  

16.14

Prevailing Party.  If any party shall commence any action against the other in
order to enforce any provision of this Agreement or to recover damages as the
result of the breach of any of the provisions of this Agreement, the prevailing
party in such action shall be entitled to recover all reasonable costs
(including reasonable attorney’s fees and paralegal’s fees) incurred in
connection therewith against the party who has breached this Agreement.
 Notwithstanding a settlement or other resolution of any such action without the
issuance of a definitive ruling by a court, including, but not limited to, any
agreement by the parties that such settlement is not an admission of liability
by either party, no such settlement or resolution shall constitute a waiver of
this Section, and each party acknowledges and agrees that it shall be entitled
to petition the court for a determination that it is the prevailing party and
entitled to recovery of its reasonable costs hereunder.

16.15

Press Releases.  No press releases shall be issued by any party with respect to
the matters which are the subject of this Agreement without the prior approval
of the other party.




16.16

Offset Right.  The parties agree that the Company may deduct from the amounts
otherwise payable by the Company to any Member (the “Debtor Member”) any and all
amounts which may be payable by the Debtor Member to the other Member pursuant
to a judgment received by the other Member with respect to any matter set forth
in this Agreement; provided, however, if the judgment is not final and
nonappealable and the Debtor Member appeals the judgment, then the Manager shall
cause such amounts to be deposited into an escrow with Chicago Title and Trust
Company or such comparable trust company to be held in a joint order escrow
between the Members pending the resolution of the judgment on appeal.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date above written.

(Signatures begin on next page)





3

 = 1













MANAGER:

 

IN RETAIL MANAGER TEXAS, L.L.C.

By: INLAND REAL ESTATE CORPORATION, Manager

By:___________________________________

      Mark Zalatoris, Executive Vice President

 

MEMBERS:

 

INLAND REAL ESTATE CORPORATION




By:___________________________________

      Mark Zalatoris, Executive Vice President

 




THE NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM




By:___________________________________

Its:___________________________________




By:___________________________________

Its:___________________________________

 

EXECUTIVE COMMITTEE MEMBERS:

 

NYSTRS EXECUTIVE COMMITTEE MEMBERS:




______________________________________

Brian Lantz




______________________________________

Mark Bratt

 

INLAND EXECUTIVE COMMITTEE MEMBERS:




______________________________________

Scott Carr

______________________________________

Mark Zalatoris

 





 = 1

LP  896719.4 \ 33618-64246










DEFINED TERMS INDEX




Note: further review and cross-checking required

        

Term

    

Reference

  

Accountants

   

Section 7.1(c)

 

Acquisition Budget

   

Section 8.3(b)

 

Acquisition Expenses

   

Section 5.2(c)

 

Acquisition Period

   

Section 6.1(a)

 

Act

    

First “Whereas” Clause

 

Affiliate

   

Section 16.13

 

Aggrieved Member

   

Section 8.1(c)

 

Agreed Net Value

    

Section 6.1(a)

 

Agreement

    

Preamble

 

Annual Plan

   

Section 8.3(a)

 

Assets

    

Section 10.9(a)

 

Buy-Sell Deposit

   

Section 10.6(b)

 

Buy-Sell Notice

   

Section 10.6(a)

 

Buy-Sell Option

   

Section 10.10

 

Buy-Sell Options

   

Section 10.10

 

Buy-Out Event

   

Section 10.7(b)

 

Capital Budget

   

Section 8.3(a)

 

Calendar Year

   

Section 7.1(c)

 

Capital Call

    

Section 5.2(g)

 

Capital Commitment

   

Section 5.1

 

Capital Contributions

   

Section 5.2(a)

 

Certificate

    

Section 1.2

  

Change of Control

   

Section 10.2(a)

 

Code

  

Section 6.4

 

Committee Approval Period

  

Section 6.1(c)

 

Company

    

First “Whereas” Clause

 

Company Loan

   

Section 5.3(c)

 

Company Loan Yield

   

Section 5.3(c)

 

Company Value

   

Section 10.6(a)

 

Confidential Information

   

Section 13.6(b)

 

Conversion Election

   

Section 5.3(e)

 

Default Contribution

   

Section 5.3(a)(x)

 

Default Rate

   

Section 5.3(c)

 

Defaulted Member

   

Section 10.6(b)

 

Defaulting Member

   

Section 5.3(a)

 

Deficiency Amount

   

Section 5.3(a)(x)

 

Deficit Contributions

   

Section 5.2(i)

 

Dilution Fraction

   

Section 5.3(b)

 

Disapproved Elements

   

Section 8.3(d)

 

Dissolution Notice

   

Section 10.9(a)

 

Due Date

    

Section 5.3(d)

 

Equity Interest

    

Section 6.1(a)

 

ERISA

    

Section 10.2(c)(iii)

 

Escrow Agent

   

Section 10.5(b), 10.6(b)

 

Evaluation Materials

   

Section 6.1(b)

 

Exchange Act

   

Section 10.2(a)

 

Executive Committee

   

Section 9.3(a)

 

Existing Indebtedness

    

Section 6.3(a)

 

Expenses

    

Section 7.4(a)

 

Financings

    

Section 6.3(c)(i)

 

Fines

    

Section 8.7(j)

 

GAAP

    

Section 7.1(a)

 

Guarantor

    

Section 7.6

 

Identified Assets

   

Section 10.9(b)

 

IN Retail Fund Texas, L.L.C.

   

Article 2

  

Incentive Distribution

   

Section 7.4(d)(i)

 

Incentive Distribution Percentage

 

Section 7.4(d)(i)

 

incentive management agreement

  

Section 13.5(a)

 

Indemnified Party

   

Section 8.7(a)

 

Indemnitor

    

Section 8.7(b)

 

Inland

    

Preamble

 

Inland Entities

    

Section 8.1(d)

 

Inland Executive Committee Member

 

Section 9.3(c)

 

Inland Executive Committee Members

 

Section 9.3(c)

 

Interest

    

Section 10.2(a)

 

Initiating Member

   

Section 10.6(a)

 

Investment Area

   

Article 3

  

Investment Guidelines

   

Article 3

  

Investment Period

   

Section 10.5(a)

 

IRR

    

Section 7.4(d)(i)

 

Leasing Agreement

   

Section 8.2(d)

 

Leasing Guidelines

   

Section 8.3(a)

 

Liquidating Trustee

   

Section 12.2

 

Major Capital Event

   

Section 7.4(a)

 

Major Decision

  

Section 8.2(c)

 

Management Agreement

  

Section 8.2(d)

 

Manager

    

Preamble

 

Manager

    

Section 8.1(a)

 

Member

    

Preamble

 

Member Loan

   

Section 5.3(d)

 

Members

    

Preamble

 

Metropolitan Statistical Areas

   

Article 3

 

Morgan Stanley

   

Preamble

 

Net Extraordinary Cash Flow

  

Section 7.4(a)

 

Net Ordinary Cash Flow

   

Section 7.4(a)

 

Non-Affiliated Member

   

Section 13.2

 

Non-Defaulting Member

   

Section 5.3(a)

 

Nondiscretionary Items

   

Section 8.3(e)

 

NYSTRS

    

Preamble

 

NYSTRS

    

Section 13.4(a)

 

NYSTRS Executive Committee Member

 

Section 9.3(c)

 

NYSTRS Executive Committee Members

 

Section 9.3(c)

 

NYSTRS Response Notice

   

Section 10.9(b)

 

NYSTRS Special Distribution

   

Section 10.13

 

Offer Notice

   

Section 10.5(a)

 

Offer Prices

   

Section 10.9(d)

 

Offered Interest

   

Section 10.5(a)

 

Operating Budget

   

Section 8.3(a)

 

Option

    

Section 10.5(b)

 

Other Enterprises

   

Section 8.8(j)

 

Other Member

   

Section 10.5(a)

 

Person

    

Preamble

 

Preliminary Member Approval Period

  

Section 6.1(d)

 

Prohibited Transferee

    

Section 10.5(a)

  

Properties

    

Article 3

  

Property

    

Article 3

  

Property Agreements

    

Section 8.2(d)

  

Property Manager

   

Section 8.2(d)

 

Property Value

   

Section 10.6(a)

 

Proposed Annual Plan

   

Section 8.3(a)

 

Protective Expenditures

   

Section 5.2(e)

 

Ratios

    

Section 8.4(c)

 

Receipts

    

Section 7.4(a)

 

Refinancing

    

Section 6.3(b)

 

Refinancing Shortfall

   

Section 5.2(d)

 

REIT

   

Section 6.4

 

REITs

   

Section 13.5(a)

 

REIT Requirements

   

Section 6.4

 

Remaining Assets

   

Section 10.9(b)

 

Remedy Provisions

   

Section 5.3(i)

 

Rent

   

Section 6.6

 

Replacement Notice

   

Section 8.1(c)

 

Reserves

    

Section 7.4(a)

 

Responding Member

   

Section 10.6(a)

 

Response Notice

   

Section 10.5(b)

 

Response Notice

   

Section 10.6(b)

 

Restriction Period

   

Section 13.4(a)

 

Section 5.2 Amount

   

Section 5.2(g)

 

Secured Lender

   

Section 7.4(a)

 

Selling Member

   

Section 10.5(a)

 

Selling Properties

   

Section 10.6(a)

 

Senior Financing

    

Section 6.3(a)

  

Service

    

Section 8.8

  

State

    

First “Whereas” Clause

 

Stated Price

   

Section 10.9(a)

 

Statements

    

Section 7.1(b)

 

Stock

    

Section 10.8

 

Subsidiary

    

Article 3

  

Termination Date

   

Section 4.5(c)

 

Third Party Buyer

   

Section 10.9(b)

 

TMP

    

Section 8.8

  

Transfer

    

Section 10.2(a)

 

Transfer Affiliate

   

Section 10.2(a)

 

Unreturned Capital

   

Section 7.4(a)

 








1

 = 1










EXHIBIT 3-A




INVESTMENT AREA

 Statistical Areas of Dallas, Austin, San Antonio, Houston, and El Paso, Texas




(See Attached)











EXHIBIT 3-A-1

 = 1













[texasinlandnystrsjvoperat001.jpg] [texasinlandnystrsjvoperat001.jpg]





EXHIBIT 3-A-2

 = 1










EXHIBIT 3-B




INVESTMENT GUIDELINES







Property Type:

Grocery Anchored Retail Centers

·

Grocer sale levels above $350/SF and health ratios less than 4%

·

New format grocery store sizes

·

In-fill supply-constrained locations

·

Prefer average household incomes above $50,000




Power Centers

·

No less than 60% national retailers

·

Will consider more outlying locations if they are in the path of growth




Lifestyle Centers

·

Store sales average greater than $350/SF

·

Average household incomes greater than $75,000

·

Limited upstairs office in the net rentable area




Subject to availability and agreement of the parties, approximately 75% of the
investments may be acquisitions and 25% may be development/presales/renovations.

Location:  

Locations in or around the metropolitan areas of Dallas, Austin, San Antonio,
Houston and El Paso Texas.

Deal Size:  

$15 million to $100 million per Property gross deal size.

Holding Period:

Will vary by Property, but expected typically to be five to seven years.

Financing:

Properties will be financed at market terms at the closing, or soon after
closing.  Loan to value ratios of up to 50% of value will be permitted on
acquisition and refinancing.  Assumption of Existing Indebtedness will be
subject to such financing being attractive to the Company based on current
market rates and terms.

Return Targets:

Based on the underwriting assumptions it is anticipated that the Properties will
meet the following target returns; however, Properties that do not meet these
target returns will be considered on a case by case basis, as NYSTRS is prepared
to have some flexibility for Properties which are determined to be superior
investments:




·

Acquisitions with greater than (i) 8% unlevered IRR and (ii) 12% levered IRR
(50% LTV)

·

Developments with greater than (i) 9% return on costs and (ii) 10% unlevered
IRR.





3-B-1

 = 1










EXHIBIT 7-A

SECTION 7.4(d) Illustration

Section 7.4(d)(ii)

    

Net Extraordinary Cash Flow after final Property Sale

 $     200

Distribution of Unreturned Capital to Members

 $       70

Distribution to Members according to Percentage Interests until both have
achieved a 12% IRR

 $       30

Remaining Proceeds to be distributed

 $     100

  

Distributed to Inland as Incentive Distribution (20%)

 $       20

Remaining after Incentive Distribution

 $       80

  

Distribute to Inland 20%

 $       16

Distribute to NYSTRS 80%

 $       64

Remaining Net Extraordinary Cash Flow

 $        -   








EXHIBIT 7-A-1

 = 1

LP  896719.4 \ 33618-64246










EXHIBIT 7-B

DEFINITION OF IRR

This EXHIBIT 7-B provides certain definitions and assumptions to be applied in
the internal rate of return calculation contemplated by the limited liability
company agreement of the Company (the “Agreement”) to which this EXHIBIT 7-B is
attached and of which this EXHIBIT 7-B forms a part.  Unless otherwise defined
in this EXHIBIT 7-B, each initially capitalized term used in the EXHIBIT 7-B
shall have the meaning ascribed to such term elsewhere in the Agreement to which
this EXHIBIT 7-B is attached.  The calculation described herein shall be
determined through the use of the IRR functions available in either Microsoft
Excel or Lotus software.

1)

CERTAIN DEFINITIONS.

i.

“Contributions” of a Member means the sum of all contributions made or deemed
made under the Agreement by such Member to the Company as described in Article 5
of the Agreement.

ii.

“Distributions” to a Member means all distributions made or deemed made to such
Member under Section 7.4 or Article 12 of the Agreement on or after Time 0.

iii.

“IRR Rate” means the applicable rate indicated in Section 7.4(d); the monthly
rate shall be the IRR Rate divided by twelve (12).

iv.

“IRR Distribution Amount” means, as of any determination date, the additional
amount required to be paid to a Member so that such Member achieves an internal
rate of return equal to the IRR Rate.

v.

“Time 0” means the date of the Agreement.

2)

ASSUMPTIONS.

i.

Periods.  All calculations shall be based on calendar month periods (each, a
“Calendar Month”), the first of which shall be the calendar quarter in which
Time 0 occurs.

ii.

Distributions.  All Distributions will be considered to have been made at the
end of the Calendar Month in which they were actually made, except for any
Distributions made during the Calendar Month in which Time 0 occurs, which
Distributions will be considered to have been made on the date they were
actually made.

iii.

Contributions.  All Contributions will be considered to have been made at the
end of the Calendar Month in which they were actually made, except for any
Contributions made during the Calendar Month in which Time 0 occurs, which
Contributions will be considered to have been made on the date they were
actually made.





EXHIBIT 7-B-1

 = 1













3)

CALCULATION.

As of any determination date, the IRR Distribution Amount shall equal the amount
necessary to repay all accrued and unpaid interest and outstanding principal of
a hypothetical loan as hereafter described in this definition.  Solely for the
purposes of computing the IRR Distribution Amount, (i) the Member’s
Contributions shall be characterized as a loan to the Company in the amount
credited to the Member’s capital account, (ii) interest shall be deemed to
accrue monthly on the outstanding principal balance of such loan at the IRR
Rate, compounded monthly as contemplated by clause (iv) below, (iii) any
Distributions made by the Company to the Member at any time on or before such
relevant date shall be deemed to be applied first to the payment of accrued and
unpaid interest on the hypothetical loan, and second, any remaining balance
shall be deemed to be applied to repayment of principal, and (iv) any amount of
interest which shall have accrued during any calendar month and not deemed
pursuant to this definition to have been paid by the end of such calendar month
shall be added to principal as of the first day of the immediately following
calendar month.  Use of loan, principal, and interest terminology is made in
this definition solely for the purpose of providing a statement of the manner in
which IRR Distribution Amounts are to be calculated and shall have no relevance
to the characterization of any Contributions to the company or distributions
from the Company.  An example of this calculation is attached hereto as
Schedule 1.

Only for the Calendar Month in which Time 0 occurs, simple interest shall accrue
on the daily outstanding principal balance at a daily rate equal to the IRR Rate
divided by 365.





EXHIBIT 7-B-2

 = 1













                

Schedule 1

               

Hypothetical IRR Hurdle Amount Calculation]

            

Incentive Hurdle is Not Reached

                                               

Hypothetical Investment Results:

                                  

Quarter 0

Quarter 1

Quarter 2

Quarter 3

Quarter 4

Quarter 5

Quarter 6

Quarter 7

Quarter 8

Quarter 9

Quarter 10

Quarter 11

Quarter 12

                

Equity

  

-$100,000,000

                             

Net Ordinary Cash Flow

  

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

Net Extraordinary Cash Flow (1)

            

$110,000,000

                

Total Cash Flow

 

-$100,000,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$1,500,000

$111,500,000

                

IRR

  

9.2%

                             

Incentive Hurdle of 12% has not been reached

                                                               

Distribution of Proceeds:

                               

To Inland

20%

 

-$20,000,000

$300,000

$300,000

$300,000

$300,000

$300,000

$300,000

$300,000

$300,000

$300,000

$300,000

$300,000

$22,300,000

IRR

  

9.2%

            

To NYSTRS

80%

 

-$80,000,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$1,200,000

$89,200,000

IRR

  

9.2%

                             

Sale proceeds split 80/20 based on ownership since incentive IRR hurdle was not
reached

                          

 (1) Net of debt and sales costs

             








SCHEDULE 1-1

 = 1













                

Schedule 2

               

Hypothetical IRR Hurdle Amount Calculation

            

Incentive Hurdle is Reached

                                               

Hypothetical Investment Results:

                                  

Quarter 0

Quarter 1

Quarter 2

Quarter 3

Quarter 4

Quarter 5

Quarter 6

Quarter 7

Quarter 8

Quarter 9

Quarter 10

Quarter 11

Quarter 12

                

Equity

  

-$100,000,000

                             

Net Ordinary Cash Flow

  

$1,500,000

$1,650,000

$1,815,000

$1,996,500

$2,196,150

$2,415,765

$2,657,342

$2,923,076

$3,215,383

$3,536,922

$3,890,614

$4,279,675

Net Extraordinary Cash Flow (1)

            

$110,000,000

                

Total Cash Flow

 

-$100,000,000

$1,500,000

$1,650,000

$1,815,000

$1,996,500

$2,196,150

$2,415,765

$2,657,342

$2,923,076

$3,215,383

$3,536,922

$3,890,614

$114,279,675

                

IRR

  

13.7%

                             

Incentive Hurdle of 12% has been reached

                

-$100,000,000

$1,500,000

$1,650,000

$1,815,000

$1,996,500

$2,196,150

$2,415,765

$2,657,342

$2,923,076

$3,215,383

$3,536,922

$3,890,614

$4,279,675

    

0

0

0

0

0

0

0

0

0

0

0

$104,004,537

Distribution of Proceeds to a 12% IRR:

-$100,000,000

$1,500,000

$1,650,000

$1,815,000

$1,996,500

$2,196,150

$2,415,765

$2,657,342

$2,923,076

$3,215,383

$3,536,922

$3,890,614

$108,284,212

                

To Inland

20%

 

-$20,000,000

$300,000

$330,000

$363,000

$399,300

$439,230

$483,153

$531,468

$584,615

$643,077

$707,384

$778,123

$21,656,842

IRR

  

12.0%

            

To NYSTRS

80%

 

-$80,000,000

$1,200,000

$1,320,000

$1,452,000

$1,597,200

$1,756,920

$1,932,612

$2,125,873

$2,338,461

$2,572,307

$2,829,537

$3,112,491

$86,627,370

IRR

  

12.0%

                             

Sale proceeds split 80/20 based on ownership until a 12% IRR is achieved

                           

Remaining Sales Proceeds to be Distributed Before Incentive Payment:

         

$5,995,463

                

20% Incentive Distribution to Inland

            

$1,199,093

                

Remaining Proceeds after Incentive Payment:

           

$4,796,370

                

Remainder to be split 80/20 based on ownership percentage

                                             

Ending Distributions / IRRs:

 

 

 

 

 

 

 

 

 

 

 

 

 

To Inland

  

-$20,000,000

$300,000

$330,000

$363,000

$399,300

$439,230

$483,153

$531,468

$584,615

$643,077

$707,384

$778,123

$23,815,209

IRR

  

15.1%

            

To NYSTRS

  

-$80,000,000

$1,200,000

$1,320,000

$1,452,000

$1,597,200

$1,756,920

$1,932,612

$2,125,873

$2,338,461

$2,572,307

$2,829,537

$3,112,491

$90,464,466

IRR

 

 

13.4%

 

 

 

 

 

 

 

 

 

 

 

 

                

 (1) Net of debt and sales costs

             











SCHEDULE 1-2

 = 1










EXHIBIT 7-C

TAX EXHIBIT




ARTICLE I

DEFINITIONS

Capitalized terms used in this Exhibit shall have the meanings set forth below,
except as otherwise expressly indicated or limited by the context in which they
appear in this Exhibit.  All terms defined in this Article I in the singular
have the same meanings when used in the plural and vice versa.  Accounting terms
used but not otherwise defined shall have the meanings given to them under
generally accepted accounting principles.  References to Sections and Articles
refer to sections and articles of this Exhibit, unless the context requires
otherwise.  Capitalized terms that are not defined in this Exhibit shall have
the meaning given to them in the Limited Liability Agreement to which this
Exhibit is attached (the “Agreement”).

Section 1.1

“Adjusted Capital Account” means, with respect to any Member, the Capital
Account of such Member, reduced by any adjustments, allocations or distributions
described in Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Regulations.

Section 1.2

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Calendar Year, after giving effect to the following adjustments:

(a)

credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed to be obligated
to restore pursuant to the penultimate sentences of Regulations
Section 1.704-2(g)(1) and 1.704-2(i)(5); and

(b)

debit to such Capital Account the items described in
Sections 1.704-l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), and
1.704-l(b)(2)(ii)(d)(6) of the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-l(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

Section 1.3

“Book Value” means an amount reflected in the books of the Company as the book
value of an item of Company property, as determined by the Members and
maintained in accordance with the capital account rules contained in Regulations
Section 1.704-1(b)(2)(iv).

Section 1.4

“Capital Account” means the capital account established and maintained for each
Member pursuant to Section 2.1.

Section 1.5

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any subsequent federal law of similar import, and, to the extent applicable,
any Regulations promulgated thereunder.

Section 1.6

“Depreciation” means an amount for each Calendar Year or other period equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Calendar Year or other period for federal income
tax purposes; provided, however, that if the Book Value of an asset differs from
its adjusted basis for federal income tax purposes at the beginning of any such
year or other period, Depreciation shall be an amount that bears the same
relationship to the Book Value of such asset as the depreciation, amortization,
or other cost recovery deduction computed for federal income tax purposes with
respect to such asset for the applicable period bears to the adjusted tax basis
of such asset at the beginning of such period, or if such asset has a zero
adjusted tax basis, Depreciation shall be an amount determined under any
reasonable method selected by the Members.

Section 1.7

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Minimum Gain that would result if such Member Nonrecourse
Debt were treated as a Nonrecourse Liability, determined in accordance with
Regulations Section 1.704-2(i)(3).

Section 1.8

“Member Nonrecourse Debt” shall have the meaning set forth in Regulations
Section 1.704-2(b)(4).

Section 1.9

“Member Nonrecourse Deductions” means, for each Calendar Year, items of Company
loss and deduction that are attributable to Member Nonrecourse Debt and are
characterized as “partner nonrecourse deductions” under Regulations
Section 1.704-2(i)(2).

Section 1.10

“Minimum Gain” shall have the meaning set forth in Regulations
Section 1.704-2(b)(2) with respect to the term “partnership minimum gain”, and
the amount of Minimum Gain, as well as any net increase or decrease in Minimum
Gain for a Company Calendar Year, shall be determined in accordance with the
rules of such Regulations.

Section 1.11

“Modified Adjusted Capital Account” means, with respect to any Member, an amount
equal to such Member’s Adjusted Capital Account, increased by the sum of such
Member’s share of Minimum Gain and such Member’s share of Member Minimum Gain.

Section 1.12

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

Section 1.13

“Nonrecourse Liability” shall have the meaning set forth in Regulations
Section 1.704-2(b)(3).

Section 1.14

“Profit” and “Loss” means for each Calendar Year or other period for which
allocations to Members are made, an amount equal to the Company’s taxable income
or loss, respectively, as calculated in accordance with Code Section 703(a), but
excluding in such calculation items specially allocated under Section 3.2,
computed with the following adjustments:

(a)

any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profit or Loss pursuant to this
provision shall be added to such taxable income or loss;

(b)

any expenditure of the Company described in Section 705(a)(2)(b) of the Code or
treated as a Code Section 705(a)(2)(b) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profit or Loss pursuant to this provision, shall be subtracted from such taxable
income or loss;

(c)

in the event the Book Value of any Company property is adjusted pursuant to
Regulations Section 1.704-1(b)(2)(iv)(g), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such asset for
purposes of computing Profit or Loss, and shall be allocated in accordance with
the provisions of Article 3;

(d)

Gain or Loss from the sale or other disposition of any Company property shall be
taken into account by reference to the Book Value of such property in lieu of
any tax gain or tax loss recognized by the Company by reason of such sale or
other disposition;

(e)

in lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Calendar Year or other period; and

(f)

to the extent there is an adjustment to the Book Value of any Company property,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Book Value of the Company property) or loss (if the
adjustment decreases the Book Value of the Company property) from the
disposition of the Company property and shall be taken into account for purposes
of computing Profit or Loss.

If the Company’s taxable income or loss for such Calendar Year or other period,
as adjusted in the manner provided above, is a positive amount, such amount
shall be the Company’s Profit for such Calendar Year or other period; and if a
negative amount, such amount shall be the Company’s Loss for such Calendar Year
or other period.

Section 1.15

“Regulations” means the Income Tax Regulations, including any temporary
regulations, promulgated under the Code, as such Regulations may be amended from
time to time (it being understood that all references herein to specific
sections of the Regulations shall be deemed also to refer to any corresponding
provisions of succeeding Regulations).

Section 1.16

“Target Capital Account” means an amount, determined with respect to each Member
for any Calendar Year, equal to the hypothetical distribution such Member would
receive if each Company asset (other than cash or cash equivalents) were sold
for an amount of cash equal to such asset’s Book Value as of the end of such
Calendar Year, each liability of the Company were satisfied in cash in
accordance with its terms (limited, with respect to each Nonrecourse Liability,
to the Book Value of the asset or assets securing such Nonrecourse Liability and
with the cash proceeds from the hypothetical sale of Company Properties), and
all remaining cash of the Company (including the net proceeds of such
hypothetical transactions and all cash otherwise available after the
hypothetical satisfaction of all Company liabilities) were distributed in full
to the Members pursuant to Article 4 of the Agreement (such cash to maintain its
character as either Net Ordinary Cash Flow or Net Extraordinary Cash Flow
distributable to the Members pursuant to Section 7.4); provided that if upon
such hypothetical liquidation instead of receiving a distribution such Member
would be obligated to make a capital contribution to the Company, such Member’s
Target Capital Account shall be a negative amount equal to such contribution
obligation.

ARTICLE II

CAPITAL ACCOUNTS

Section 2.1

General.  A separate Capital Account shall be established and maintained for
each Member in accordance with the rules of Regulations
Section 1.704-1(b)(2)(iv), and this Section 2.1 shall be interpreted and applied
in a manner consistent with Regulations Section 1.704-1(b)(2)(iv).  The Capital
Accounts shall be maintained for the sole purpose of allocating items of income,
gain, loss and deduction among the Members and shall have no effect on the
amount of any distributions to any Members in liquidation or otherwise.  The
amounts of all distributions to Members shall be determined pursuant to
Article IV of the Agreement.

Section 2.2

Adjustments to Capital Accounts.  The Company may adjust the Capital Accounts of
its Members to reflect revaluations of Company property whenever the adjustment
would be permitted under Regulations Section 1.704-1(b)(2)(iv)(f).  In the event
that the Capital Accounts of the Members are so adjusted, (i) the Capital
Accounts of the Members shall be adjusted in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain or loss, as computed for book purposes, with respect to
such property and (ii) the Members’ distributive shares of depreciation,
depletion, amortization and gain or loss, as computed for tax purposes, with
respect to such property shall be determined so as to take account of the
variation between the adjusted tax basis and book value of such property in the
same manner as under Section 704(c) of the Code.  In the event that Code
Section 704(c) applies to any Company property, the Capital Accounts of the
Members shall be adjusted in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain and loss, as computed for book purposes, with respect to
such property.

Section 2.3

Transfer of Capital Accounts.  Upon the transfer of all or a part of an interest
in the Company, the transferee shall succeed to that portion of the Capital
Account of the transferor that is attributable to the transferred interest.





EXHIBIT 7-C-1

 = 1













ARTICLE III

ALLOCATION OF PROFIT AND LOSS

Section 3.1

Allocations of Profit and Loss.  

A.

Standard Allocations.  Except as otherwise provided in this Article III, Profit
or Loss of the Company for each Calendar Year shall be allocated to the Members
as necessary to cause each Member’s Modified Adjusted Capital Account balance as
of the end of such Calendar Year to equal as nearly as possible such Member’s
Target Capital Account.

B.

Incentive Distributions.  In any Calendar Year in which an Incentive
Distribution is paid to Inland, there shall be allocated to Inland, net profits
equal to the amount of Incentive Distribution that was paid to Inland. If the
amount of net profits for the Calendar Year is less than the amount of Incentive
Distribution paid to Inland in that Calendar Year, or if there is a net loss for
the Calendar Year, there shall instead be allocated to Inland with respect to
the Incentive Distribution being paid items of gross income to the extent
necessary so that there shall be allocated to Inland so far as possible (and to
the extent not so possible, in succeeding Calendar Years) an aggregate of net
profits or items of gross income equal to the Incentive Distribution paid to
Inland for the Calendar Year. Any amounts specially allocated hereunder to
Inland in respect of an Incentive Distribution paid to Inland shall reduce the
net profit or increase the net loss to be allocated among the Members in
accordance with paragraph (a), above.

Section 3.2

Allocations Required by Treasury Regulations.

A.

Except to the extent provided in Regulations Sections 1.704-2(f)(2), (3), (4)
and (5), if for any Calendar Year of the Company there is a net decrease in
Minimum Gain, there shall be allocated to each Member items of income and gain
for such Calendar Year (and, if necessary, for subsequent Calendar Years) equal
to such Member’s share of the net decrease in Minimum Gain.  A Member’s share of
the net decrease in Minimum Gain shall be determined in accordance with
Regulations Section 1.704-2(g)(1).  This Section 3.2A is intended to comply with
the “minimum gain chargeback” requirement in Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.

B.

Except to the extent provided in Regulations Section 1.704-2(i)(4), if for any
Calendar Year of the Company there is a net decrease in Member Minimum Gain
attributable to a Member Nonrecourse Debt, there shall be allocated to each
Member that has a share of such Member Minimum Gain at the beginning of such
Calendar Year items of income and gain for such Calendar Year (and, if
necessary, for subsequent Calendar Years) equal to such Member’s share of the
net decrease in such Member Minimum Gain.  The determination of a Member’s share
of the net decrease in Member Minimum Gain shall be made in a manner consistent
with the principles contained in Regulations Section 1.704-2(i)(5).  This
Section 3.2B is intended to comply with the “partner nonrecourse debt minimum
gain chargeback” requirement in Regulations Section 1.704-2(1)(4) and shall be
interpreted consistently therewith.

C.

In the event any Member unexpectedly receives any adjustments, allocations or
distributions described in Regulations Section 1.704-1(b)(2)(ii)(d)(4),
Regulations Section 1.704-1(b)(2)(ii)(d)(5), or Regulations
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 3.2C shall be made if and only to the extent
that such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article III have been tentatively made as if
this Section 3.2C were not in this Exhibit.  This Section 3.2C is intended to
comply with the “qualified income offset” requirement in Regulations
Section 1.704-1(b)(2)(ii)(d)(3), and shall be interpreted consistently
therewith.

D.

All Member Nonrecourse Deductions for each Calendar Year shall be allocated to
the Member or Members who bear the economic risk of loss with respect to the
Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable, in accordance with the ratio in which the Members bear such
economic risk of loss and Regulations Section 1.704-2(i)(1).

E.

No Member shall be allocated Company loss or deduction to the extent such
allocation would cause such Member to have or to increase an Adjusted Capital
Account Deficit.  If the limitation contained in the preceding sentence would
apply to cause an item of loss or deduction to be unavailable for allocation to
all Members, then such item of loss or deduction shall be allocated between or
among the Members in accordance with the Members’ respective interests in the
Company within the meaning of Regulations Section 1.704-1(b)(3).

F.

For purposes of applying Code Section 704(c) to any assets contributed by a
Member to the Company, the Company shall utilize the traditional method of
eliminating any book-tax differences.  

Section 3.3

Allocations of Individual Tax Items.  Except as otherwise required under Code
Section 704(c) or Regulations Section 1.704-3(a)(6), each item of Company
income, gain, loss, deduction or credit for each Calendar Year shall be
allocated among the Members in the same proportions as each other such item.

Section 3.4

Fractions Rule Compliance.  The Members acknowledge and agree that the Company
shall endeavor to cause the allocations of Profit and Loss of the Company for
each Calendar Year to satisfy the requirements of Code Section 514(c)(9)(E).
Notwithstanding anything contained in this Agreement to the contrary, NYSTRS, in
its sole discretion, shall have the right to request that the Company alter the
manner in which Profit or Loss of the Company for any Calendar Year is allocated
among the Members as necessary to satisfy the requirements of Code Section
514(c)(9)(E); provided, however, that in no case shall the Company make any
alteration in the allocations of such Profit or Loss of the Company for any
Calendar Year if such allocation would result in a material adverse change in
the distributions due to be paid Inland under this Agreement (determined without
regard to this Section).

ARTICLE IV

TAX AND ACCOUNTING MATTERS

Section 4.1

Method of Accounting.  Unless otherwise determined by the Members or required by
law, the Company shall use the accrual method of accounting for both tax and
financial reporting purposes.

Section 4.2

Fiscal Year.  Unless otherwise determined by the Members or required by law, the
fiscal and taxable year of the Company shall be the calendar year (the “Calendar
Year”).

Section 4.3

Tax Returns.  The Managing Member shall use reasonable efforts to (i) cause the
Company’s accountants to prepare and file on a timely basis, with due regard to
extensions, all tax and information returns that the Company may be required to
file, all at Company expense, (ii) to deliver all tax and information returns to
the Members for their review, comment and reasonable approval within 60 days
after the end of each Calendar Year, and (iii) to furnish the Members with a
projection of the Company’s taxable income or loss for each fiscal and tax year
of the Company by December 1 of each such year to assist in year-end tax
planning, all at Company expense.  No tax or information return shall be filed
unless approved by Investor.

ARTICLE V

LIQUIDATING DISTRIBUTIONS; NO DEFICIT RESTORATION

Section 5.1

Liquidating Distributions.  Notwithstanding anything to the contrary contained
in the LLC Agreement or in this Exhibit, in the event the Company is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
liquidating distributions shall be made, in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2), to the Members in accordance with their
respective positive Capital Account balances.  It is intended that such
distributions will result in the Members receiving aggregate distributions in
the order of and equal to the amount of distributions that would have been
received if the liquidating distributions were made in accordance with
Section 7.4 (c) and (d).  However, and notwithstanding anything to the contrary
contained in this Agreement or this Exhibit if the balances in the Capital
Accounts do not result in such intention being satisfied, items of Profit and
Loss will be reallocated among the Members for the Calendar Year of the
liquidation (and, if necessary, prior Calendar Years for which the federal
income tax return has not been filed) so as to cause the balances in the Capital
Accounts to be in the amounts necessary to assure that such result is achieved.
 Notwithstanding anything herein to the contrary, in the event the Company is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
liquidating distributions shall be made by the end of the taxable year in which
the Company liquidates or, if later, within 90 days of the date of such
liquidation.  Distributions may be made to a trust for the purposes of an
orderly liquidation of the Company by the trust in accordance with the Act.

Section 5.2

No Deficit Restoration Obligation.  Notwithstanding anything to the contrary
contained in this Exhibit or in the Agreement, no Member shall have any
obligation to the Company or to any other Member to restore any deficit balance
in its Capital Account to the Company except as may be required by the Act.

ARTICLE VI

TRANSFER OF MEMBER’S INTEREST

Upon the transfer of all or a part of an interest in the Company, items of
Company income, gain, loss, deduction and credit for the Company Calendar Year
in which such transfer occurs shall, except as otherwise agreed between the
transferor, transferee and the Company, generally be allocated between the
transferor and the transferee on a pro rata basis in proportion to the number of
days in the year for which each held the interest.

ARTICLE VII




WITHHOLDING MATTERS




The Manager shall comply with the requirements contained in the Code and
comparable tax laws of any State in which the Company is engaged in business
regarding tax withholding on income that is allocated to, or distributions made
to, Members who are non-U.S. persons and/or nonresidents of a particular state
or jurisdiction (the “Member Withholding Law”).  The Manager is hereby
authorized and directed by each Member to withhold from the distributions or
other amounts payable to such Member under the Agreement such amount or amounts
(“Required Member Withholding”) as it reasonably determines is required by the
Member Withholding Law, and to remit the Required Member Withholding to the
Internal Revenue Service and/or such other applicable State taxing agency at
such time or times as may from time to time be required by the relevant taxing
authority.  If the Manager determines at any time that the Required Member
Withholding with respect to a particular Member exceeds the amount of
distributions or other amounts payable to such Member at such time (a “Cash
Shortfall”), the Member in question shall immediately make a cash contribution
to the Company equal to the amount of such Cash Shortfall, which the Manager
shall use to effectuate the Required Member Withholding.  The amount so
contributed shall not be treated as a capital contribution for purposes of the
Agreement.  When remitting the Required Member Withholding, the Manager shall
inform the relevant taxing authority of the name and tax identification number
of the Member for whose account such Required Member Withholding is being made.








EXHIBIT 7-C-2

 = 1










EXHIBIT 8-A




MAJOR DECISIONS







For purposes of this Agreement, the term “Major Decisions” means each of the
following, regardless of whether the same is proposed by the Manager or by any
Member, except to the extent such items have previously been approved in the
Annual Plan (both as to the Company, as to any Subsidiary and as to each
individual Property), including any annual Operating Budgets or Capital Budgets.
 

1.

Any Senior Financing or Refinancing, or borrow any money or incur any
indebtedness (other than trade accounts payables or other indebtedness incurred
in the ordinary course of business) in excess of $100,000 in any twelve month
period;

2.

Issue any additional interests in the Company or other equity securities or
equity-like interests in the Company or its revenues or profits;

3.

The admission of any additional Members;

4.

Sell, transfer, pledge, mortgage, encumber, convey or otherwise dispose of, or
grant options, warrants, or other rights with respect to, any Properties, any
Subsidiary, or any other material assets of the Company;

5.

Approve and modify the Budgets;

6.

Establish any Reserves in excess of $100,000;

7.

Any lease entered into with respect to any Property in excess of 5,000 rentable
square feet which is not approved in the Budgets; provided, however, that any
lease with respect to Property which is for 5,000 rentable square feet or less
shall be approved or disapproved by the Manager; in its sole discretion, in
accordance with the Leasing Agreement;

8.

Except as set forth in the Management Agreement, any plan to make, purchase, or
otherwise acquire, any fixed asset, any capital improvement or any planned
redevelopment to a Property if, after giving effect to such purchase,
acquisition, improvement or development, the aggregate cost of all fixed assets
purchased or otherwise acquired and improvements or developments constructed by
the Company exceeds the greater of $100,000 or ten percent (10%) of any budgeted
item in any calendar year;

9.

Accelerate or defer any monthly distributions of Net Ordinary Cash Flow or Net
Extraordinary Cash Flow;

10.

Hire or fire any employee of the Company or enter into or terminate any
agreement for the management of the Property;

11.

Enter into any agreement with an Affiliate of the Manager or any Member, except
as otherwise contemplated by the Agreement;

12.

Appointment or removal of Inland Commercial Property Management, Inc. or any
other affiliate of Inland as Property Manager or Leasing Agent, except as
otherwise provided in the Agreement or in the Property Agreements;

13.

Approval of the independent certified accountants retained to prepare the
audited financial statements for the Company;

14.

Take any action which would make it impossible to carry on the business of the
Company;

15.

Take any action that would subject any Member to liability for the obligations
of the Company in any jurisdiction;

16.

Confess a judgment against the Company;

17.

Possess property, or assign its rights in specific property, for other than a
purpose of the Company;

18.

Take any action in contravention of this Agreement or the Act;

19.

File a voluntary petition of bankruptcy, make an assignment for the benefit of
creditors, admit in writing the inability to pay debts as they mature, or
otherwise invoke general laws for the protection for debtors;

20.

The restructuring, renegotiation, work-out or settlement of any of the Company’s
rights and obligations under any Lease, Agreement or loan documents whose
execution constituted a Major Decision, unless otherwise provided in the
Agreement;

21.

The redemption, purchase or other acquisition by the Company of all or any
portion of any Interest;

22.

The taking of any action by the Company that would constitute a material
deviation from the business purpose of the Company described in Article 3;

23.

The institution of any legal proceedings in the name of the Company or the
adjustment, settlement or compromise of any claim, obligation, debt, or demand
by or against the Company or any legal proceedings by or against the Company and
confession of any judgment against the Company or any property of the Company,
except for those matters which are tendered for coverage under an insurance
policy obtained by the Company, provided, however, that, with respect to any of
the foregoing of a material nature, including, without limitation, the
institution or defense of any material legal proceeding on behalf of the Company
or its property, the Manager shall use its best efforts to advise the Executive
Committee of all material developments and shall advise all Members of the
status of such matter at the request of the Members;

24.

Dissolve and wind-up the affairs of the Company except as otherwise provided in
this Agreement or as required by the Act.  

25.

Take any action to modify, waive, amend or otherwise change the format or
frequency of the financial statements and other reports required to be delivered
hereunder and under the Management Agreement or the Leasing Agreement, or to
modify or waive the insurance requirements or any requirements regarding cash
management contained in the Management Agreement.








EXHIBIT 8-A-1

 = 1










EXHIBIT 8-B

INLAND COMMERCIAL PROPERTY MANAGEMENT FEES AND SERVICES

Inland, through its affiliate, Inland Commercial Property Management, Inc. will
provide acquisition, disposition and property management services to the
Company.  Inland Commercial Property Management, Inc. may in its discretion
enter into subcontracts with property managers and leasing agents that are
Affiliates of Inland to provide certain services from time to time under the
Property Agreements as determined by the Property Manager. The Property Manager
shall be responsible to compensate such subcontractors for such services, and no
additional costs will be incurred by the Company in connection therewith.
 Inland will be entitled solely to the following fees for the performance of
such services:

(i)

an acquisition fee of 0.35% of the gross purchase price for each Property
acquired, regardless of how the Property is sourced to the Company.

(ii)

a property management fee of 4.5% of actual gross income monthly on the
Properties, provided if a lease for a tenant on a Property does not allow for
full recovery of the 4.5% management fee, then a property management fee of 3.5%
will be due on the actual gross income monthly with respect to such lease.   The
services provided for the property management fee shall include, but not be
limited to, all legal expenses for leases with any national tenants, the cost of
insurance placement, any legal costs for the preparation of the purchase and
sale documents for acquisition and dispositions, tax appeals, construction
supervision of all tenant’s tenant improvement build out, all in-house design
work for marketing brochures, all accounting and reporting costs and expenses.
There will be no additional fees for the administration of the Properties or the
Company.

(iii)

leasing commissions per the following schedule (when an outside broker is
involved, the payout is 150%, and on a renewal, the payout is 50%):

a.

<= 2,500 square feet = $4.00 per square foot

b.

2,501 – 5,000 SF = $3.50 per square foot

c.

5,001 – 10,000 SF = $3.00 per square foot

d.

10,001 – 20,000 SF = $2.50 per square foot

e.

>= 20,001 SF = $2.00 per square foot

In no event, shall Inland be paid a leasing fee for a Property that it no longer
manages and leases.

(iv)

a disposition fee of $30,000 per property on the sale of Properties, but only in
those instances where the property management fee pursuant to paragraph
(ii) above is 3.5% or less. In the aggregate, such disposition fees shall not
exceed $1,000,000.

(v)

In the event that Inland Real Estate Sales, Inc. is engaged by the Executive
Committee to sell a Property, the Company or the Members’ interests in the
Company to a third party on behalf of the Company, the sales commission will be
negotiated at that time based upon then-prevailing market rates.





EXHIBIT 8-B-1

 = 1










EXHIBIT 8-C




INLAND MANAGEMENT AGREEMENT





EXHIBIT 8-C-1

 = 1

LP  896719.4 \ 33618-64246













EXHIBIT 8-D




INLAND LEASING AGREEMENT





EXHIBIT 8-D-1

 = 1

LP  896719.4 \ 33618-64246
















EXHIBIT 8-E




INLAND FINANCIAL HEALTH RATIOS




Inland Real Estate Corporation

 

Financial Health Ratios

          

EBITDA/Interest

=

Greater than 2.0x

       

Net Debt/Total Capital

=

Less than 75.0%

       

Net Worth

=

Greater than $750 million

   




Definitions

      

EBITDA: earnings before interest, taxes, depreciation,  amortization and
non-recurring expenses

 

Net Debt: Total Debt outstanding less cash

    

Total Capital: Total Debt outstanding plus shareholders' equity plus preferred
stock

   








EXHIBIT 8-E-1

 = 1

LP  896719.4 \ 33618-64246













EXHIBIT 10-A




CONVEYANCE REPRESENTATIONS AND WARRANTIES




1.

Organization and Authority.  The Seller is a ____________ duly established and
validly existing under the laws of the state where it was established and
possesses all requisite legal authority to transfer the Interest.  The person
signing on behalf of the Seller possesses all requisite authority and is duly
and validly empowered to execute this Agreement and to carry out all the
transactions contemplated hereby.

2.

Ownership of the Interest.  The Seller is the owner of, and has good and
marketable title to, the Interest.  The Seller is not in breach or violation of
any terms or obligations under any contract or agreement affecting or relating
to the Interest.  The Seller has full and clear right to assign the Interest,
and no other person, firm, corporation or governmental body has or will have any
lien, right, title or interest whatsoever against, in, under or to all or any
part of the Interest.  There are no commitments, options or contracts under
which the Seller is or may be obligated to transfer the Interest, except as set
forth in the Operating Agreement dated __________, 2006 between Inland Real
Estate Corporation and the New York State Teachers’ Retirement System (the
“Operating Agreement”).

3.

Absence of Undisclosed Liabilities or Encumbrances.  There are no encumbrances,
restrictions, liens, claims or liabilities, present or future, of any nature
whatsoever that exist or may be asserted against the Interest.  There are no
judgments, actions, suits, proceedings, investigations or claims outstanding,
pending or threatened, against the Seller which relate to, or which can be
enforced against, the Interest being purchased hereunder in any court or before
any governmental or administrative agency, department, commission, board, bureau
or instrumentality, which can have a material effect upon the Interest, which
could interfere with the execution and delivery of this Assignment or the
consummation of the transactions contemplated hereby.

4.

No Default Effected.  The execution and delivery of this Assignment and the
fulfillment of the terms and conditions and compliance with the provisions
hereof will not conflict with nor result in a breach of, or a default or
acceleration under, or the creation of any lien or security interest under (or
in an occurrence which with the lapse of time or action by a third party or both
could result in a default or acceleration of the creation of such a lien or
security interest) any of the terms, conditions or provisions of any applicable
order, judgment, writ or decree of any court or of any arbitral body or of any
governmental department, commission, board, bureau, agency or instrumentality,
or of any indenture, contract, mortgage, lien, loan, agreement, lease or other
instrument to which the Seller is a party or is subject or by which Seller or
any of its properties or assets is or may be bound, or any applicable law, rule
or regulation or consent requirement.

5.

No Approval Required.  No approval, consent, waiver or filing of or with any
third party including, without limitation, any governmental bodies, agencies or
instrumentalities, is required for the execution of this Assignment by the
Seller or the consummation of the transactions contemplated hereby by the
Seller.











EXHIBIT 10-A-1

 = 1










EXHIBIT 13-A




INLAND AFFILIATES




Inland Commercial Mortgage Corporation

Inland Mortgage Corporation

Inland Mortgage Servicing Corporation

Inland Office Management, Inc.

Inland Payroll Services, Inc.

Inland Real Estate Acquisitions

Inland Risk and Insurance Management Services, Inc.

TIREG Law

Investors Property Tax Services, Inc.

Inland Computer Services, Inc.

Metropolitan Construction Service

Inland Communications, Inc.














EXHIBIT 13-A-1

 = 1

LP  896719.4 \ 33618-64246


